Exhibit 10.1

 

CREDIT AGREEMENT

 

among

 

BUCKEYE ENERGY SERVICES LLC and

FARM & HOME OIL COMPANY LLC,

as Borrowers,

 

and

 

The Several Lenders
from Time-to-time Parties Hereto,

 

and



BNP PARIBAS,
as Administrative Agent and as Collateral Agent

 

and

 

BNP PARIBAS,
as Lead Arranger

 

Dated as of May 20, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

 

 

 

 

 

1.1

 

Defined Terms

1

 

1.2

 

Other Definitional Provisions

37

 

1.3

 

Rounding

37

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF THE LOANS AND COMMITMENTS

 

 

 

 

 

 

2.1

 

Revolving Credit Loans

37

 

2.2

 

Daylight Overdraft Loans

38

 

2.3

 

Swing Line Loans

38

 

2.4

 

Procedure for Borrowing

38

 

2.5

 

Refunding of Swing Line Loans

40

 

2.6

 

Refunding of Daylight Overdraft Loans

41

 

2.7

 

Commitment Fee

42

 

 

 

 

 

SECTION 3.

 

LETTERS OF CREDIT

 

 

 

 

 

 

3.1

 

Letters of Credit

42

 

3.2

 

Procedure for Issuance of Letters of Credit

43

 

3.3

 

Fees, Commissions and Other Charges

45

 

3.4

 

L/C Participations

45

 

3.5

 

Reimbursement Obligations of the Borrowers

47

 

3.6

 

Obligations Absolute

47

 

3.7

 

Role of the Issuing Lenders

48

 

3.8

 

Letter of Credit Request

49

 

 

 

 

 

SECTION 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

 

 

 

 

 

4.1

 

Increase, Termination or Reduction of Commitments

49

 

4.2

 

Interest Rates and Payment Dates

50

 

4.3

 

Conversion and Continuation Options

51

 

4.4

 

Minimum Amounts of Tranches; Maximum Number of Tranches

52

 

4.5

 

Repayment of Loans; Evidence of Debt

52

 

4.6

 

Optional Prepayments

53

 

4.7

 

Mandatory Prepayments

53

 

4.8

 

Computation of Interest and Fees

54

 

4.9

 

Pro Rata Treatment and Payments

54

 

4.10

 

Requirements of Law

55

 

4.11

 

Taxes

56

 

4.12

 

Lending Offices

60

 

4.13

 

Credit Utilization Reporting

60

 

4.14

 

Indemnity

60

 

4.15

 

Inability to Determine Interest Rate

60

 

i

--------------------------------------------------------------------------------


 

 

4.16

 

Illegality

61

 

4.17

 

Replacement of Lenders

61

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

5.1

 

Financial Condition

62

 

5.2

 

No Change

63

 

5.3

 

Existence; Compliance with Law

63

 

5.4

 

Power; Authorization; Enforceable Obligations

63

 

5.5

 

No Conflicts

63

 

5.6

 

No Material Litigation

64

 

5.7

 

No Default

64

 

5.8

 

Ownership of Property; Liens

64

 

5.9

 

Intellectual Property

64

 

5.10

 

No Burdensome Restrictions

64

 

5.11

 

Taxes

64

 

5.12

 

Federal Regulations

65

 

5.13

 

ERISA

65

 

5.14

 

Investment Company Act; Other Regulations

66

 

5.15

 

Subsidiaries

66

 

5.16

 

Security Documents

66

 

5.17

 

Accuracy and Completeness of Information

66

 

5.18

 

Labor Relations

67

 

5.19

 

Insurance

67

 

5.20

 

Solvency

67

 

5.21

 

Use of Letters of Credit and Proceeds of Loans

67

 

5.22

 

Environmental Matters

68

 

5.23

 

Risk Management Policy

69

 

5.24

 

AML Laws

69

 

 

 

 

 

SECTION 6.

 

CONDITIONS PRECEDENT

 

 

 

 

 

 

6.1

 

Conditions Precedent

70

 

6.2

 

Conditions to Each Credit Extension

74

 

 

 

 

 

SECTION 7.

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

7.1

 

Financial Statements

75

 

7.2

 

Certificates; Other Information

75

 

7.3

 

Payment of Obligations

76

 

7.4

 

Conduct of Business and Maintenance of Existence

76

 

7.5

 

Maintenance of Property; Insurance

77

 

7.6

 

Inspection of Property; Books and Records; Discussions

77

 

7.7

 

Notices

77

 

7.8

 

Environmental Laws

78

 

7.9

 

Periodic Audit of Borrowing Base Assets

78

 

7.10

 

Risk Management Policy

79

 

7.11

 

Collections on Accounts Receivable

79

 

7.12

 

Taxes

79

 

7.13

 

Additional Collateral

80

 

ii

--------------------------------------------------------------------------------


 

 

7.14

 

Use of Proceeds

80

 

7.15

 

Cash Management

80

 

7.16

 

Wind-Up Accounts

81

 

7.17

 

Legacy Accounts

81

 

 

 

 

 

SECTION 8.

 

NEGATIVE COVENANTS

 

 

 

 

 

 

8.1

 

Financial Condition Covenants

81

 

8.2

 

Limitation on Indebtedness

81

 

8.3

 

Limitation on Liens

82

 

8.4

 

Limitation on Fundamental Changes

83

 

8.5

 

Restricted Payments

84

 

8.6

 

Limitation on Sale of Assets

84

 

8.7

 

Limitation on Investments

84

 

8.8

 

Limitation on Optional Payments and Modifications of Subordinated Debt
Instruments

85

 

8.9

 

Limitation on Transactions with Affiliates

86

 

8.10

 

Accounting Changes

86

 

8.11

 

Limitation on Negative Pledge Clauses

86

 

8.12

 

Limitation on Lines of Business

87

 

8.13

 

Governing Documents

87

 

8.14

 

Limitation on Modification of Risk Management Policy

87

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT

 

 

 

 

 

 

9.1

 

Events of Default

87

 

9.2

 

Right to Cure

90

 

 

 

 

 

SECTION 10.

THE AGENTS

 

 

 

 

 

10.1

 

Appointment

90

 

10.2

 

Delegation of Duties

90

 

10.3

 

Exculpatory Provisions

91

 

10.4

 

Reliance by Agents

91

 

10.5

 

Notice of Default

91

 

10.6

 

Non-Reliance on Agents and Other Lenders

91

 

10.7

 

Indemnification

92

 

10.8

 

Agent in Its Individual Capacity

92

 

10.9

 

Successor Administrative Agent

92

 

10.10

 

Collateral Matters

93

 

10.11

 

The Lead Arranger

93

 

 

 

 

 

SECTION 11.

MISCELLANEOUS

 

 

 

 

 

11.1

 

Amendments and Waivers

94

 

11.2

 

Notices

95

 

11.3

 

No Waiver; Cumulative Remedies

97

 

11.4

 

Survival of Representations and Warranties

97

 

11.5

 

Release of Collateral and Guarantee Obligations

97

 

iii

--------------------------------------------------------------------------------


 

 

11.6

 

Payment of Expenses and Taxes

97

 

11.7

 

Successors and Assigns; Participations and Assignments

98

 

11.8

 

Adjustments; Set-off

101

 

11.9

 

Counterparts

102

 

11.10

 

Severability

102

 

11.11

 

Integration

102

 

11.12

 

GOVERNING LAW

102

 

11.13

 

Submission to Jurisdiction

102

 

11.14

 

Acknowledgements

103

 

11.15

 

WAIVERS OF JURY TRIAL

103

 

11.16

 

Confidentiality

103

 

11.17

 

Specified Laws

104

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

Schedule 1.0

Lenders, Commitments, and Applicable Lending Offices

 

Schedule 1.1(A)

Tier 1 Counterparty Credit Exposure Limits

 

Schedule 1.1(B)

Tier 2 Counterparty Credit Exposure Limits

 

Schedule 1.1(C)

Approved Inventory Locations

 

Schedule 1.1(D)

Wind-Up Accounts

 

Schedule 1.1(E)

Legacy Accounts

 

Schedule 2.2(A)

Wire Instructions for Revolving Credit Loans and Swing Line Loans

 

Schedule 2.2(B)

Bank Account for Daylight Overdraft Loans

 

Schedule 5.1(d)

Undisclosed Liabilities

 

Schedule 5.1(e)

Acquisitions

 

Schedule 5.4

Consents and Authorizations

 

Schedule 5.9

Intellectual Property

 

Schedule 5.15

Subsidiaries

 

Schedule 5.16

Filing Jurisdictions

 

Schedule 5.19

Insurance

 

Schedule 5.22

Environmental Matters

 

Schedule 6.1(t)

Existing Indebtedness to be Repaid

 

Schedule 8.2

Existing Indebtedness

 

Schedule 8.3

Existing Liens

 

Schedule 8.7

Investments

 

EXHIBITS

 

 

Exhibit A-1

Form of Revolving Credit Note

 

Exhibit A-2

Form of Daylight Overdraft Note

 

Exhibit A-3

Form of Swing Line Note

 

Exhibit B

Form of Security Agreement

 

Exhibit C

Form of Pledge Agreement

 

Exhibit D

Form of Section 4.11 Certificate

 

Exhibit E

Form of Secretary’s Certificate

 

Exhibit F

Form of Assignment and Acceptance

 

Exhibit G

Form of Borrowing Base Report

 

Exhibit H

Risk Management Policy

 

Exhibit I-A

Form of Opinion of Vinson & Elkins LLP

 

Exhibit I-B

Form of Opinion of Morgan, Lewis & Bockius LLP

 

Exhibit J

Form of Hedged Inventory and Position Report

 

Exhibit K

Form of Guarantee

 

Exhibit L

Form of Compliance Certificate

 

Exhibit M

Form of Dividend Compliance Certificate

 

Exhibit N

Form of Increase and New Lender Agreement

 

Exhibit O

Form of Marked-to-Market Report

 

Exhibit P

Form of Perfection Certificate

 

Exhibit Q

Form of Subordinated Debt Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

ANNEXES

 

 

Annex I-A

Form of Borrowing Notice

 

Annex I-B

Form of Letter of Credit Request

 

Annex II

Form of Continuation/Conversion Notice

 

Annex III

Form of Notice of Prepayment

 

Annex IV

Form of Credit Utilization Summary

 

Annex V

Form of Sub-Limit Election Notice

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of May 20, 2008, among BUCKEYE ENERGY SERVICES LLC, a
limited liability company organized under the Laws of Delaware (the “BES
Borrower”), FARM & HOME OIL COMPANY LLC, a limited company organized under the
Laws of Pennsylvania (the “Parent Borrower”, and, together with the BES
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time-to-time parties to this Agreement (the “Lenders”) and BNP
PARIBAS, a bank organized under the Laws of the Republic of France (“BNP
Paribas”), as lead arranger, as collateral agent (in such capacity, the
“Collateral Agent”) and as administrative agent (together with any successor
Administrative Agent appointed pursuant to Section 10.9, in such capacity the
“Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrowers desire that from time to time the Lenders make advances
and issue or participate in standby and documentary letters of credit; and

 

WHEREAS, the Lenders are willing to make such advances and issue or participate
in such standby and documentary letters of credit, in each case, on the terms
and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 


SECTION 1.                                DEFINITIONS


 

1.1                                 Defined Terms.  As used in this Agreement,
the following terms shall have the following meanings:

 

“364-Day Letters of Credit Sub-Limit”: the amount set forth under the heading
“364-Day Letters of Credit Sub-Limit” in clause (b)(i) or clause (b)(ii), as
applicable, of the definition of “Sub-Limit” in this Section 1.1.

 

“364-Day Trade Sub-Limit Letter of Credit”: as defined in Section 3.1(b).

 

“Acceptable Investment Grade Credit Enhancement”: (i) a letter of credit or
(ii) a guarantee, credit default swap or other customary credit support, in each
case, provided by any Person who is Investment Grade.

 

“Account”: as defined in Section 9-102 of the New York Uniform Commercial Code.

 

“Account Control Agreements”: with respect to any Deposit Account, Commodities
Account or Securities Account, an account control agreement in form and
substance reasonably acceptable to each Grantor and the Collateral Agent.

 

“Account Debtor”: a Person who is obligated to a Loan Party under an Account
Receivable or Exchange Receivable of such Loan Party.

 

“Account Receivable”: an Account or Payment Intangible of any Loan Party.

 

--------------------------------------------------------------------------------


 

“Acquisition”: the purchase of Farm & Home Oil Company, the
predecessor-in-interest to Parent Borrower, by Buckeye Energy Holdings LLC,
pursuant to the Purchase Agreement, dated as of December 21, 2007, among Buckeye
Energy Holdings LLC, Farm & Home Oil Company, Richard A. Longacre, as seller’s
representative, and the shareholders of Farm & Home Oil Company.

 

“Actual Knowledge”: when applied to any Loan Party, the actual knowledge of a
Responsible Person of such Loan Party; “Actually Known” or other similar terms
shall have correlative meanings.

 

“Administrative Agent”: as defined in the introductory paragraph of this
Agreement.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person (including, with
its correlative meanings, “controlled by” and “under common control with”) means
the power, directly or indirectly, either to (a) vote (i) when used with
reference to any Loan Party, more than 30% of the securities having ordinary
voting power for the election of directors of such Person, and shall be
applicable solely with respect to Buckeye Partners, L.P. and its Subsidiaries,
and (ii) when used with reference to any Agent or Lender, 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

 

“Agent-Related Person”: as defined in Section 10.3.

 

“Agents”: the Administrative Agent and the Collateral Agent, and “Agent” means
each of them, as the context requires.

 

 “Aggregate Eligible In the Money Forward Contracts Amount”: the aggregate
Marked-to-Market Value of all Eligible Forward Contracts of a Loan Party (on a
counterparty by counterparty basis) with a positive value, minus (on a
counterparty by counterparty basis), without duplication, the sum of (i) margin
consisting of cash and Cash Equivalents held by such Loan Party from any Forward
Contract Counterparties thereof plus (ii) any claim of offset or other
counterclaim Actually Known to such Loan Party to have been asserted in respect
of such Eligible Forward Contract by the Forward Contract Counterparty of such
Eligible Forward Contract, which are reasonably expected to be deducted from
payment.

 

“Aggregate Eligible Out of the Money Forward Contracts Amount”: the aggregate
Marked-to-Market Value of all Eligible Forward Contracts of a Loan Party (on a
counterparty by counterparty basis) with a negative value, plus, without
duplication, margin for those Eligible Forward Contracts consisting of cash and
Cash Equivalents posted by such Loan Party with any Forward Contract
Counterparties thereof.

 

“Agreement”: this Credit Agreement.

 

“AML Laws”:  as defined in Section 5.24.

 

“Applicable Financial Statements”: the most recent monthly financial statements
delivered by the Borrowers to the Administrative Agent pursuant to Section 7.1
(the most recent financial statements so delivered, the “Monthly Financials”);
provided that, the Borrowers may, in their sole discretion, elect to deliver to
the Administrative Agent updated financial statements, dated after the date of
the Monthly Financials, in form similar to the Monthly Financials (the “Updated
Financials”), which

 

2

--------------------------------------------------------------------------------


 

such Updated Financials shall be the Applicable Financial Statements until the
delivery of the next Monthly Financials.

 

“Applicable Lending Office”: for each Lender and for each Type of Loan, and/or
participation in any Reimbursement Obligation, the lending office of such Lender
designated on Schedule 1.0 (or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto) for such Type of
Loan and/or participation in any Reimbursement Obligation (or any other lending
office from time-to-time notified to the Administrative Agent by such Lender) as
the office at which its Loans and/or participation in any Reimbursement
Obligation of such Type are to be made and maintained.

 

“Applicable Margin”: on any date with respect to (a) Eurodollar Loans, a rate
per annum equal to 1.375%, (b) Cost of Funds Loans, a rate per annum equal to
1.375% and (c) Base Rate Loans, a rate per annum equal to 0.00%.

 

“Approved Fund”: (a) with respect to any Lender, any Bank CLO of such Lender,
and (b) with respect to any Lender that is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

“Approved Inventory Location”: any pipeline, third-party carrier or storage
facility that (i) has acknowledged the Collateral Agent’s Perfected First Lien
on the inventory owned by any Loan Party located in or at such pipeline, third
party carrier or storage facility pursuant to an acknowledgement substantially
in the form of Annex 2 to the Security Agreement, or pursuant to another waiver
or acknowledgment having substantially the same effect, (ii) is owned by the
same Person as is described in clause (iii) hereof, or (iii) has been notified
of, and has been requested to acknowledge, the Perfected First Lien on the
inventory owned by any Loan Party located in or at such pipeline, third-party
carrier or storage facility, substantially in the form of Annex 2 to the
Security Agreement, and, in the case of clause (iii), which has (A) been
approved as of the Closing Date and set forth on Schedule 1.1(C) as an Approved
Inventory Location or (B) been approved by the Administrative Agent, in its sole
discretion, from time to time after the Closing Date.  Schedule 1.1(C) shall be
deemed amended to include such Approved Inventory Locations without further
action immediately upon the Administrative Agent’s approval.

 

“Assignee”: as defined in Section 11.7(c).

 

“Assignment and Acceptance”: as defined in Section 11.7(c).

 

“Assignment of Claims Act”: the Federal Assignment of Claims Act of 1940 (31
U.S.C. §3727 et seq.) and any similar state or local laws, together with all
rules, regulations or interpretations related thereto.

 

“Availability”: at any time, an amount equal to the least of (A) the Total
Borrowing Base at such time minus the Total Extensions of Credit at such time,
(B) the Total Commitment minus the Total Extensions of Credit at such time and
(C) the Maximum Amount minus the Total Extensions of Credit at such time.

 

“Availability Certification”: as defined in Section 6.2(e).

 

3

--------------------------------------------------------------------------------


 

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (i) the amount of such Lender’s Commitment at such time over
(ii) such Lender’s Extensions of Credit outstanding at such time.

 

“Bank CLO”: as to any Lender, any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and is administered or managed by such Lender or an
Affiliate of such Lender.

 

“Barrel”: forty-two U.S. gallons.

 

“Base Rate”: for any day, the rate per annum (rounded upward, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (b) the Prime Rate in effect on such
day.

 

“Base Rate Loans”: Loans whose rate of interest is based upon a Base Rate.

 

“Benefited Lender”: as defined in Section 11.8(a).

 

“BES Borrower”: as defined in the introductory paragraph of this Agreement.

 

“BNP Paribas”: as defined in the introductory paragraph of this Agreement.

 

“Board”: the U.S. Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowers”: as defined in the introductory paragraph of this Agreement.

 

“Borrowing Base”:  on any date, solely with respect to the assets of any Loan
Party:

 

 

(i)

 

100% of Eligible Cash and Cash Equivalents; plus

 

 

 

 

 

(ii)

 

95% of Eligible L/C Backed Accounts Receivable; plus

 

 

 

 

 

(iii)

 

90% of Eligible Tier 1 Accounts Receivable; plus

 

 

 

 

 

(iv)

 

85% of Eligible Tier 2 Accounts Receivable; plus

 

 

 

 

 

(v)

 

90% of Eligible Net Liquidity in Brokerage Accounts; plus

 

 

 

 

 

(vi)

 

90% of Eligible L/C Backed Unbilled Accounts Receivable; plus

 

 

 

 

 

(vii)

 

85% of Eligible Unbilled Tier 1 Accounts Receivable; plus

 

 

 

 

 

(viii)

 

80% of Eligible Unbilled Tier 2 Accounts Receivable; plus

 

 

 

 

 

(ix)

 

85% of Eligible Hedged Inventory; plus

 

 

 

 

 

(x)

 

80% of Eligible Unhedged Inventory; plus

 

 

 

 

 

(xi)

 

80% of Eligible Letters of Credit Issued for Commodities Not Yet Received; plus

 

4

--------------------------------------------------------------------------------


 

 

(xii)

 

80% of Eligible Exchange Receivables; plus

 

 

 

 

 

(xiii)

 

70% of Eligible Short Term Unrealized Forward Gains; plus

 

 

 

 

 

(xiv)

 

50% of Eligible Medium Term Unrealized Forward Gains; less

 

 

 

 

 

(xv)

 

120% of the Swap Amounts due to Qualified Counterparties; less

 

 

 

 

 

(xvi)

 

100% of the First Purchaser Lien Amount; less

 

 

 

 

 

(xvii)

 

100% of tax liabilities, including the Excise Taxes.

 

Any amounts described in categories (i) through (xvii) above which may fall into
more than one of such categories shall be counted only once under the category
with the highest applicable advance rate percentage, when making the calculation
under this definition.  In calculating the Total Borrowing Base for the Loan
Parties, the following adjustments shall be made:

 

(A)                              the aggregate value of those portions of the
Borrowing Base of the Loan Parties described in clauses (iv), (viii), (xiii) and
(xiv) related to Restricted Tier 2 Counterparties in excess of 25% of the Total
Borrowing Base then in effect shall be excluded from the Borrowing Base;

 

(B)                                the aggregate exposure of the Loan Parties
under Eligible Accounts Receivable (including Eligible Unbilled Accounts
Receivable), Eligible Exchange Receivables or Eligible Forward Contracts to any
type of counterparty or any specific counterparty, if applicable, thereunder in
excess of the applicable amount approved under the exposure limit guidelines for
the Loan Parties set forth in the Risk Management Policy shall be excluded from
the Borrowing Base;

 

(C)                                the aggregate credit exposure of the Loan
Parties to each Tier 1 Counterparty in excess of the applicable limits set forth
in Schedule 1.1(A) for such counterparty, if any, shall be excluded from the
Borrowing Base;

 

(D)                               the aggregate credit exposure of the Loan
Parties to each Tier 2 Counterparty in excess of the applicable limits equal to
the greater of (x) the limits set forth in Schedule 1.1(B) for such
counterparty, if any or (y) $400,000 shall be excluded from the Borrowing Base;

 

(E)                                 the aggregate Borrowing Base of the Loan
Parties attributable to the Eligible Short Term Unrealized Forward Gain and the
Eligible Medium Term Unrealized Forward Gain in excess of 20% of the Total
Borrowing Base then in effect shall be excluded from the Borrowing Base;

 

(F)                                 each category of the Borrowing Base shall be
calculated taking into account (without duplication) any applicable eliminations
and reductions related to any asserted offset, Actually Known to the relevant
Loan Party, to such asset category that the relevant Loan Party believes, in
good faith is reasonably likely to occur;

 

(G)                                the aggregate exposure of the Loan Parties
under Eligible Inventory related to biofuels (excluding ethanol) in excess of
15% of the

 

5

--------------------------------------------------------------------------------


 

aggregate value of Eligible Inventory included in the Total Borrowing Base then
in effect shall be excluded from the Borrowing Base; and

 

(H)                               the value of the Total Borrowing Base at any
time shall be the aggregate value of the Borrowing Base for the Loan Parties as
of the applicable Borrowing Base Date.

 

“Borrowing Base Date”: with respect to the Loan Parties at any time, the most
recent date as of which the Loan Parties have based a Borrowing Base Report to
be delivered by the Loan Parties pursuant to Section 7.2(c).

 

“Borrowing Base Report”: a report certified by a Responsible Person of each Loan
Party, substantially in the form of Exhibit G, with appropriate insertions and
schedules, showing the Total Borrowing Base of the Loan Parties, as of the date
set forth therein and the basis on which it was calculated, together with the
following supporting information:

 

(i)                                     for Eligible Cash and Cash Equivalents
and Eligible Net Liquidity in Brokerage Accounts, copies of summary account
statements, to the extent available, issued by the bank, brokerage and futures
accounts where such assets are held, as of the applicable Borrowing Base Date,
and for Eligible Net Liquidity in Brokerage Accounts, additional statements for
each commodities futures account that account for any (x) discounted face value
of any U.S. Treasury Securities held in such account that are zero coupon
securities issued by the United States of America and (y) unearned interest on
such U.S. Treasury Securities;

 

(ii)                                  a schedule of each Eligible L/C Backed
Account Receivable and each Eligible L/C Backed Unbilled Account Receivable,
listing the amount and counterparty under the related Account Receivable and the
issuing bank, the applicant, the expiration date, the terms of the auto-renewal
provision, if any, and the face value of the related letter of credit (or, if
applicable, the maximum value of the related letter of credit after giving
effect to any tolerance included therein, and the amount of such tolerance);

 

(iii)                               a schedule of each Eligible Tier 1 Accounts
Receivable, Eligible Tier 2 Accounts Receivable, Eligible Unbilled Tier 1
Accounts Receivable, Eligible Unbilled Tier 2 Accounts Receivable, Eligible
Short Term Unrealized Forward Gains and Eligible Medium Term Unrealized Forward
Gains, in each case listing the amount, the counterparty, the time outstanding,
if applicable, the contra account balance thereof and, if applicable, all margin
monies received and/or paid and the details of any related letters of credit;

 

(iv)                              for Eligible Inventory, (A) a schedule of
(1) inventory locations and (2) Market Value and inventory volumes by location
and type of Eligible Commodity, net of exchange payable offset, as well as a
balancing reconciliation and copies of all documents, agreements, and receipts
underlying the information delivered pursuant to this clause (iv); provided
that, the Loan Parties shall have ten (10) Business Days at the end of each
calendar month to deliver such balancing reconciliation, copies and receipts
described above to the Administrative Agent and (B) a listing of all new
inventory storage locations where Eligible Inventory has been located since the
date of the most recent Borrowing Base Report;

 

6

--------------------------------------------------------------------------------


 

(v)                                 a schedule of Eligible Exchange Receivables,
which shall present the net amount of Eligible Exchange Receivables for each
counterparty, together with the contra account balance thereof;

 

(vi)                              for Eligible Letters of Credit Issued for
Commodities Not Yet Received, (i) a calculation demonstrating in reasonable
detail the aggregate available and undrawn amount of each such letter of credit
minus the amount of any other liabilities then existing which may be satisfied
by such Letters of Credit, and (ii) a schedule listing each letter of credit
giving rise to Eligible Letters of Credit Issued for Commodities Not Yet
Received, together with the name of the applicant, the expiration date of the
related letter of credit, and the face value thereof (or, if applicable, the
maximum value of such letter of credit after giving effect to any tolerance
included therein, and the amount of such tolerance);

 

(vii)                           a schedule of the First Purchaser Lien Amount,
setting forth the holder of each First Purchaser Lien and the aggregate First
Purchaser Lien Amount of such holder;

 

(viii)                        a schedule showing the Excise Tax liability report
for the Loan Parties;

 

(ix)                                a schedule of each Commodity Hedging
Agreement listed by counterparty, together with the Marked-to-Market Value of
such Commodity Hedging Agreements;

 

(x)                                   a schedule of each Financial Hedging
Agreement listed by counterparty, together with the Marked-to-Market Value of
each Financial Hedging Agreement; and

 

(xi)                                a summary report showing the total amount
outstanding under each type of Extension of Credit.

 

“Borrowing Date”: any Business Day specified (i) in a Borrowing Notice as a date
on which a Loan requested by any Borrower is to be made or (ii) in a Letter of
Credit Request as a date on which a Letter of Credit requested by any Borrower
is to be issued or renewed.

 

“Borrowing Notice”: as defined in Section 2.4(a).

 

“Brokerage Account Deducts”: as defined in the definition of “Eligible Net
Liquidity in Brokerage Accounts” in this Section 1.1.

 

“Business”: as defined in Section 5.22(b).

 

“Business Day”: (i) for all purposes other than as covered by clause (ii) of
this definition, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
and, (ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day as described in clause (i) of this definition and which is also a
day on which dealings in United States Dollar deposits are carried out in the
interbank market.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, all
membership interests in a limited liability company, all partnership interests
in a limited partnership, or any and all similar ownership interests in a Person
(other

 

7

--------------------------------------------------------------------------------


 

than a corporation, limited liability company or limited partnership) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral”: with respect to any Letter of Credit, cash or deposit account
balances denominated in United States Dollars that has been pledged to the
Collateral Agent for the ratable benefit of the Secured Parties to secure
repayment of such Letters of Credit.

 

“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Collateral Agent, for the ratable benefit of the
Secured Parties, Cash Collateral as collateral for the Obligations pursuant to
documentation reasonably satisfactory to the Collateral Agent.

 

“Cash Equivalents”: (a) securities with maturities of twelve (12) months or less
from the date of acquisition or acceptance which are issued or fully guaranteed
or insured by the United States, or any agency or instrumentality thereof,
(b) bankers’ acceptances, certificates of deposit and eurodollar time deposits
with maturities of twelve (12) months or less from the date of acquisition and
overnight bank deposits, in each case, of any Lender or of any international or
national commercial bank with commercial paper rated, on the day of such
purchase, at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s, (c) commercial paper, variable rate or auction rate
securities, or any other short-term, liquid investment having ratings, on the
date of purchase, of at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and that matures or resets not more
than twelve (12) months after the date of acquisition, (d) obligations of any
U.S. state or a division, public instrumentality or taxing authority thereof,
having on the date of purchase a rating of at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s, (e) fully
collateralized repurchase agreements with a term of not greater than seven
(7) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above, and
(f) investments in money market funds, mutual funds or other pooled investment
vehicles a majority of whose assets of which are comprised of securities of the
types described in clauses (a), (b), (c), (d) or (e) above or that is otherwise
reasonably acceptable to the Administrative Agent.

 

“Cash Management Bank”: BNP Paribas or any other bank from time-to-time
designated by the Borrowers as the bank at which any Loan Party maintains any
Deposit Account, Commodities Account or Securities Account and which is
reasonably acceptable to the Administrative Agent.

 

“Change of Control”: the occurrence of any of the following events: (a) Buckeye
Partners, L.P. shall cease to own and control, of record and beneficially,
directly or indirectly, a majority of each class of outstanding voting Capital
Stock of each Borrower or (b) each Borrower shall cease to own and control, of
record and beneficially, directly or indirectly, 100% of each class of
outstanding Capital Stock of each of its Subsidiaries free and clear of all
Liens; provided that, this clause (b) shall not prohibit a Borrower from
selling, transferring, merging, consolidating, amalgamating, liquidating,
winding up or dissolving any Subsidiary to the extent not otherwise prohibited
by this Agreement.

 

“Chapter 11 Debtor”:  as defined in the definition of “Eligible Account
Receivable” in this Section 1.1.

 

“Closing Date”: the date on which the conditions precedent set forth in
Section 6.1 shall be satisfied or waived.

 

“Code”: the Internal Revenue Code of 1986.

 

“Collateral”: all property and interests in property of the Loan Parties, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

 

8

--------------------------------------------------------------------------------


 

“Collateral Agent”: as defined in the introductory paragraph of this Agreement.

 

 “Commitment”: at any date, as to any Lender, the obligation of such Lender to
make Revolving Credit Loans to the Borrowers pursuant to Section 2.1 and to
participate in Swing Line Loans, Daylight Overdraft Loans and Letters of Credit
in an aggregate principal and/or face amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.0 under
the caption “Commitment” or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as such amount
may be changed from time-to-time in accordance with the terms of this
Agreement.  As of the Closing Date, the original aggregate amount of the
Commitments is $150,000,000.

 

“Commitment Fee Rate”: for any day, the rate per annum equal to 0.375%.

 

“Commitment Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitment (or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of Revolving Credit Loans made by such Lender plus
the amount of the undivided interest of such Lender in any then-outstanding
Letters of Credit issued, and Swing Line Loans and Daylight Overdraft Loans
made, at that time constitutes of the Total Extensions of Credit at such time).

 

“Commitment Period”: the period from and including the date hereof to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

 

“Commodity Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

 

“Commodity Contract”: (a) any Physical Commodity Contract or (b) any Commodity
Hedging Agreement.

 

“Commodity Hedging Agreement”: (i) any forward commodity contracts, swaps,
options, collars, caps, or floor transactions, in each case based on Eligible
Commodities and (ii) any other similar transaction (including any option to
enter into any of the foregoing) or any combination of the foregoing.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrowers within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrowers and which is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
the Code, Section 414(m) or (o) of the Code.

 

“Compliance Certificate”: as defined in Section 7.2(a).

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender (or an Affiliate of such Lender) for the purpose of making Loans
required to be made by such Lender or of funding such Lender’s participation in
any unpaid Reimbursement Obligation and designated as its Conduit Lender by such
Lender in a written instrument; provided, that the designation by any Lender of
a Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan or a participation in any unpaid Reimbursement
Obligation under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan or participation in any unpaid Reimbursement Obligation, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender; provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 4.10, 4.11, 4.16 or 11.6 than the designating Lender would have been
entitled to

 

9

--------------------------------------------------------------------------------


 

receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any commitment hereunder.

 

“Confidential Information”: as defined in Section 11.16.

 

“Consolidated Current Assets”: as of any date of determination, all assets of
the Parent Borrower and its Subsidiaries that, in accordance with GAAP, would be
classified as current assets on a consolidated balance sheet of the Parent
Borrower and its Subsidiaries.

 

“Consolidated Current Liabilities”: as of any date of determination, all
liabilities of the Parent Borrower and its Subsidiaries that, in accordance with
GAAP, would be classified as current liabilities on a consolidated balance sheet
of the Parent Borrower and its Subsidiaries; provided that, all Loans
outstanding hereunder from time-to-time shall be deemed to be Consolidated
Current Liabilities.

 

“Consolidated Leverage Ratio”: as of any date of determination, the ratio
(expressed as a decimal) of (a) Consolidated Total Liabilities as of such date
(minus any Subordinated Indebtedness up to, but not to exceed, 50.00% of the
Consolidated Total Liabilities as of such date) to (b) Consolidated Tangible Net
Worth as of such date.

 

“Consolidated Net Working Capital”: as of any date of determination,
(a) (i) Consolidated Current Assets as of such date plus (ii) the aggregate
outstanding principal amount of Subordinated Indebtedness included in
Consolidated Current Liabilities as of such date (not to exceed an amount equal
to 50.00% of Consolidated Current Liabilities as of such date) minus
(b) Consolidated Current Liabilities as of such date; provided that, an
aggregate amount not exceeding $5,000,000 that is included in Consolidated
Current Assets due from Affiliates (who are not Loan Parties) shall be included
in the calculation of Consolidated Net Working Capital but only to the extent
that such amounts due from Affiliates (who are not Loan Parties) arise under
transactions that (A) include terms no less favorable in a material respect to
the applicable Borrower than would be obtainable in comparable arm’s- length
transactions with a Person that is not an Affiliate of such Borrower and (B) are
for goods or services in the ordinary course of business.

 

“Consolidated Tangible Net Worth”: as of any date of determination, (a) the
shareholders’, members’ or partners’ equity as shown on the balance sheet of the
Parent Borrower and its Subsidiaries in accordance with GAAP as of such date
(including investments in joint ventures) plus (b) the aggregate outstanding
principal amount of Subordinated Indebtedness as of such date (not to exceed an
amount equal to 50.00% of Consolidated Tangible Net Worth as of such date),
minus all goodwill and intangible assets of the Parent Borrower and its
Subsidiaries, determined, in each of the clauses (a) and (b) above, on a
consolidated basis in accordance with GAAP; provided that, an aggregate amount
not exceeding $5,000,000 that is included in the shareholders’, members’ or
partners’ equity as shown on the balance sheet of the Parent Borrower and its
Subsidiaries due from Affiliates (who are not Loan Parties) shall be included in
the calculation of Consolidated Tangible Net Worth but only to the extent, that
such amounts due from Affiliates (who are not Loan Parties) arise under
transactions that (A) include terms no less favorable in a material respect to
the Borrowers than would be obtainable in comparable arm’s length transactions
with a Person that is not an Affiliate of the Borrowers or (B) are not for goods
or services in the ordinary course of business.

 

“Consolidated Total Liabilities”: as of any date of determination, all
liabilities of the Parent Borrower and its Subsidiaries that, in accordance with
GAAP, would be included in determining total liabilities on a consolidated
balance sheet of the Parent Borrower and its Subsidiaries as of such date,
excluding Indebtedness permitted under Section 8.2(g) incurred with respect to
(i) fuel tax liabilities of

 

10

--------------------------------------------------------------------------------


 

the Loan Parties and (ii) obligations of the Loan Parties under product purchase
and/or supply agreements.

 

“Continuation/Conversion Notice”: as defined in Section 4.3(a).

 

“Continue”, “Continuation” and “Continued”: the continuation of a Eurodollar
Loan or Cost of Funds Loan, as applicable, from one Interest Period to the next
Interest Period.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Controlled Account”: each Pledged Account that is subject to an Account Control
Agreement.

 

“Convert”, “Conversion” and “Converted”: a conversion of Base Rate Loans into
Eurodollar Loans or Cost of Funds Loans, a conversion of Eurodollar Loans into
Base Rate Loans or Cost of Funds Loans, or a conversion of Cost of Funds Loans
into Eurodollar Loans or Base Rate Loans, which may be accompanied by the
transfer by a Lender (at its sole discretion) of a Loan from one Applicable
Lending Office to another.

 

 “Cost of Funds”: the rate quoted by the Administrative Agent in New York, New
York to a Borrower at or about the time of the making of any Loan as the cost of
funds of the Administrative Agent (as determined by the Administrative Agent in
the Administrative Agent’s sole discretion) for the relevant Interest Period
then applicable to such Loan.

 

“Cost of Funds Loan”: Loans the rate of interest of which is based upon the Cost
of Funds.

 

“Credit Utilization Summary”: as defined in Section 4.13.

 

“Cure Deadline”: with respect to any calendar month, the third Business Day
following the earlier of (i) the date that is 30 days following the end of the
such calendar month and (ii) the date on which financial statements required to
be delivered pursuant to Section 7.1(b) with respect to such calendar month have
been delivered.

 

“Daylight Overdraft Lender”: BNP Paribas.

 

“Daylight Overdraft Loan”:  as defined in Section 2.2(a).

 

“Daylight Overdraft Loan Sub-Limit”: the amount set forth under the heading
“Daylight Overdraft Loan Sub-Limit” in clause (b)(i) or clause (b)(ii), as
applicable, of the definition of “Sub-Limit” in this Section 1.1.

 

“Daylight Overdraft Participation Amount”: as defined in Section 2.6(b).

 

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

11

--------------------------------------------------------------------------------


 

“Delta”: in relation to an option referencing an Eligible Commodity, the change
in the option premium under such option for a one unit change in the price of
the underlying Eligible Commodity.

 

“Delta Equivalent Basis”: the method of calculating the quantity of cash (or
futures) position in Eligible Commodities that will theoretically hedge an
option position against an adverse change in the price of any underlying
Eligible Commodities by multiplying the Delta of the option by the relevant
contract size or nominal amount.

 

“Deposit Account”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

 

“Disclosing Party”: as defined in Section 11.16(b).

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dividend Compliance Certificate”: as defined in Section 8.5.

 

“Eligible Account Receivable”: as of any Borrowing Base Date, an Account
Receivable valued at the then-outstanding unpaid balance thereof as of such date
as to which the following requirements have been fulfilled:

 

(a)           such Account Receivable arises from the conduct of the Loan
Parties’ energy-related businesses (other than power) in conformity with
Section 8.12;

 

(b)           the relevant Loan Party has lawful and absolute title to such
Account Receivable subject only to Permitted Borrowing Base Liens or Liens in
favor of the Collateral Agent for the benefit of the Secured Parties under the
Loan Documents; provided that, the aggregate amount of all Eligible Accounts
Receivable, if any, included in the Borrowing Base that are subject to the
Permitted Borrowing Base Liens shall be reduced by the aggregate amount secured
by such Permitted Borrowing Base Lien (except that amounts secured by
(i) inchoate Liens securing amounts not yet delinquent or with respect to which
enforcement proceedings are yet permitted by law or contract to be initiated,
(ii) Liens being contested in good faith, by appropriate proceedings, and with
respect to which adequate collateral reasonably satisfactory to the
Administrative Agent has been provided and (iii) Liens permitted by
Section 8.3(i) in excess of the offset rights granted by the applicable Loan
Party, shall not be subtracted from Eligible Accounts Receivable);

 

(c)           such Account Receivable is a valid, legally enforceable obligation
of the party who is obligated under such Account Receivable;

 

(d)           the aggregate amount of all Accounts Receivable included as
Eligible Accounts Receivable due from a particular Account Debtor shall be
reduced by the amount that is, or which any relevant Loan Party has a reasonable
basis to believe may be, subject to any dispute, offset, counterclaim or other
claim or defense on the part of such Account Debtor (including (i) the amount,
if any, by which the portion of the Aggregate Eligible Out of the Money Forward
Contracts Amount specific to such Account Debtor exceeds the portion of the
Aggregate Eligible In the Money Forward Contracts Amount specific to such
Account Debtor, and (ii) without duplication, any trade payables, accrued
liabilities, net exchange payables and offsets specific to

 

12

--------------------------------------------------------------------------------


 

such Account Debtor, including marked to market losses) or to any claim on the
part of the Account Debtor denying payment liability under such Account
Receivable; provided, however, that in the event that the amount that is subject
to any such dispute, offset, counterclaim or other claim or defense is secured
with cash or Cash Equivalent margin or Acceptable Investment Grade Credit
Enhancement, such portion secured by such margin or Acceptable Investment Grade
Credit Enhancement will not be excluded from eligibility so long as the
applicable Loan Party determines it is has a reasonable likelihood of success in
such dispute, counterclaim or other claim or defense;

 

(e)           such Account Receivable is not evidenced by any chattel paper,
promissory note or other  instrument unless such chattel paper, promissory note
or other  instrument is subject to a Perfected First Lien and delivered to the
Collateral Agent for the benefit of the Secured Parties;

 

(f)            such Account Receivable is subject to a Perfected First Lien, and
such Account Receivable is not subject to any Liens other than Perfected First
Liens or Permitted Borrowing Base Liens;

 

(g)           such Account Receivable has been invoiced (if the issuance of such
an invoice is a condition precedent to the Account Debtor’s obligation to pay)
or payment of the Account Receivable is otherwise due and payable; provided
that, such Account Receivable shall qualify as an Eligible Account Receivable
only if such Account Receivable is not more than thirty (30) days past due;
provided further, that, an “Eligible Account Receivable” shall include any
Account Receivable for which an extension of three (3) days or less has been
granted by such Loan Party if such Account Receivable has been paid during the
period of such extension; provided further, that, an Account Receivable for
which the issuance of an invoice is a condition precedent to the Account
Debtor’s obligation to pay, but for which an invoice was not issued on or before
the applicable Borrowing Base Date, shall be an Eligible Account Receivable if
the applicable Loan Party provides evidence reasonably satisfactory to the
Administrative Agent that such invoice has been issued before the delivery of
the related Borrowing Base Report;

 

(h)           such Account Receivable complies with all applicable Laws and
regulations to which the relevant Loan Party is subject;

 

(i)            such Account Receivable is reduced by any prepayment or, without
duplication, cash margin deposit;

 

(j)            if the Account Debtor of such Account Receivable is a debtor
under Chapter 11 of the United States Bankruptcy Code (a “Chapter 11 Debtor”),
then such Account Receivable arose after the commencement of the bankruptcy case
(the “Petition Date”) of such Account Debtor or has been assumed by such Account
Debtor;

 

(k)           at the time of the sale giving rise to such Account Receivable,
the Account Debtor is not in contractual default on any other obligations to a
Loan Party (other than any amounts subject to a good faith dispute under the
applicable contract and any Account Debtor that is a Chapter 11 Debtor solely
with respect to contractual defaults that occurred prior to the Petition Date of
such Account Debtor) and such Loan Party has no other reason to anticipate that
any such prior Indebtedness or newly arising Indebtedness of such Account Debtor
will not be paid when due;

 

(l)            the Account Debtor obligated on such Account Receivable (i) has
not admitted in writing its inability to pay its debts generally or made a
general assignment for the benefit of its

 

13

--------------------------------------------------------------------------------


 

creditors, (ii) has not instituted or had instituted against it a proceeding
seeking to adjudicate it a debtor, bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official of it
or for any substantial part of its property, and (iii) has not taken any
corporate action to authorize any of the foregoing;

 

(m)          the Account Debtor of such Account Receivable shall not be a
Governmental Authority unless all actions required under any Assignment of
Claims Act applicable to such Account Receivable and such Governmental Authority
shall have been taken to approve and permit the assignment of rights to payment
thereunder or thereon to the Collateral Agent, for the ratable benefit of the
Secured Parties, under the Security Documents;

 

(n)           if the Account Debtor of such Account Receivable is incorporated
in, or primarily conducting business in, any jurisdiction outside of the United
States, such Account Debtor is approved or deemed approved, in accordance with
requirements and procedures set forth in the definitions of “Tier 1
Counterparty” and “Tier 2 Counterparty”, as applicable, in this Section 1.1; and

 

(o)           such Account Receivable is not otherwise determined, in the sole
discretion of the Supermajority Lenders, to be ineligible.

 

“Eligible Broker”:  as defined in the definition of “Eligible Net Liquidity in
Brokerage Accounts” in this Section 1.1.

 

“Eligible Cash and Cash Equivalents”:  as of any Borrowing Base Date, currency
consisting of United States Dollars or Cash Equivalents, in each case, which
(i) have been deposited in a Controlled Account with a Cash Management Bank,
(ii) is subject to a Perfected First Lien, and (iii) is subject to no other
Liens other than Permitted Cash Management Liens.

 

“Eligible Commodities”: natural gas, natural gas liquids, transmix, ethanol,
biofuels,  crude oil, refined petroleum products (including heating oil, diesel,
gasoline, kerosene, jet fuel and propane), and any other product or by-product
of any of the foregoing, rights to transmit, transport or store any of the
foregoing, or, with the consent of the Required Lenders, any other energy
commodities that are of the type which are purchased, sold or otherwise traded
in physical, futures, forward or over-the-counter markets; provided that,
additional commodities may be included as Eligible Commodities under this
Agreement from time to time after the Closing Date in accordance with the
following procedure: (x) the Borrowers shall deliver a written request to the
Administrative Agent for such approval by the Required Lenders of such
commodity, which request shall be provided by the Administrative Agent to the
Lenders, including, without limitation, if requested by a Lender, through
posting on Intralinks or other web site in use to distribute information to the
Lenders, or by other electronic mail, or other notice procedure permitted under
Section 11.2; and (y) the Required Lenders shall inform the Administrative Agent
of such approval in writing (by electronic communication, telecopy or facsimile)
within ten (10) Business Days after receipt of notice from the Administrative
Agent; provided further that, failure of a Lender to respond to any request for
approval within the time period provided for hereby shall be deemed to be
approval of such commodity, except in the case of a request by the Borrowers to
include power as an Eligible Commodity, in which such case such failure by the
Required Lenders shall not be deemed to be approval of power as an Eligible
Commodity.  The Administrative Agent may, in its sole discretion, extend such
ten (10) Business Day period if the Administrative Agent determines that any
commodity requires additional review by the Lenders.  The definition of
“Eligible Commodities” in this Section 1.1 shall be deemed amended to include
such commodity without further action immediately

 

14

--------------------------------------------------------------------------------


 

upon the Required Lenders’ approval of such commodity in accordance with the
procedure described in this definition.

 

“Eligible Exchange Receivable”: an Exchange Receivable of a Loan Party with a
Tier 1 Counterparty or a Tier 2 Counterparty; provided, however, that the value
of an Eligible Exchange Receivable shall be the Market Value as of any Borrowing
Base Date of the Eligible Commodities required to be delivered to such Loan
Party.

 

“Eligible Forward Contract”: a Forward Contract of a Loan Party with a Tier 1
Counterparty or a Tier 2 Counterparty which (a) conforms to the Risk Management
Policy, (b) is evidenced by a written agreement or a trade confirmation
enforceable against the Tier 1 Counterparty or Tier 2 Counterparty thereto,
(c) is subject to a Perfected First Lien, subject only to Permitted Borrowing
Base Liens, (d) has not been terminated and is not subject to termination by
reason of a default or any other termination event thereunder and (e) the
Forward Contract Counterparty thereto is not a Governmental Authority unless all
actions required under any applicable Assignment of Claims Act, if any,
applicable to such Forward Contract and such Governmental Authority shall have
been taken to approve and permit the assignment of rights to payment thereunder
or thereon to the Collateral Agent, for the ratable benefit of the Secured
Parties, under the Security Documents.

 

“Eligible Hedged Inventory”: as of any Borrowing Base Date, the Market Value of
Eligible Inventory which has been Hedged as of such date.

 

“Eligible Inventory”: as of any Borrowing Base Date, all inventory of a Loan
Party consisting of Eligible Commodities valued at the then current Market Value
as of such date, and in all instances as to which the following requirements
have been fulfilled:

 

(a)           the inventory is owned by the relevant Loan Party free and clear
of all Liens other than Perfected First Liens or Permitted Borrowing Base Liens;

 

(b)           the inventory has not been identified for deliveries so that one
or more buyers may have rights to the inventory that could be superior to the
Perfected First Liens, nor shall such inventory have become subject to a
customer’s ownership or lien;

 

(c)           the inventory is (A) in storage on the property of the relevant
Loan Party, (B) is in transit under the control and ownership of such Loan Party
or is in transit on a water borne vessel chartered, rented, owned or leased by
such Loan Party with the 3/3 bills of lading issued to or endorsed to the order
of the Collateral Agent for the ratable benefit of the Secured Parties or (C) is
in an Approved Inventory Location;

 

(d)           the inventory is subject to a Perfected First Lien, subject to
Permitted Borrowing Base Liens; and

 

(e)           the inventory has not otherwise been determined, in the sole
discretion of the Supermajority Lenders, to be ineligible.

 

“Eligible L/C Backed Accounts Receivable”: as of any Borrowing Base Date, an
Account Receivable from a counterparty to a Commodity Contract whose obligations
thereunder are supported by a letter of credit issued by a bank or credit
insurer that is Investment Grade which does not terminate earlier than ten
(10) days after such date; provided that, if the Administrative Agent shall so
request, the issuing bank or credit insurer in respect of such letter of credit
shall have been notified of, and the applicable Loan Party shall have used
commercially reasonable efforts to cause such issuing bank or

 

15

--------------------------------------------------------------------------------


 

credit insurer to acknowledge in writing, the Lien of the Administrative Agent
on the proceeds of such letter of credit or such issuing bank or credit insurer
shall have consented to the assignment of the proceeds of such letter of credit
to the Administrative Agent.

 

“Eligible L/C Backed Unbilled Accounts Receivable”: as of any Borrowing Base
Date, an Account Receivable that has not actually been invoiced prior to the
applicable Borrowing Base Date, from a counterparty to a Commodity Contract
whose obligations thereunder are supported by a letter of credit issued by a
bank or credit insurer that is Investment Grade which does not terminate earlier
than ten (10) days after such date; provided that, if the Administrative Agent
shall so request, the issuing bank or credit insurer in respect of such letter
of credit shall have been notified of, and the applicable Loan Party shall have
used commercially reasonable efforts to cause such issuing bank or credit
insurer to acknowledge in writing, the Lien of the Administrative Agent on the
proceeds of such letter of credit or such issuing bank or credit insurer shall
have consented to the assignment of the proceeds of such letter of credit to the
Administrative Agent.

 

“Eligible Letters of Credit Issued for Commodities Not Yet Received”: as of any
Borrowing Base Date, the aggregate available and undrawn amount of Letters of
Credit related to the physical purchase by the relevant Loan Party of Eligible
Commodities, which Eligible Commodities have not yet been received by such Loan
Party as of such date, minus any other liabilities then existing which may be
satisfied by such Letters of Credit for the purchase of the Eligible Commodities
as of such date for which title has passed to the relevant Loan Party as of such
date but which Eligible Commodities have not yet been received by such Loan
Party as of such date.

 

“Eligible Medium Term Unrealized Forward Gain”: as of any Borrowing Base Date,
the Aggregate Eligible In the Money Forward Contracts Amount at such date, minus
the absolute value of the Aggregate Eligible Out of the Money Forward Contracts
Amount at such date, in each case, for Eligible Forward Contract obligations
whose final cash or physical settlement is during the period exceeding six
(6) months but no greater than twelve months after such Borrowing Base Date.

 

“Eligible Net Liquidity in Brokerage Accounts”: as of any Borrowing Base Date,
the amount of “net liquidating value” or “net equity” (however designated) in
any commodities futures account of a Loan Party as of such date maintained with
BNP Paribas, any broker with which a Legacy Account is maintained or a reputable
broker reasonably acceptable to the Administrative Agent (each, an “Eligible
Broker”) which is subject to (i) a Perfected First Lien, subject only to
Permitted Borrowing Base Liens and any customary lien of such Eligible Broker in
connection with any indebtedness of such Loan Party to such Eligible Broker
solely with respect to such account (including, but not limited to, any right of
the Eligible Broker to close out open positions of such Loan Party without prior
demand for additional margin and without prior notice) (such amounts in a
commodities futures account subject to the liens (other than the Perfected First
Lien) and close-out rights set forth in this clause (i), the “Brokerage Account
Deducts”), and (ii) an Account Control Agreement (subject to Section 7.17, other
than with respect to any Legacy Account) among the Collateral Agent, such Loan
Party that owns such account and the Eligible Broker with which such account is
maintained.  Eligible Net Liquidity in Brokerage Accounts shall include any
discounted face value of any U.S. Treasury Securities held as of such date in
such account that are zero coupon securities issued by the United States of
America minus any unearned interest on such U.S. Treasury Securities as of such
date; provided that, the maturity date thereof is within six months of the
relevant Borrowing Base Date; provided, further that, the Eligible Net Liquidity
in Brokerage Accounts as calculated pursuant to this definition shall not
include any Brokerage Account Deducts.

 

“Eligible Short Term Unrealized Forward Gain”: as of any Borrowing Base Date,
the Aggregate Eligible In the Money Forward Contracts Amount at such date, minus
the absolute value of the

 

16

--------------------------------------------------------------------------------


 

Aggregate Eligible Out of the Money Forward Contracts Amount at such date, in
each case, for Eligible Forward Contract obligations whose final cash or
physical settlement is during the period ending six (6) months after such
Borrowing Base Date.

 

“Eligible Tier 1 Account Receivable”: at the time of any determination thereof,
each Eligible Account Receivable from a Tier 1 Counterparty.

 

“Eligible Tier 2 Account Receivable”: at the time of any determination thereof,
each Eligible Account Receivable from a Tier 2 Counterparty.

 

“Eligible Unbilled Account Receivable”: as of any Borrowing Base Date, each
Account Receivable of a Loan Party which would be an Eligible Account Receivable
but for the fact that such Account Receivable has not actually been invoiced
prior to such Borrowing Base Date.

 

“Eligible Unbilled Tier 1 Account Receivable”: at the time of any determination
thereof, each Eligible Unbilled Account Receivable from a Tier 1 Counterparty.

 

“Eligible Unbilled Tier 2 Account Receivable”: at the time of any determination
thereof, each Eligible Unbilled Account Receivable from a  Tier 2 Counterparty.

 

“Eligible Unhedged Inventory”: as of any Borrowing Base Date, the Market Value
of Eligible Inventory as of such date which has not been Hedged.

 

“Environmental Laws”: any and all Laws pertaining to pollution, protection of
human health or the environment, remediation of contamination, Hazardous
Substances, or workplace health and safety, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§
2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; as such Laws have
been amended or supplemented, and the regulations promulgated pursuant thereto,
and all related or analogous state or local laws.

 

“Environmental Permits”: any permit, license, registration, consent, approval
and other authorization - and the filing of any notification, report or
assessment necessary to maintain authorization - as required under any
Environmental Law for the operation of the business of any Loan Party conducted
on or from the properties owned or used by any Loan Party.

 

“ERISA”: the Employee Retirement Income Security Act of 1974.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements current on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto), as now and from time to time hereafter in effect, dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of the Federal Reserve System.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in United States Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Reuters Reference LIBOR 01 (or any successor page) at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period. 
In the event that such rate does not appear on Reuters Reference LIBOR 01 (or
otherwise on such screen), the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered United States Dollar deposits at or about
11:00 a.m. (New York City time), two (2) Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein and in an amount comparable to the amount of its Eurodollar Loan to be
outstanding during such Interest Period.

 

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upwards to the nearest 1/100th of
1%):

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Event of Default”: any of the events specified in Section 9.1 for which any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Exchange Receivable”: to the extent of the non-cash consideration to be
received, any right to receive consideration that would be an Account Receivable
but for the fact that the consideration to be received by the relevant Loan
Party consists in whole or in part of the delivery of Eligible Commodities.

 

“Excise Taxes”: any amounts which are due and owing to any Governmental
Authority with respect to the sale of products (excluding franchise taxes and
taxes on net income or capital).

 

“Excluded Accounts”: the Wind-Up Accounts, the Payroll Account and the
Intermediate Investment Account.

 

“Excluded Taxes”: as defined in Section 4.11(e).

 

“Executive Order”:  as defined in Section 5.24(a).

 

“Extensions of Credit”: at any date, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding plus (b) the amount of such Lender’s
participation (to the extent of its Commitment Percentage), in the L/C
Obligations then outstanding plus (c) the amount of such Lender’s Commitment
Percentage of the aggregate principal amount of Swing Line Loans then
outstanding plus (d) the amount of such Lender’s Commitment Percentage of the
aggregate principal amount of Daylight Overdraft Loans then outstanding.

 

18

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the interest rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day which is a Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“FERC”: the U.S. Federal Energy Regulatory Commission.

 

“Financial Hedging Agreement”: any currency swap, cross-currency rate swap,
currency option, interest rate option, interest rate swap, cap or collar
agreement or similar arrangement or any other similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing
including, without limitation, any derivative relating to interest rate or
currency rate risk, in each case which is not a Commodity Hedging Agreement.

 

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“First Purchaser Lien”: a so-called “first purchaser” Lien, as defined in Texas
Bus. & Com. Code Section 9.343, comparable Laws of the states of Oklahoma,
Kansas, Mississippi, Wyoming or New Mexico, or any other comparable Law of any
such jurisdiction or any other applicable jurisdiction.

 

“First Purchaser Lien Amount”: as of any Borrowing Base Date, in respect of any
property of the Loan Parties subject to a First Purchaser Lien, the aggregate
amount of the obligations outstanding as of such date giving rise to such First
Purchaser Lien as of such date, less any portion of such obligations that are
secured or supported by cash, Cash Equivalents or Acceptable Investment Grade
Credit Enhancement.

 

“Fiscal Year”: the fiscal year of any Borrower, which consists of a twelve (12)
month period beginning on each July 1 and ending on each June 30.

 

“Forward Contract”: a Commodity Contract with a delivery date more than two
(2) days after the contract is entered into.

 

“Forward Contract Counterparty”: any counterparty to a Forward Contract of a
Loan Party.

 

“Futures Contract”: a contract for making or taking delivery of Eligible
Commodities that is traded on a market-recognized commodity exchange, which
contract meets the specification and delivery requirements of commodity futures
contracts on such commodity exchange, the value of which shall be reflected in a
Commodity Account.

 

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time-to-time.

 

“Governing Documents”: with respect to (a) a corporation, its articles or
certificate of incorporation, continuance or amalgamation and by-laws, (b) a
partnership, its certificate of limited partnership or partnership declaration,
as applicable, and partnership agreement, (c) a limited liability company, its
certificate of formation and operating agreement and (d) any other Person, the
other organizational or governing documents of such Person.

 

19

--------------------------------------------------------------------------------


 

“Governmental Authority”: any nation or government, any state, provincial or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Grantors”: any Person executing and delivering a Security Document, or becoming
party to a Security Document (by supplement or otherwise), pursuant to this
Agreement.

 

“Guarantee”: the Guarantee to be executed and delivered by the Loan Parties,
substantially in the form of Exhibit K.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of an obligation for which the guaranteeing person has issued a reimbursement,
counterindemnity or similar monetary obligation, in either case guaranteeing or
in effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of a third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1)  for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the obligee of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrowers in good faith.  Guaranteed Obligation shall not include any
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of any Loan Party or in connection with judgments that do not result in a
Default or an Event of Default.

 

“Guarantors”: any Person executing and delivering the Guarantee, or becoming
party to the Guarantee (by supplement or otherwise), pursuant to this Agreement.

 

“Hazardous Substances”: (a) any hazardous materials, hazardous wastes, hazardous
substances, toxic wastes and toxic substances as those or similar terms are
defined under any Environmental Laws; (b)  asbestos; (c) PCBs; and (d) any other
hazardous, radioactive or toxic substance, material, pollutant or contaminant
regulated under any Environmental Law.

 

“Hedged”:  in relation to Eligible Inventory, if the purchase or sale price
thereof has been materially hedged as evidenced by a position report in form and
substance reasonably similar to Exhibit J (a “Hedged Inventory and Position
Report”) or, if not in the Hedged Inventory and Position Report, as otherwise
reasonably acceptable to the Administrative Agent through one or a combination
of Commodity Contracts or Futures Contracts entered into or held in accordance
with the Risk Management

 

20

--------------------------------------------------------------------------------


 

Policy for the corresponding volume of physical Eligible Commodities held in
Eligible Inventory; provided that, the applicable Loan Parties’ rights under
such Commodity Contracts or Futures Contracts and all amounts due or to become
due to the relevant Loan Party under or in respect of such Commodity Contracts
or Futures Contracts are subject to a Perfected First Lien.

 

“Hedged Inventory and Position Report”: as defined in the definition of “Hedged”
in this Section 1.1.

 

“Increase Amount”: as defined in Section 4.1(b)(iii).

 

“Increase and New Lender Agreement”: as defined in Section 4.1(b)(iii).

 

“Increase Period”: the period from the Syndication Date until (but excluding)
the Termination Date.

 

“Increasing Lender”: as defined in Section 4.1(b)(iii).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices and not past due for
more than ninety (90) days), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under Financing Leases or Synthetic Leases, (d) all obligations
of such Person in respect of letters of credit, acceptances or similar
instruments issued or created for the account of such Person, (e) all
liabilities of a third party secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, (f) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (e) above, and (g) for the purposes of Section 9.1(e) only,
all obligations of such Person in respect of Commodity Hedging Agreements and
Financial Hedging Agreements.  The amount of any Indebtedness under (x) clause
(e) shall be equal to the lesser of (A) the stated amount of the relevant
obligations and (B) the fair market value of the property subject to the
relevant Lien and (y) clause (g) shall be the net amount, including any net
termination payments, required to be paid to a counterparty rather than the
notional amount of the applicable Commodity Hedging Agreement or Financial
Hedging Agreement.

 

“Indemnified Liabilities”:  as defined in Section 11.6.

 

“Indemnitee”:  as defined in Section 11.6.

 

“Ineligible Transferee”: Persons identified by the Borrowers to the
Administrative Agent and the Lenders from time-to-time as Persons to whom no
interest in a Loan or a Commitment may be transferred pursuant to Section 11.7
for competitive reasons.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”:  as defined in Section 5.9.

 

21

--------------------------------------------------------------------------------


 

“Interest Payment Date”: (a) with respect to any Base Rate Loan, (i) prior to
the Termination Date, the last Business Day of each month and (ii) the
Termination Date, (b) as to any Eurodollar Loan having an Interest Period of
three months or shorter, the last day of such Interest Period, (c) as to any
Cost of Funds Loan having an Interest Period of one day, one week or two weeks,
the last Business Day of each month, (d) as to any Cost of Funds Loan having an
Interest Period of one month, two months or three months, the last day of such
Interest Period, (e) as to any Eurodollar Loan or Cost of Funds Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (f) as to any Loan (other than any Base Rate
Loan) the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”: (a) with respect to any Eurodollar Loan:

 

(i)       initially, the period commencing on the Borrowing Date or Conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one
(1), two (2), three (3) or six (6) months thereafter, as selected by the
relevant Borrower of such Eurodollar Loan in its Borrowing Notice or
Continuation/Conversion Notice, as the case may be, given with respect thereto;
and

 

(ii)      thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Eurodollar Loan and ending one (1),
two (2), three (3) or six (6) months thereafter, as irrevocably selected by the
relevant Borrower in its Continuation/Conversion Notice to the Administrative
Agent not less than three (3) Business Days prior to the last day of the then
current Interest Period with respect thereto;

 

(b)           with respect to any Cost of Funds Loan:

 

(i)       initially, the period commencing on the Borrowing Date, as the case
may be, with respect to such Cost of Funds Loan and ending one (1) day, one
(1) or two (2) weeks, or one (1), two (2), three (3) or six (6) months
thereafter, as selected by the relevant Borrower in its Borrowing Notice or
Continuation/Conversion Notice, as the case may be, given with respect thereto;
and

 

(ii)      thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Cost of Funds Loan and ending one
(1) day, one (1) or two (2) weeks, or one (1), two (2), three (3) or six
(6) months thereafter, as selected by the relevant Borrower in its
Continuation/Conversion Notice to the Administrative Agent;

 

provided that, with respect any Eurodollar Loan or Cost of Funds Loan:

 

(A)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(B)        any Interest Period with respect to any Loan that would otherwise
extend beyond the Termination Date, shall end on the Termination Date; and

 

22

--------------------------------------------------------------------------------


 

(C)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the applicable calendar month.

 

“Intermediate Investment Account”: the deposit account no. 2079951076125 (or any
successor account established in accordance with the applicable provisions of
the Security Agreement and Section 5.16(d) of this Agreement) held at a Cash
Management Bank in the name of a Loan Party holding (i) the proceeds of Accounts
Receivable relating to Intermediate Investments and credit card purchases of
transportation fuels from retail distributors that have received Intermediate
Investments and (ii) funds transferred from time to time by a Loan Party to pay
operating expenses in the ordinary course; provided that, the oil companies that
have provided the Intermediate Investment Advances may have access and
withdrawal rights with respect to such account.

 

“Intermediate Investment Advances”: funds advanced by an oil company to any Loan
Party intended to be invested by such Loan Party in one or more retail
distributors of transportation fuels to support such distributors’ meeting the
oil company’s branding requirements.

 

“Intermediate Investments”: investments made with the proceeds of Intermediate
Investment Advances by any Loan Party in retail distributors of transportation
fuels to support such distributors’ meeting the relevant oil company’s branding
requirements.

 

“Investment”: any advance, loan, extension of credit or capital contribution to,
investment in, or purchase or acquisition of any stock, bonds, notes, debentures
or other securities of or any assets constituting a business unit of, any
Person.

 

“Investment Grade”: with respect to any Person, the long term senior unsecured
non-credit enhanced credit rating or shadow rating of which is BBB- or higher by
S&P or Baa3 or higher by Moody’s.

 

“ISP98”:  as defined in Section 3.1(g).

 

“Issuing Lenders”: BNP Paribas and each other Lender from time-to-time
designated by the Borrowers as an Issuing Lender with the prior consent of the
Administrative Agent (such consent not to be unreasonably withheld), each in its
capacity as issuer of any Letter of Credit.

 

“Laws”: collectively, all international, foreign, Federal, state, provincial and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, but if not having the force
of law, then in respect of which compliance is customary in the Loan Parties’
industry.

 

“L/C Fee Payment Date”: with respect to any Letter of Credit outstanding during
any month, the fifth Business Day of the immediately following month (or if any
such day is not a Business Day, the next succeeding Business Day), or if
earlier, the expiration date of the last outstanding Post-Termination LOC.

 

23

--------------------------------------------------------------------------------


 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
undrawn amount of the then-outstanding Letters of Credit and (b) the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed or
converted into a Loan pursuant to Section 3.5(b).

 

“L/C Participants”: with respect to any Letter of Credit, all of the Lenders
other than the Issuing Lender thereof.

 

“Lead Arranger”: BNP Paribas.

 

“Legacy Accounts”: subject to Section 7.17, those commodities accounts held by
the Loan Parties as set forth on Schedule 1.1(E).

 

“Lenders”: as defined in the introductory paragraph to this Agreement and, as
the context requires, includes, the Issuing Lenders, the Daylight Overdraft
Lender and the Swing Line Lender.  As of the Closing Date, each Lender is
specified on Schedule 1.0.

 

“Letter of Credit Request”: a request by a Borrower for a new Letter of Credit
or an amendment to an existing Letter of Credit, in each case pursuant to
Section 3.2 and substantially in the form of Annex I-B or other form reasonably
satisfactory to the applicable Issuing Lender and the Administrative Agent.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing); provided that,
neither  (a) any interest or title of a lessor under any leases or subleases
entered into by the Loan Parties in the ordinary course of business nor
(b) licenses, sub-licenses, leases or sub-leases granted to third parties in the
ordinary course of business consistent with past practices shall be Liens
hereunder.

 

“Loan”: any loan made pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Notes, Letter of Credit Requests, the
Perfection Certificate, the Guarantee and the Security Documents.

 

“Loan Parties”: each of the Borrowers and each Subsidiary of a Borrower that is
party to a Loan Document.

 

“Long Position”:  the aggregate quantity measured in Barrels of Eligible
Commodities attributable to the Loan Parties resulting from the following long
positions:

 

(a)           all inventory of a Loan Party in respect of Eligible Commodities;

 

(b)           all imbalances (whether in storage or in pipelines or otherwise)
of Eligible Commodities due to each Loan Party;

 

(c)           all Physical Commodity Contracts of each Loan Party for the
purchase or positive exchange of Eligible Commodities;

 

24

--------------------------------------------------------------------------------


 

(e)           all Futures Contracts of each Loan Party for the purchase of
Eligible Commodities;

 

(f)            all options under a Commodity Hedging Agreement or a Financial
Hedging Agreement of each Loan Party, in each case calculated on a Delta
Equivalent Basis, that equates to a contracted purchase by the relevant Loan
Party of Eligible Commodities (regardless if financially settled); and

 

(g)           all Commodity Hedging Agreements where a Loan Party is a fixed
price purchaser;

 

provided that, solely with respect to the definition of “Long Position” in this
Section 1.1, Eligible Commodities shall include any other commodities permitted
under the Risk Management Policy (including the use of Eligible Commodities as a
component of the definition of any other term used in the definition of Long
Position).

 

“Marked-to-Market Report”: a comprehensive marked-to-market report of the Loan
Parties’ Eligible Commodities purchase and sale positions as evidenced by a
position report in form and substance reasonably similar to Exhibit O.  Such
report shall include all existing positions for all current and future time
periods and cover all contracts that create either an obligation or a right
under a Commodity Contract and/or that generate price exposure for any Eligible
Commodities and shall include Marked-to Market Value for each position
considered.  The contracts shall include but not be limited to contracts for
spot and future deliveries of Eligible Commodities, exchanges, derivatives
(including Physical Commodity Contracts, Commodity Hedging Agreements and
Financial Hedging Agreements) and Futures Contracts; provided that, solely with
respect to the definition of “Marked-to-Market Report” in this Section 1.1,
Eligible Commodities shall include any other commodities permitted under the
Risk Management Policy (including the use of Eligible Commodities as a component
of the definition of any other term used in the definition of Marked-to-Market
Report).

 

“Marked-to-Market Value”: with respect to any Commodity Contract of any Person
on any date:

 

(a)           in the case of a Commodity Contract for the purchase, sale,
transfer or exchange of any physical Eligible Commodities, the unrealized gain
or loss on such Commodity Contract, determined by comparing (i) the amount to be
paid or received under such Commodity Contract for such Eligible Commodities
pursuant to the terms thereof to (ii) the Market Value of such Eligible
Commodities on such date, and

 

(b)           in the case of any other Commodity Contract, the unrealized gain
or loss on such Commodity Contract determined by calculating the amount to be
paid or received under such other Commodity Contract pursuant to the terms
thereof as if the cash settlement of such other Commodity Contract were to be
calculated on such date of determination by reference to the Market Value of the
Eligible Commodities which is the subject of such other Commodity Contract;

 

provided, that (i) in the case of any Commodity Contract that is, in whole or in
part, an option by its terms, the amount so calculated shall reflect industry
standard valuation models approved by the Administrative Agent and (ii) in the
case of amounts due under any Forward Contract with a delivery date more than
one year from the date of determination, each such amount shall be discounted to
present value in a commercially reasonable manner unless otherwise discounted as
part of the calculation referred to above.

 

25

--------------------------------------------------------------------------------


 

“Market Value”: with respect to an Eligible Commodity on any date, the price at
which such Eligible Commodities could be purchased or sold for delivery on that
date or during the applicable period adjusted to reflect the specifications
thereof and the location and transportation differential, determined by using
prices (a) on the New York Mercantile Exchange, the COMEX, the London Metal
Exchange, the New York Board of Trade, the International Petroleum Exchange, the
Intercontinental Commodities Exchange, the Chicago Board of Trade, the Chicago
Mercantile Exchange or, if a price for any such Eligible Commodities (or
delivery period or location) is not available on such exchanges, such other
markets or exchanges recognized as such in the commodities trading industry,
including over-the-counter markets and private quotations, or as published in an
independent industry recognized source, in each case reasonably selected by the
Loan Parties, (b) if such a price for any such Eligible Commodities is not
available in any market or exchange described in clause (a) above, any other
exchange or market reasonably selected by the Loan Parties and reasonably
satisfactory to the Administrative Agent on such date or (c) if such a price for
any such Eligible Commodities is not available in any market or exchange
described in clauses (a) or (b) above, such other value determined pursuant to
methodology reasonably selected by the Loan Parties and reasonably satisfactory
to the Administrative Agent.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations or condition (financial or otherwise) of the
Borrowers and their respective Subsidiaries, taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or any pollutant, contaminant, dangerous good,
Hazardous Substances, toxic substances, materials or wastes, defined or
regulated as such in or under, or which form the basis of liability under, any
Environmental Law(s) or Environmental Permit, including, without limitation,
asbestos, polychlorinated biphenyls and urea-formaldehyde insulation, medical
waste, mold, microbial matters, radioactive materials and electromagnetic
fields.

 

“Maximum Amount”: on any date of determination, the lesser of (i) $250,000,000
and (ii) the Maximum Sub-Limit in effect on such date.

 

“Maximum Consolidated Leverage Ratio”:  (a) from the Closing Date until the date
the first election is made by the Borrowers pursuant to clause (a)(ii) of the
definition of “Sub-Limit” in this Section 1.1, 7.00:1.00, and (b) thereafter, at
any time that the Maximum Sub-Limit is an amount specified in the table in
clause (a)(ii) of the definition of “Sub-Limit”, the amount set forth opposite
such Maximum Sub-Limit in such table under the heading “Maximum Consolidated
Leverage Ratio”.

 

“Maximum Position Limits”: the limits set forth below opposite the then-current
Maximum Sub-Limit as the maximum position (defined as the maximum quantities, in
Barrels, which, at a fixed price, the Loan Parties hold either as a Net Long
Position, Net Short Position or Net Basis Position, all such positions
including, without limitation, options on a Delta Equivalent Basis), which the
Loan Parties may hold at any time on an aggregate basis, irrespective of whether
financed hereunder or otherwise:

 

 

 

Maximum Position Limits – Eligible
Commodities (excluding natural gas)

 

Maximum Position
Limits (natural gas)

 

Maximum
Sub-Limit

 

Net Long
Position

 

Net Short
Position

 

Net Basis
Position

 

Net Long
Position

 

Net Short
Position

 

Net Basis
Position

 

$

150,000,000

 

350,000

 

25,000

 

4,000,000

 

zero

 

zero

 

zero

 

$

200,000,000

 

420,000

 

50,000

 

5,000,000

 

zero

 

zero

 

zero

 

$

250,000,000

 

500,000

 

75,000

 

6,000,000

 

zero

 

zero

 

zero

 

 

26

--------------------------------------------------------------------------------


 

; provided that, notwithstanding the Maximum Position Limits set forth above,
the initial Net Long Position, Net Short Position and Net Basis Position of the
Loan Parties with respect to natural gas shall not exceed zero unless (x) the
Borrowers have delivered a written request to the Administrative Agent for such
approval by the Required Lenders to increase the initial Maximum Position Limits
for natural gas to specified levels, which request shall be provided by the
Administrative Agent to the Lenders, including, without limitation, if requested
by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders, or by other electronic mail, or other
notice procedure permitted under Section 11.2; and (y) the Required Lenders
shall inform the Administrative Agent of such approval in writing (by electronic
communication, telecopy or facsimile) within ten (10) Business Days after
receipt of notice from the Administrative Agent; provided further that, failure
of a Lender to respond to any request for approval within the time period
provided for hereby shall be deemed to be approval of such request; provided
further that, solely with respect to the definition of “Maximum Position Limits”
in this Section 1.1, Eligible Commodities shall include any other commodities
permitted under the Risk Management Policy.

 

“Maximum Sub-Limit”: the amount set forth under the heading “Maximum Sub-Limit”
in clause (a)(i) or clause (a)(ii), as applicable, of the definition of
“Sub-Limit” in this Section 1.1; provided that, the Maximum Sub-Limit shall at
no time be an amount less than $150,000,000 or greater than $250,000,000.

 

“Minimum Consolidated Net Working Capital Amount”:  (a) from the Closing Date
until the date the first election is made by the Borrowers pursuant to clause
(a)(ii) of the definition of “Sub-Limit” in this Section 1.1, $30,000,000, and
(b) thereafter, at any time that the Maximum Sub-Limit is an amount specified in
the table in clause (a)(ii) of the definition of “Sub-Limit” in this
Section 1.1, the amount set forth opposite such Maximum Sub-Limit in such table
under the heading “Minimum Consolidated Net Working Capital”.

 

“Minimum Consolidated Tangible Net Worth Amount”: (a) from the Closing Date
until the date the first election is made by the Borrowers pursuant to clause
(a)(ii) of the definition of “Maximum Sub-Limit” in this Section 1.1,
$40,000,000, and (b) thereafter, at any time that the Maximum Sub-Limit is an
amount specified in the table in clause (a)(ii) of the definition of “Sub-Limit”
in this Section 1.1, the amount set forth opposite such Maximum Sub-Limit in
such table under the heading “Minimum Consolidated Tangible Net Worth”.

 

“Monthly Financials”: as defined in the definition of “Applicable Financial
Statements” in this Section 1.1.

 

“Moody’s”: Moody’s Investors Service, Inc., or any successor to its rating
agency business.

 

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

 

“Net Basis Position”:  the aggregate net quantity of Eligible Commodities,
measured in Barrels, purchased or sold under Commodity Contracts of an Eligible
Commodity that is Hedged by a sale or purchase under a Commodity Contract at a
different delivery location, for delivery during a

 

27

--------------------------------------------------------------------------------


 

different time period, or for different grades of the same Eligible Commodity,
less the hedging impact from any storage and/or transportation contract;
provided that, solely with respect to the definition of “Net Basis Position” in
this Section 1.1, Eligible Commodities shall include any other commodities
permitted under the Risk Management Policy (including the use of Eligible
Commodities as a component of the definition of any other term used in the
definition of Net Basis Position).

 

“Net Long Position”:  at any time, the amount (but not less than zero) by which
Long Positions exceed Short Positions.

 

“Net Short Position”:  at any time, the amount (but not less than zero) by which
Short Positions exceed Long Positions.

 

“New Lenders”: as defined in Section 4.1(b)(iii).

 

“Non-Excluded Taxes”: as defined in Section 4.11(a).

 

“Non-Exempt Lender”: as defined in Section 4.11(e).

 

“Note” and “Notes”: as defined in Section 4.5(e).

 

“Notice of Prepayment”: as defined in Section 4.6.

 

“Obligations”: the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrowers, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and
Reimbursement Obligations, and all other obligations and liabilities of the Loan
Parties to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with this Agreement, the Notes, the
Security Documents, any other Loan Documents, any Letter of Credit, any
Commodity Hedging Agreement with a Qualified Counterparty, any Financial Hedging
Agreement with a Qualified Counterparty and any other document made, delivered
or given in connection therewith or herewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to the
Agents or to the Lenders that are required to be paid by a Loan Party pursuant
to the terms of the Loan Documents) or otherwise; provided that, (i) obligations
of any Borrower or any Subsidiary under any Commodity Hedging Agreement to a
Qualified Counterparty or Financial Hedging Agreement to a Qualified
Counterparty shall be secured and guaranteed pursuant to the Security Documents
and the Guarantee only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under any Commodity Hedging Agreement or
Financial Hedging Agreement.

 

“OFAC”:  as defined in Section 5.24.

 

“Other Taxes”: as defined in Section 4.11(b).

 

“Parent Borrower”: as defined in the introductory paragraph of this Agreement.

 

“Parent Subordinated Indebtedness”: Subordinated Indebtedness of the Borrowers
or any of their Subsidiaries owing to Buckeye Partners, L.P. or any of its
Subsidiaries that are not Loan Parties.

 

28

--------------------------------------------------------------------------------


 

“Participant” and “Participants”: as defined in Section 11.7(b).

 

“Participation”: as defined in Section 11.7(b).

 

“Payment Intangible”: as defined in Section 9-102 of the New York Uniform
Commercial Code.

 

“Payroll Account”: the demand deposit account no. 2000037555542 held in the name
of the Parent Borrower at Wachovia Bank, N.A. (or any successor account
established in accordance with the applicable provisions of the Security
Agreement and Section 5.16(d) of this Agreement).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Perfected First Lien”: any perfected, first priority Lien or security interest
(or its substantial equivalent under applicable Laws) granted by a Loan Party
pursuant to a Security Document in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties; provided that, in the case of inventory
that is not located in the United States or contracts, Accounts Receivable or
Payment Intangibles not governed by Laws of the United States of America or any
state or political subdivision thereof, the validity and priority of such Lien
shall be confirmed by an opinion of special local counsel, the form and
substance of which shall be reasonably satisfactory to the Administrative Agent.

 

“Perfection Certificate”: the Perfection Certificate to be executed and
delivered by the Loan Parties, substantially in the form of Exhibit P.

 

“Performance Letter of Credit”: a standby Letter of Credit issued to support
bonding, performance, swap, transportation and tariff requirements relating to
Eligible Commodities (other than the obligation to pay for the purchase of
Eligible Commodities).

 

“Permitted Borrowing Base Liens”: collectively, (i) First Purchaser Liens,
(ii) Permitted Cash Management Liens, (iii) Liens permitted under
Section 8.3(k) which have been appealed and which have been bonded or fully
covered by insurance which coverage has been acknowledged in writing, in each
case, by institutions reasonably acceptable to the Administrative Agent within
sixty (60) days from the entry of such judgments or decrees, (iv) Liens of
carriers, warehousemen, mechanics, materialmen, and any similar Lien arising by
operation of law securing obligations to pay or provide consideration for goods
or services with respect to Eligible Commodities, which obligations are not past
due, (v) inchoate tax liens and (vi) Liens permitted under Section 8.3(i).

 

“Permitted Cash Management Liens”:  Liens with respect to (i) all amounts due to
the Cash Management Banks in respect of customary fees and expenses for the
routine maintenance and operation of each Excluded Account or Pledged Account,
(ii) the face amount of any checks which have been credited to any Excluded
Account or Pledged Account, but are subsequently returned unpaid because of
uncollected or insufficient funds, (iii) other returned items or mistakes made
in crediting any Excluded Account or Pledged Account, (iv) any currency, Cash
Equivalents, commodities or Commodities Contracts deposited in, or credited to,
any Excluded Account or Pledged Account which are specifically permitted by the
account documentation (including any Account Control Agreement) of such Excluded
Account or Pledged Account and (v) any Excluded Account or Pledged Account which
arise by operation of law.

 

29

--------------------------------------------------------------------------------


 

“Permitted Equity Contribution”: any purchase by Buckeye Energy Holdings LLC of
any common units of Capital Stock issued by any Loan Party that is the direct
Subsidiary of Buckeye Energy Holdings LLC in exchange for cash.

 

“Permitted Liens”: any of the Liens described in clauses (a) through (n) of
Section 8.3.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Petition Date”:  as defined in paragraph (j) the definition of “Eligible
Account Receivable” in this Section 1.1.

 

“Physical Commodity Contract”:  a contract for the purchase, sale, transfer or
exchange of any physical Eligible Commodity.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrowers or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement”: the Pledge Agreement to be executed and delivered by the
Loan Parties party thereto, substantially in the form of Exhibit C.

 

“Pledged Account”: all Commodity Accounts, Deposit Accounts and Securities
Accounts of any Grantor, other than Excluded Accounts.

 

“Pledged Collateral”:  as defined in the Pledge Agreement.

 

“Post-Termination LOC”: as defined in Section 3.1(e).

 

“Prime Rate”: for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent from time-to-time and,
if requested, provided to the relevant Borrower prior to the delivery of the
relevant Borrowing Notice.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

 

“Properties”: as defined in Section 5.22(a).

 

“Qualified Counterparty”: any counterparty to any Financial Hedging Agreement or
Commodity Hedging Agreement entered into between a Loan Party and a Person
which, at the time such Financial Hedging Agreement or Commodity Hedging
Agreement was entered into, was a Lender or an Affiliate of a Lender.

 

“Refunded Daylight Overdraft Loan”: as defined in Section 2.6(a).

 

“Refunded Swing Line Loan”: as defined in Section 2.5.

 

“Register”: as defined in Section 11.7(d).

 

“Regulation U”: Regulation U of the Board.

 

“Reimbursement Date”: as defined in Section 3.4(c).

 

30

--------------------------------------------------------------------------------


 

“Reimbursement Obligations”: the obligation of the Borrowers to reimburse any
Issuing Lender, pursuant to Section 3.5(a) for Unreimbursed Amounts.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under PBGC Reg. § 4043.

 

“Representatives”: as defined in Section 11.16.

 

“Requested Increase Amount”: as defined in Section 4.1(b)(i).

 

“Requested Increase Effective Date”: as defined in Section 4.1(b)(i).

 

“Required Lenders”: at any time, Lenders holding more than 50.00% of either
(i) the Total Commitments, or (ii) if the Commitments have been terminated, the
Total Extensions of Credit then outstanding.

 

“Requirement of Law”: as to any Person, any Law or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Person”: with respect to any Loan Party, the chief executive
officer, president, chairman, senior vice-president, executive vice-president,
vice-president of finance or treasurer of such Loan Party; provided that, with
respect to any Borrowing Base Report, “Responsible Person” shall include any
vice president responsible for the oversight of the trading and financial
operations of such Loan Party.

 

“Restricted Tier 2 Counterparty”: as defined in the definition of “Tier 2
Counterparty” in this Section 1.1.

 

“Revolving Credit Loans”:  as defined in Section 2.1(a).

 

“Risk Management Policy”: the risk management policy of the Loan Parties
applicable to the funding activities of the Loan Parties as approved by the
Board of Directors of the Parent Borrower  and as in effect as of the date
hereof, and as the same may be modified in accordance with Section 7.10(a).

 

“Section 4.11 Certificate”: as defined in Section 4.11.

 

“Secured Parties”: the Lenders, the Issuing Lenders, the Administrative Agent
and the other Agents, Qualified Counterparties and their respective successors,
endorsees, transferees and assigns.

 

“Securities Account”: as defined in Section 8-501 of the New York Uniform
Commercial Code.

 

“Security Agreement”: the Security Agreement to be executed and delivered by the
Loan Parties, substantially in the form of Exhibit B.

 

“Security Documents”: the collective reference to the Account Control
Agreements, the Pledge Agreement, the Security Agreement, and all other security
documents hereafter delivered to the

 

31

--------------------------------------------------------------------------------


 

 

Collateral Agent granting a Lien on any asset or assets of any Person to secure
any of the Obligations or to secure any guarantee of any such Obligations.

 

“Short Position”: the aggregate quantity measured in Barrels of Eligible
Commodities attributable to the Loan Parties resulting from the following short
positions:

 

(a)           all imbalances (whether in storage or in pipelines or otherwise)
of Eligible Commodities due from each Loan Party;

 

(b)           all Physical Commodity Contracts of each Loan Party for the sale
or negative exchange of Eligible Commodities;

 

(c)           all Futures Contracts of each Loan Party for the sale of Eligible
Commodities;

 

(d)           all options under a Commodity Hedging Agreement or a Financial
Hedging Agreement of each Loan Party, in each case calculated on a Delta
Equivalent Basis, that equates to a contracted sale by the relevant Loan Party
of Eligible Commodities (regardless if financially settled); and

 

(e)           all Commodity Hedging Agreements where a Loan Party is the fixed
price seller;

 

provided that, solely with respect to the definition of “Short Position” in this
Section 1.1, Eligible Commodities shall include any other commodities permitted
under the Risk Management Policy (including the use of Eligible Commodities as a
component of the definition of any other term used in the definition of Short
Position).

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“S&P”: Standard and Poor’s Ratings Group, or any successor to its rating agency
business.

 

“Specified Laws”: (i) Trading with the Enemy Act, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) the USA PATRIOT Act.

 

“Stop Loss Cure Amount”: as defined in Section 7.10(b).

 

“Sub-Limit”:

 

(a)           with respect to the Maximum Sub-Limit:

 

(i)            from the date of this Agreement until the date the first election
is made by the Borrowers pursuant to clause (a)(ii) of this definition,
$150,000,000; and

 

(ii)           at any time after the Syndication Date, so long as no Default or
Event of Default has occurred and is continuing or would result from such
election, the amount set forth in the table below under the heading “Maximum
Sub-Limit” elected by the Borrowers from time to time by written notice
delivered to the Administrative Agent in the form attached hereto as Annex V
(the “Sub-Limit Election Notice”); provided that, at the time of any such
election of any such amount as the Maximum Sub-Limit, but not for any other
purpose herein, each of the Borrowers’ Consolidated Net Working Capital,

 

 

 

 

32

--------------------------------------------------------------------------------


 

 

Consolidated Tangible Net Worth and Consolidated Leverage Ratio at such time of
election, each as determined by the Applicable Financial Statements, are within
the requirements set forth opposite such amount in the table below; provided
further that, the Maximum Sub-Limit shall at no time exceed the Total Commitment
at such time; provided further that, if at any time the Borrowers elect to
reduce the Maximum Sub-Limit, the Borrowers shall prepay the Loans and/or Cash
Collateralize, replace or decrease (if the beneficiary of such Letter of Credit
agrees to such decrease) the amount of outstanding Letters of Credit to the
extent required by Section 4.7(c) on the date of such election:

 

Maximum Sub-Limit

 

Minimum
Consolidated
Tangible Net Worth

 

Minimum
Consolidated Net
Working Capital

 

Maximum
Consolidated Leverage
Ratio

 

$

150,000,000

 

$

40,000,000

 

$

30,000,000

 

7.0:1.00

 

$

200,000,000

 

$

50,000,000

 

$

40,000,000

 

7.0:1.00

 

$

250,000,000

 

$

60,000,000

 

$

50,000,000

 

7.0:1.00

 

 

(b)           with respect to each of the Swing Line Loan Sub-Limit, the
Daylight Overdraft Loan Sub-Limit, the 364-Day Letters of Credit Sub-Limit or
the Subsidiary L/C Sub-Limit:

 

(i)            from the date of this Agreement until the date the first election
is made by the Borrowers pursuant to clause (a)(ii) of this definition, the
amount set forth opposite the applicable Sub-Limit in the table below:

 

Sub-Limit

 

Amount

 

Daylight Overdraft Loan Sub-Limit

 

$

10,000,000

 

364-Day Letters of Credit Sub-Limit

 

$

15,000,000

 

Subsidiary L/C Sub-Limit

 

$

30,000,000

 

Swing Line Loan Sub-Limit

 

$

15,000,000

 

 

(ii)           thereafter, at any time, the amount set forth in the table below
under the heading “Swing Line Loan Sub-Limit”, the “Daylight Overdraft Loan
Sub-Limit”, the “364-Day Letters of Credit Sub-Limit” or the “Subsidiary L/C
Sub-Limit” opposite the then-current Maximum Sub-Limit:

 

Maximum
Sub-Limit

 

Daylight Overdraft
Loan Sub-Limit

 

364-Day Letters of
Credit Sub-Limit

 

Swing Line Loan
Sub-Limit

 

Subsidiary
L/C Sub-Limit

 

$

150,000,000

 

$

10,000,000

 

$

15,000,000

 

$

15,000,000

 

$

30,000,000

 

$

200,000,000

 

$

10,000,000

 

$

20,000,000

 

$

20,000,000

 

$

40,000,000

 

$

250,000,000

 

$

10,000,000

 

$

25,000,000

 

$

25,000,000

 

$

50,000,000

 

 

“Sub-Limit Election Notice”: as defined in the definition of “Sub-Limit” in this
Section 1.1.

 

“Subordinated Debt Compliance Certificate”: as defined in Section 8.8.

 

“Subordinated Indebtedness”: any Indebtedness of the Borrowers and their
Subsidiaries: (i) subject to Section 8.8, the payment of the principal of and
interest on which and other obligations of such Person in respect thereof are
subordinated to the prior payment in full of the principal of and interest
(including by its terms post-petition interest) on the Loans and all other
Obligations of the Borrowers to the Agents and the Lenders under the Loan
Documents on terms and conditions approved in writing by

 

 

33

--------------------------------------------------------------------------------


 

 

the Administrative Agent; provided that, so long as no Default or Event of
Default has occurred and is continuing, the Borrowers and their Subsidiaries may
make scheduled payments of interest on Subordinated Indebtedness; (ii) any
portion which is guaranteed by any Loan Party and all Guarantee Obligations in
respect of such guarantee of such subordinated Indebtedness are subordinated to
the Guarantees and all other Obligations of such Person to the Agents and the
Lenders under the Loan Documents in the manner and to the extent such
subordinated Indebtedness is subordinated to the Loans and all other Obligations
of the Borrowers to the Agents and the Lenders under the Loan Documents under
subclause (i) of this definition; (iii) such Indebtedness shall not have a
maturity date earlier than six (6) months after the Termination Date;
(iv) mandatory prepayments of such Indebtedness shall not be permitted earlier
than six (6) months after the earlier of (A) the Termination Date and (B) the
payment in full of principal of and interest (including by its terms
post-petition interest) on the Loans and all other Obligations of the Loan
Parties to the Agents and the Lenders under the Loan Documents (except for
mandatory prepayments due under customary covenants relating to changes of
control, the sale of assets, casualty events, or equity issuances, and excess
cash flows); (v) all financial covenants contained therein corresponding to the
covenants contained in Sections 8.1 of this Agreement shall contain ratio
levels, amounts and thresholds less restrictive on the Borrowers and their
Subsidiaries than the corresponding ratio levels, amount and thresholds
contained in the corresponding covenants in the Loan Documents; and (vi) which
shall not be secured in all or in part by any portion of the Collateral.

 

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

 

“Subsidiary L/C Sub-Limit”: the amount set forth under the heading “Subsidiary
L/C Sub-Limit” in clause (b)(i) or clause (b)(ii), as applicable, of the
definition of “Sub-Limit” in this Section 1.1.

 

“Supermajority Lenders”: at any time, Lenders holding more than 75% of (i) the
sum of Total Commitments, or (ii) if the Commitments have been terminated, the
Total Extensions of Credit then outstanding.

 

“Swap Amounts due to Qualified Counterparties”:  as of any Borrowing Base Date,
any amounts due to the Qualified Counterparties from the Loan Parties under
Commodity Hedging Agreements, which are based on the Qualified Counterparty’s
reasonable calculation of the Marked-to-Market Value of the aggregate amounts of
such contracts.

 

 “Swing Line Lender”: BNP Paribas, in its capacity as lender of Swing Line Loans
hereunder.

 

“Swing Line Loan Sub-Limit”: the amount set forth under the heading “Swing Line
Loan Sub-Limit” in clause (b)(i) or clause (b)(ii), as applicable, of the
definition of “Sub-Limit” in this Section 1.1.

 

“Swing Line Loans”: as defined in Section 2.3(a).

 

“Swing Line Participation Amount”: as defined in Section 2.5(b).

 

 

 

 

34

--------------------------------------------------------------------------------


 

 

“Syndication Date”: the date on which the Lead Arranger notifies the Parent
Borrower that the primary syndication has been completed.

 

“Synthetic Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are treated as an operating lease for financial
accounting purposes and a Financing Lease for tax purposes, in accordance with
GAAP.

 

“Taxes”: as defined in Section 4.11(a).

 

“Termination Date”: May 20, 2011, or, if such date is not a Business Day, the
next preceding Business Day.

 

“Tier 1 Counterparty”: in relation to an Eligible Account Receivable or Eligible
Forward Contract, the counterparty thereto to the extent that (i) (a) such
counterparty is Investment Grade, (b) such counterparty’s obligations with
respect thereto are supported by Acceptable Investment Grade Credit Enhancement
or (c) such counterparty and the credit exposure of the Loan Parties to such
counterparty has either (A) been approved as of the Closing Date by the Lenders
in their sole discretion and set forth on Schedule 1.1(A) as a Tier 1
Counterparty or (B) been approved by the Required Lenders, in their sole
discretion, from time to time after the Closing Date in accordance with the
following procedure: (x) the Borrowers shall deliver a written request to the
Administrative Agent for such approval by the Required Lenders of such
counterparty and credit exposure, which request shall be provided by the
Administrative Agent to the Lenders, including, without limitation, if requested
by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders, or by other electronic mail, or other
notice procedure permitted under Section 11.2; and (y) the Required Lenders
shall inform the Administrative Agent of such approval in writing (by electronic
communication, telecopy or facsimile) within five (5) Business Days after
receipt of notice from the Administrative Agent; provided that, failure of a
Lender to respond to any request for approval within the time period provided
for hereby shall be deemed to be approval of such counterparty as a Tier 1
Counterparty by such Lender; provided further that, the Supermajority Lenders,
in their sole discretion, may from time to time revoke the Tier 1 Counterparty
status of any counterparty previously approved as a Tier 1 Counterparty or
reduce the previously-approved credit exposure of the Loan Parties to such
counterparty, which revocation or reduction shall be effective as of the first
Borrowing Base Date that is at least ten (10) days after the delivery of written
notice of such revocation or reduction by the Administrative Agent to the
Borrowers.  The Administrative Agent may, in its sole discretion, extend such
five (5) Business Day period if the Administrative Agent determines that any
counterparty requires additional review by the Lenders. Schedule 1.1(A) shall be
deemed amended to include such Tier 1 Counterparties without further action
immediately upon the Required Lenders’ approval of such Tier 1 Counterparty and
the related credit exposure in accordance with the procedure described in this
definition.

 

“Tier 2 Counterparty”: in relation to an Eligible Account Receivable or Eligible
Forward Contract, the counterparty thereto to the extent that (a) it is not a
Tier 1 Counterparty and (b) either (i) the aggregate credit exposure of the Loan
Parties to such counterparty (generally Accounts Receivable and other amounts
owing to the Loan Parties from such counterparty under any Commodity Contract)
does not exceed $400,000 for any counterparty described in this clause (b)(i) or
to the extent and for so long as such exposure exceeds $400,000, the amount of
any such Eligible Receivable from such counterparty shall be deemed to be
$400,000 (such a counterparty, a “Restricted Tier 2 Counterparty”), or (ii) each
such counterparty and the credit exposure of the Loan Parties to such
counterparty has either (A) been approved as of the Closing Date by the Lenders
in their sole discretion and set forth on Schedule 1.1(B) as a Tier 2
Counterparty or (B) been approved by the Required Lenders, in their sole
discretion, from time to time after the Closing Date in accordance with the
following procedure: (x) the Borrowers shall deliver a written request to the
Administrative Agent for such approval by the Required Lenders of such

 

 

 

 

35

--------------------------------------------------------------------------------


 

 

counterparty and credit exposure, which request shall be provided by the
Administrative Agent to the Lenders, including, without limitation, if requested
by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders, or by other electronic mail, or other
notice procedure permitted under Section 11.2; and (y) the Required Lenders
shall inform the Administrative Agent of such approval in writing (by electronic
communication, telecopy or facsimile) within five (5) Business Days after
receipt of notice from the Administrative Agent; provided that, failure of a
Lender to respond to any request for approval within the time period provided
for hereby shall be deemed to be approval of such counterparty as a Tier 2
Counterparty by such Lender; and provided further that, the Supermajority
Lenders, in their sole discretion, may from time to time revoke the Tier 2
Counterparty status of any counterparty previously approved as a Tier 2
Counterparty or reduce the previously-approved credit exposure of the Loan
Parties to such counterparty, which revocation or reduction shall be effective
as of the first Borrowing Base Date that is at least ten (10) days after the
delivery of written notice of such revocation or reduction by the Administrative
Agent to the Borrowers.  The Administrative Agent may, in its sole discretion,
extend such five (5) Business Day period if the Administrative Agent determines
that any counterparty requires additional review by the Lenders.  Schedule
1.1(B) shall be deemed amended to include such Tier 2 Counterparties and the
related credit exposure without further action immediately upon the Required
Lenders’ approval of such Tier 2 Counterparty in accordance with the procedure
described in this definition.

 

“Total Borrowing Base”: at any time, an amount equal to the sum of the Borrowing
Base of each Loan Party.

 

“Total Commitment”: the aggregate amount of all Commitments of all Lenders.

 

“Total Extensions of Credit”: at any time, the aggregate outstanding principal
and/or face amount of the Extensions of Credit of the Lenders then in effect.

 

 “Trade Letter of Credit”: a commercial or standby Letter of Credit supporting
the purchase of Eligible Commodities.

 

“Trading Business”: with respect to each Lender, the day-to-day activities of
such Lender or a division or Affiliate of such Lender relating to the
proprietary purchase, sale, hedging and/or trading of commodities, including,
without limitation, Eligible Commodities, and any related derivative
transactions.

 

“Tranche”: Loans, the then-current Interest Periods which all begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Transferee”: as defined in Section 11.7(f).

 

“Type”: as to any Loan, its nature as a Base Rate Loan, a Eurodollar Loan or a
Cost of Funds Loan.

 

“UCP 600”: as defined in Section 3.1(g).

 

“United States Dollars” and “$”: dollars in lawful currency of the United States
of America.

 

“Unreimbursed Amount”: as defined in Section 3.5(a).

 

 

 

 

36

--------------------------------------------------------------------------------


 

 

“Updated Financials”: as defined in the definition of “Applicable Financial
Statements” in this Section 1.1.

 

“USA PATRIOT Act”:  as defined in Section 5.24.

 

“Wind-Up Accounts”: those demand deposit accounts, securities accounts and
commodities accounts as set forth on Schedule 1.1(D).

 

1.2           Other Definitional Provisions.

 


(A)           UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN ANY NOTES OR ANY OTHER
LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT
HERETO OR THERETO.


 


(B)           AS USED HEREIN AND IN ANY NOTES, ANY OTHER LOAN DOCUMENTS AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS RELATING TO THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES NOT
DEFINED IN SECTION 1.1 AND (SUBJECT TO SECTION 1.2(C)) ACCOUNTING TERMS PARTLY
DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO THEM UNDER GAAP.


 


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE,
EXHIBIT AND ANNEX REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(E)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
GOVERNING DOCUMENTS, AGREEMENTS (INCLUDING THE LOAN DOCUMENTS) AND OTHER
CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS,
RESTATEMENTS, EXTENSIONS, WAIVERS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO
AND (II) REFERENCES TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING OR INTERPRETING
SUCH LAW.


 

1.3           Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 


SECTION 2.                                AMOUNT AND TERMS OF THE LOANS AND
COMMITMENTS


 

2.1           Revolving Credit Loans.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY
AGREES TO MAKE REVOLVING CREDIT LOANS UNDER THE COMMITMENTS (THE “REVOLVING
CREDIT LOANS”) TO EACH BORROWER IN AN AMOUNT REQUESTED BY SUCH BORROWER FROM
TIME-TO-TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S COMMITMENT
PERCENTAGE OF THE SUM OF (I) THE L/C OBLIGATIONS THEN OUTSTANDING, (II) THE
AGGREGATE PRINCIPAL AMOUNT OF THE SWING LINE LOANS THEN OUTSTANDING AND
(III) THE AGGREGATE PRINCIPAL AMOUNT OF THE DAYLIGHT OVERDRAFT LOANS THEN
OUTSTANDING, DOES NOT EXCEED SUCH LENDER’S COMMITMENT AT SUCH TIME. DURING THE


 


 


 


37

--------------------------------------------------------------------------------



 


 


COMMITMENT PERIOD, THE BORROWERS MAY BORROW, PREPAY THE REVOLVING CREDIT LOANS
IN WHOLE OR IN PART, AND REBORROW REVOLVING CREDIT LOANS, ALL IN ACCORDANCE WITH
THE TERMS AND CONDITIONS HEREOF.


 


(B)           REVOLVING CREDIT LOANS MAY BE DENOMINATED ONLY IN UNITED STATES
DOLLARS AND MAY FROM TIME-TO-TIME BE (I) EURODOLLAR LOANS, (II) BASE RATE LOANS,
(III) COST OF FUNDS LOANS OR (IV) A COMBINATION THEREOF, IN EACH CASE, AS THE
APPLICABLE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTIONS 2.4 AND 4.3.  NO REVOLVING CREDIT LOAN SHALL BE MADE AS A EURODOLLAR
LOAN AFTER THE DAY THAT IS ONE MONTH PRIOR TO THE TERMINATION DATE.

 

2.2           Daylight Overdraft Loans.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE DAYLIGHT OVERDRAFT
LENDER AGREES TO MAKE DAYLIGHT OVERDRAFT LOANS WITH RESPECT TO DEPOSIT ACCOUNTS
OF THE BORROWERS LOCATED AT THE COLLATERAL AGENT (INDIVIDUALLY, A “DAYLIGHT
OVERDRAFT LOAN” AND COLLECTIVELY, THE “DAYLIGHT OVERDRAFT LOANS”) TO EACH
BORROWER FROM TIME-TO-TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED THE DAYLIGHT
OVERDRAFT LOANS SUB-LIMIT THEN IN EFFECT; PROVIDED THAT, (I) THE AGGREGATE
PRINCIPAL AMOUNT OF DAYLIGHT OVERDRAFT LOANS OUTSTANDING AT ANY TIME, WHEN
AGGREGATED WITH THE DAYLIGHT OVERDRAFT LENDER’S COMMITMENT PERCENTAGE OF THE
TOTAL EXTENSIONS OF CREDIT, MAY EXCEED THE DAYLIGHT OVERDRAFT LOAN SUB-LIMIT
THEN IN EFFECT OR SUCH DAYLIGHT OVERDRAFT LENDER’S COMMITMENT THEN IN EFFECT AND
(II) THE BORROWERS SHALL NOT REQUEST, AND THE DAYLIGHT OVERDRAFT LENDER SHALL
NOT MAKE, ANY DAYLIGHT OVERDRAFT LOAN IF, AFTER GIVING EFFECT TO THE MAKING OF
SUCH DAYLIGHT OVERDRAFT LOAN, THE AGGREGATE AMOUNT OF THE AVAILABLE COMMITMENTS
WOULD BE LESS THAN ZERO.  DURING THE COMMITMENT PERIOD, THE BORROWERS MAY USE
THE DAYLIGHT OVERDRAFT LOAN SUB-LIMIT BY BORROWING, REPAYING AND REBORROWING,
ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


 


(B)           DAYLIGHT OVERDRAFT LOANS SHALL BE BASE RATE LOANS.  SUBJECT TO
SECTION 2.6, EACH DAYLIGHT OVERDRAFT LOAN SHALL MATURE AT 4:00 P.M. (NEW YORK
CITY TIME), ON THE BORROWING DATE THEREFOR.

 

2.3           Swing Line Loans.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER
AGREES TO MAKE A PORTION OF THE CREDIT UNDER THE COMMITMENTS AVAILABLE TO EACH
BORROWER BY MAKING SWING LINE LOANS (INDIVIDUALLY, A “SWING LINE LOAN” AND
COLLECTIVELY, THE “SWING LINE LOANS”) TO ANY BORROWER FROM TIME-TO-TIME DURING
THE COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME
OUTSTANDING NOT TO EXCEED THE SWING LINE LOAN SUB-LIMIT THEN IN EFFECT; PROVIDED
THAT, (I) THE AGGREGATE PRINCIPAL AMOUNT OF SWING LINE LOANS OUTSTANDING AT ANY
TIME, WHEN AGGREGATED WITH THE SWING LINE LENDER’S COMMITMENT PERCENTAGE OF THE
TOTAL EXTENSIONS OF CREDIT, MAY EXCEED THE SWING LINE LOAN SUB-LIMIT THEN IN
EFFECT OR SUCH SWING LINE LENDER’S COMMITMENT THEN IN EFFECT AND (II) THE
BORROWERS SHALL NOT REQUEST, AND THE SWING LINE LENDER SHALL NOT MAKE, ANY SWING
LINE LOAN IF, AFTER GIVING EFFECT TO THE MAKING OF SUCH SWING LINE LOAN, THE
AGGREGATE AMOUNT OF THE AVAILABLE COMMITMENTS WOULD BE LESS THAN ZERO.  DURING
THE COMMITMENT PERIOD, THE BORROWERS MAY USE THE SWING LINE LOAN SUB-LIMIT BY
BORROWING, REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.


 


(B)           SWING LINE LOANS SHALL BE BASE RATE LOANS.  SUBJECT TO
SECTION 2.5, EACH SWING LINE LOAN SHALL MATURE FIVE (5) DAYS AFTER THE BORROWING
DATE THEREFOR.

 

2.4           Procedure for Borrowing.

 


(A)           THE BORROWERS MAY BORROW UNDER THE COMMITMENTS DURING THE
COMMITMENT PERIOD ON ANY BUSINESS DAY; PROVIDED THAT, OTHER THAN WITH RESPECT TO
A REQUEST FOR A DAYLIGHT OVERDRAFT


 


 


 


 


38

--------------------------------------------------------------------------------



 


 


LOAN, SUCH BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT, IRREVOCABLE NOTICE
(WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT, (X) IN THE CASE OF A
REVOLVING CREDIT LOAN, PRIOR TO 12:00 NOON (NEW YORK CITY TIME), (A) THREE
(3) BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IF ALL OR ANY PART OF
THE REQUESTED REVOLVING CREDIT LOANS ARE TO BE INITIALLY EURODOLLAR LOANS, OR
(B) ON THE SAME BUSINESS DAY OF THE REQUESTED BORROWING DATE, OTHERWISE, AND
(Y) IN THE CASE OF A SWING LINE LOAN, PRIOR TO 3:00 P.M. (NEW YORK CITY TIME) ON
THE REQUESTED BORROWING DATE, IN EACH CASE, IN THE FORM ATTACHED HERETO AS ANNEX
I-A (THE “BORROWING NOTICE”), SPECIFYING:


 

(I)       WHETHER THE BORROWING IS TO BE A REVOLVING CREDIT LOAN, DAYLIGHT
OVERDRAFT LOAN OR A SWING LINE LOAN;

 

(II)      THE AMOUNT TO BE BORROWED;

 

(III)     THE REQUESTED BORROWING DATE;

 

(IV)    IN THE CASE OF A REVOLVING CREDIT LOAN, WHETHER THE BORROWING IS TO BE A
BASE RATE LOAN, A COST OF FUNDS LOAN, A EURODOLLAR LOAN OR A COMBINATION
THEREOF;

 

(V)     IN THE CASE OF A REVOLVING CREDIT LOAN, THE RESPECTIVE AMOUNTS OF EACH
SUCH TYPE OF REVOLVING CREDIT LOAN; AND

 

(VI)    IN THE CASE OF A REVOLVING CREDIT LOAN, IF THE BORROWING IS TO BE
ENTIRELY OR PARTLY OF EURODOLLAR LOANS OR COST OF FUNDS LOANS, THE RESPECTIVE
AMOUNTS OF EACH SUCH TYPE OF REVOLVING CREDIT LOAN AND THE RESPECTIVE LENGTHS OF
THE INITIAL INTEREST PERIODS THEREFOR;

 

provided, further, that, in the case of Daylight Overdraft Loans, (w) no
Borrowing Notice shall be required, (x) on any Business Day and with respect to
any Deposit Account located at the Collateral Agent, the Daylight Overdraft
Lender will consider making a Daylight Overdraft Loan based on a statement
showing the accounts payable due and owing from such Deposit Account on such day
and the Eligible Accounts Receivable expected by a Borrower to be received in
such Deposit Account on such day, (y) the making of a Daylight Overdraft Loan by
the Daylight Overdraft Lender shall be deemed to constitute a representation by
the Borrowers that the conditions contained in Section 6.2 have been satisfied,
and (z) the making of any Daylight Overdraft Loan shall not constitute a waiver
of the failure of any condition in Section 6.2 to be satisfied or any other
Default or Event of Default.

 


(B)      EACH BORROWING UNDER THE COMMITMENTS SHALL BE IN AN AMOUNT EQUAL TO
(X) IN THE CASE OF BASE RATE LOANS, $100,000 OR A WHOLE MULTIPLE THEREOF (OR, IF
THE THEN AVAILABLE COMMITMENTS ARE LESS THAN $100,000, SUCH LESSER AMOUNT) AND
(Y) IN THE CASE OF EURODOLLAR LOANS AND COST OF FUNDS LOANS, $1,000,000 OR A
WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.


 


(C)      UPON RECEIPT OF ANY NOTICE FROM A BORROWER PURSUANT TO
SECTION 2.4(A) WITH RESPECT TO A REQUESTED BORROWING UNDER THE COMMITMENTS
(OTHER THAN A NOTICE IN RESPECT OF A SWING LINE LOAN OR A DAYLIGHT OVERDRAFT
LOAN), THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.  EACH
LENDER (OTHER THAN THE SWING LINE LENDER WITH RESPECT TO A SWING LINE LOAN AND
THE DAYLIGHT OVERDRAFT LENDER WITH RESPECT TO A DAYLIGHT OVERDRAFT LOAN) WILL
MAKE THE AMOUNT OF ITS PRO RATA SHARE OF EACH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH BORROWER AT THE ADMINISTRATIVE
AGENT’S OFFICE SPECIFIED IN SECTION 11.2 PRIOR TO 3:00 P.M. (NEW YORK CITY TIME)
ON THE BORROWING DATE REQUESTED BY SUCH BORROWER IN FUNDS IMMEDIATELY AVAILABLE
TO THE ADMINISTRATIVE AGENT.  EACH REVOLVING CREDIT LOAN WILL THEN PROMPTLY BE
MADE AVAILABLE ON THE BORROWING DATE TO SUCH BORROWER BY THE ADMINISTRATIVE
AGENT BY WIRE TRANSFER TO THE ACCOUNT OF SUCH BORROWER SET FORTH ON SCHEDULE
2.2(A) IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.  EACH SWING LINE
LOAN WILL


 


 


 


 


39

--------------------------------------------------------------------------------



 


 


PROMPTLY BE MADE AVAILABLE ON THE BORROWING DATE TO THE APPLICABLE BORROWER BY
THE SWING LINE LENDER BY WIRE TRANSFER TO THE ACCOUNT OF SUCH BORROWER SET FORTH
ON SCHEDULE 2.2(A).  EACH DAYLIGHT OVERDRAFT LOAN WILL BE MADE AVAILABLE ON THE
BORROWING DATE TO THE APPLICABLE BORROWER BY THE DAYLIGHT OVERDRAFT LENDER BY
CREDITING THE AMOUNT OF SUCH DAYLIGHT OVERDRAFT LOAN TO THE ACCOUNT OF SUCH
BORROWER SET FORTH ON SCHEDULE 2.2(B), SUCH ACCOUNT TO BE HELD AT THE DAYLIGHT
OVERDRAFT LENDER.


 

2.5           Refunding of Swing Line Loans.  (a)  If the Administrative Agent
shall not have received full repayment in cash of any Swing Line Loan on or
before 1:00 p.m. (New York City time) on the day that is five (5) Business Days
after the making of such Swing Line Loan, the Swing Line Lender may, not later
than 3:00 p.m. (New York City time), on such day, request on behalf of the
Borrower of such Swing Line Loan (which hereby irrevocably authorizes the Swing
Line Lender to act on its behalf), that each Lender, including the Swing Line
Lender, make a Revolving Credit Loan (which initially shall be a Base Rate Loan)
in an amount equal to such Lender’s Commitment Percentage of the outstanding
amount of the portion of such Swing Line Loan (a “Refunded Swing Line Loan”). 
In accordance with Section 2.5(d), unless any of the events described in
Section 9.1(f) shall have occurred and be continuing (in which event the
procedures of clause (b) of this Section 2.5 shall apply), each Lender shall
make the proceeds of its Revolving Credit Loan available to the Swing Line
Lender for the account of the Swing Line Lender at the Swing Line Lender’s
Applicable Lending Office for Base Rate Loans prior to 11:00 a.m. (New York City
time) in funds immediately available on the Business Day next succeeding the
date such request is made.  The proceeds of such Revolving Credit Loans shall be
immediately applied to repay the Refunded Swing Line Loans.

 


(B)           IF PRIOR TO THE MAKING OF ANY REVOLVING CREDIT LOAN PURSUANT TO
PARAGRAPH (A) OF THIS SECTION 2.5 ONE OF THE EVENTS DESCRIBED IN
SECTION 9.1(F) SHALL HAVE OCCURRED AND BE CONTINUING, EACH LENDER SHALL, ON THE
DATE SUCH REVOLVING CREDIT LOAN WAS TO HAVE BEEN MADE, PURCHASE AN UNDIVIDED
PARTICIPATING INTEREST IN THE THEN-OUTSTANDING SWING LINE LOANS IN AN AMOUNT
EQUAL TO ITS COMMITMENT PERCENTAGE OF SUCH SWING LINE LOANS THAT WERE TO HAVE
BEEN REPAID WITH SUCH REVOLVING CREDIT LOANS (THE “SWING LINE PARTICIPATION
AMOUNT”).  EACH LENDER SHALL PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS SWING LINE PARTICIPATION AMOUNT
AND UPON RECEIPT THEREOF THE SWING LINE LENDER SHALL DELIVER TO SUCH LENDER A
SWING LINE LOAN PARTICIPATION CERTIFICATE, IN A FORM SPECIFIED BY THE SWING LINE
LENDER, DATED THE DATE OF RECEIPT OF THE SWING LINE PARTICIPATION AMOUNT AND IN
SUCH AMOUNT.


 


(C)           WHENEVER, AT ANY TIME AFTER THE SWING LINE LENDER HAS RECEIVED
FROM ANY  LENDER SUCH LENDER’S SWING LINE PARTICIPATION AMOUNT, THE SWING LINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT THEREOF, THE SWING LINE LENDER SHALL
DISTRIBUTE TO SUCH LENDER ITS SWING LINE PARTICIPATION AMOUNT (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED, AND IN
THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH LENDER’S PRO RATA
PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO PAY THE PRINCIPAL
OF AND INTEREST ON ALL SWING LINE LOANS THEN DUE) IN LIKE FUNDS AS RECEIVED;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWING
LINE LENDER IS REQUIRED TO BE RETURNED, SUCH LENDER SHALL RETURN TO THE SWING
LINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE SWING LINE LENDER
TO IT IN LIKE FUNDS AS SUCH PAYMENT IS REQUIRED TO BE RETURNED BY THE SWING LINE
LENDER.


 


(D)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS REFERRED
TO IN SECTION 2.5(A) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 2.5(B) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (I) ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING
LINE LENDER, THE BORROWERS, OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(II) THE OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT, (III) ANY FAILURE TO
SATISFY ANY CONDITION PRECEDENT TO EXTENSIONS OF CREDIT SET FORTH


 


 


 


 


40

--------------------------------------------------------------------------------



 


 


IN SECTION 6, (IV) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE)
OF ANY LOAN PARTY, (V) ANY BREACH OF THIS AGREEMENT BY ANY LOAN PARTY OR ANY
OTHER LENDER OR (VI) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

 

2.6           Refunding of Daylight Overdraft Loans.

 


(A)           IF THE ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED FULL REPAYMENT
IN CASH OF ANY DAYLIGHT OVERDRAFT LOAN ON OR BEFORE 3:00 P.M. (NEW YORK CITY
TIME) ON THE BORROWING DATE OF SUCH DAYLIGHT OVERDRAFT LOAN, THE DAYLIGHT
OVERDRAFT LENDER MAY, NOT LATER THAN 4:00 P.M. (NEW YORK CITY TIME), ON SUCH
DAY, REQUEST ON BEHALF OF SUCH BORROWER (WHICH HEREBY IRREVOCABLY AUTHORIZES THE
DAYLIGHT OVERDRAFT LENDER TO ACT ON ITS BEHALF), THAT EACH LENDER MAKE A
REVOLVING CREDIT LOAN (WHICH INITIALLY SHALL BE A BASE RATE LOAN) IN AN AMOUNT
EQUAL TO THE OUTSTANDING AMOUNT OF SUCH DAYLIGHT OVERDRAFT LOAN (A “REFUNDED
DAYLIGHT OVERDRAFT LOAN”).  IN ACCORDANCE WITH SECTION 2.6(D), UNLESS ANY OF THE
EVENTS DESCRIBED IN SECTION 9.1(F) SHALL HAVE OCCURRED AND BE CONTINUING (IN
WHICH EVENT THE PROCEDURES OF CLAUSE (B) OF THIS SECTION 2.6 SHALL APPLY), EACH
LENDER SHALL MAKE THE PROCEEDS OF ITS REVOLVING CREDIT LOAN AVAILABLE TO THE
DAYLIGHT OVERDRAFT LENDER FOR THE ACCOUNT OF THE DAYLIGHT OVERDRAFT LENDER AT
THE DAYLIGHT OVERDRAFT LENDER’S APPLICABLE LENDING OFFICE FOR BASE RATE LOANS
PRIOR TO 11:00 A.M. (NEW YORK CITY TIME) IN FUNDS IMMEDIATELY AVAILABLE ON THE
BUSINESS DAY NEXT SUCCEEDING THE DATE SUCH REQUEST IS MADE.  THE PROCEEDS OF
SUCH REVOLVING CREDIT LOANS SHALL BE IMMEDIATELY APPLIED TO REPAY THE DAYLIGHT
OVERDRAFT LOANS.


 


(B)           IF PRIOR TO THE MAKING OF ANY REVOLVING CREDIT LOAN PURSUANT TO
PARAGRAPH (A) OF THIS SECTION 2.6 ONE OF THE EVENTS DESCRIBED IN
SECTION 9.1(F) SHALL HAVE OCCURRED AND BE CONTINUING, EACH  LENDER SHALL, ON THE
DATE SUCH REVOLVING CREDIT LOAN WAS TO HAVE BEEN MADE, PURCHASE AN UNDIVIDED
PARTICIPATING INTEREST IN THE THEN-OUTSTANDING DAYLIGHT OVERDRAFT LOANS IN AN
AMOUNT EQUAL TO ITS COMMITMENT PERCENTAGE OF SUCH DAYLIGHT OVERDRAFT LOANS THAT
WERE TO HAVE BEEN REPAID WITH SUCH REVOLVING CREDIT LOANS (THE “DAYLIGHT
OVERDRAFT PARTICIPATION AMOUNT”).  EACH LENDER SHALL PROMPTLY TRANSFER TO THE
DAYLIGHT OVERDRAFT LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS
DAYLIGHT OVERDRAFT PARTICIPATION AMOUNT AND UPON RECEIPT THEREOF THE DAYLIGHT
OVERDRAFT LENDER SHALL DELIVER TO SUCH LENDER A DAYLIGHT OVERDRAFT LOAN
PARTICIPATION CERTIFICATE, IN A FORM SPECIFIED BY THE DAYLIGHT OVERDRAFT LENDER,
DATED THE DATE OF RECEIPT OF THE DAYLIGHT OVERDRAFT PARTICIPATION AMOUNT AND IN
SUCH AMOUNT.


 


(C)           WHENEVER, AT ANY TIME AFTER THE DAYLIGHT OVERDRAFT LENDER HAS
RECEIVED FROM ANY LENDER SUCH LENDER’S DAYLIGHT OVERDRAFT PARTICIPATION AMOUNT,
THE DAYLIGHT OVERDRAFT LENDER RECEIVES ANY PAYMENT ON ACCOUNT THEREOF, THE
DAYLIGHT OVERDRAFT LENDER SHALL DISTRIBUTE TO SUCH LENDER ITS DAYLIGHT OVERDRAFT
PARTICIPATION AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS,
TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST
WAS OUTSTANDING AND FUNDED, AND IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS,
TO REFLECT SUCH LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT
SUFFICIENT TO PAY THE PRINCIPAL OF AND INTEREST ON ALL DAYLIGHT OVERDRAFT LOANS
THEN DUE) IN LIKE FUNDS AS RECEIVED; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
SUCH PAYMENT RECEIVED BY THE DAYLIGHT OVERDRAFT LENDER IS REQUIRED TO BE
RETURNED, SUCH LENDER SHALL RETURN TO THE DAYLIGHT OVERDRAFT LENDER ANY PORTION
THEREOF PREVIOUSLY DISTRIBUTED BY THE DAYLIGHT OVERDRAFT LENDER TO IT IN LIKE
FUNDS AS SUCH PAYMENT IS REQUIRED TO BE RETURNED BY THE DAYLIGHT OVERDRAFT
LENDER.


 


(D)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT LOANS REFERRED
TO IN SECTION 2.6(A) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 2.6(B) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE DAYLIGHT OVERDRAFT LENDER,
THE BORROWERS, OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (II) THE
OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT, (III) ANY FAILURE TO SATISFY
ANY CONDITION PRECEDENT TO EXTENSIONS OF CREDIT SET FORTH IN


 


 


 


41

--------------------------------------------------------------------------------



 


 


SECTION 6, (IV) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
ANY LOAN PARTY, (V) ANY BREACH OF THIS AGREEMENT BY ANY LOAN PARTY OR ANY OTHER
LENDER OR (VI) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR
NOT SIMILAR TO ANY OF THE FOREGOING.


 

2.7           Commitment Fee.  The Borrowers agree to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the first day of the Commitment Period to but not including the
Termination Date, computed at the Commitment Fee Rate on the average daily
amount of the Available Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the fifteenth day after the
last Business Day of each March, June, September and December (or, if such day
is not on a Business Day, the next succeeding Business Day) and on the
Termination Date or such earlier date as the Commitments shall terminate as
provided herein, commencing on the first of such dates to occur after the date
hereof.

 


SECTION 3.                                LETTERS OF CREDIT

 

3.1           Letters of Credit.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH ISSUING LENDER
SEVERALLY AGREES TO ISSUE LETTERS OF CREDIT (“LETTERS OF CREDIT”) FOR THE
ACCOUNT OF EACH BORROWER ON BEHALF OF LOAN PARTIES FROM TIME-TO-TIME DURING THE
COMMITMENT PERIOD; PROVIDED THAT, AFTER GIVING EFFECT TO ANY LETTER OF CREDIT
REQUESTED BY A BORROWER:


 

(I)            THE TOTAL EXTENSIONS OF CREDIT SHALL NOT EXCEED THE TOTAL
BORROWING BASE AT SUCH TIME;

 

(II)           SECTIONS 3.1(B), (C) AND (D) SHALL NOT BE CONTRAVENED AT ANY
TIME;

 

(III)          THE TOTAL EXTENSIONS OF CREDIT SHALL NOT EXCEED THE TOTAL
COMMITMENTS AT ANY TIME;

 

(IV)          THE TOTAL EXTENSIONS OF CREDIT SHALL NOT EXCEED THE MAXIMUM AMOUNT
AT SUCH TIME; AND

 

(V)           THE AGGREGATE OUTSTANDING AMOUNT OF LETTERS OF CREDIT ISSUED FOR
THE ACCOUNTS OF THE BORROWERS ON BEHALF OF LOAN PARTIES (OTHER THAN THE
BORROWERS) SHALL NOT EXCEED THE SUBSIDIARY L/C SUB-LIMIT.

 


(B)           EACH TRADE LETTER OF CREDIT SHALL, SUBJECT TO SECTION 3.2, EXPIRE
NO LATER THAN THE EARLIER OF NINETY (90) DAYS AFTER THE DATE OF ISSUANCE AND THE
TERMINATION DATE; PROVIDED THAT, AT ANY TIME, TRADE LETTERS OF CREDIT MAY BE
ISSUED THAT EXPIRE AFTER THE TERMINATION DATE BUT NO LATER THAN THE EARLIER OF
NINETY (90) DAYS AFTER THE DATE OF ISSUANCE AND NINETY (90) DAYS AFTER THE
TERMINATION DATE THEN IN EFFECT IF SUCH LETTERS OF CREDIT ARE CASH
COLLATERALIZED NO LATER THAN TWENTY (20) DAYS PRIOR TO THE TERMINATION DATE IN
AN AMOUNT EQUAL TO 103% OF THE UNDRAWN FACE AMOUNT OF EACH SUCH TRADE LETTER OF
CREDIT; PROVIDED FURTHER THAT, AT ANY TIME, TRADE LETTERS OF CREDIT MAY BE
ISSUED THAT EXPIRE LATER THAN NINETY (90) DAYS FOLLOWING ISSUANCE BUT NO LATER
THAN THE EARLIER OF 364 DAYS AFTER THE DATE OF ISSUANCE AND SIX MONTHS AFTER THE
TERMINATION DATE THEN IN EFFECT (ANY TRADE LETTER OF CREDIT ISSUED PURSUANT TO
THIS PROVISO HAVING AN EXPIRATION DATE LATER THAN NINETY (90) DAYS FOLLOWING
ISSUANCE BUT LESS THAN 364 DAYS FOLLOWING ISSUANCE, A “364-DAY TRADE SUB-LIMIT
LETTER OF CREDIT”) SO LONG AS THE FACE AMOUNT OF SUCH TRADE LETTERS OF CREDIT,
TOGETHER WITH THE SUM OF THE THEN ALREADY OUTSTANDING L/C OBLIGATIONS IN RESPECT
OF (I) 364-DAY TRADE SUB-LIMIT LETTERS OF CREDIT AND (II) PERFORMANCE LETTERS OF
CREDIT, WOULD NOT EXCEED THE 364-DAY LETTERS OF CREDIT SUB-LIMIT IF SUCH 364-DAY
TRADE SUB-LIMIT LETTERS OF CREDIT THAT EXPIRE


 


 


 


42

--------------------------------------------------------------------------------



 


 


AFTER THE TERMINATION DATE ARE CASH COLLATERALIZED NO LATER THAN TWENTY (20)
DAYS PRIOR TO THE TERMINATION DATE IN AN AMOUNT EQUAL TO 103% OF THE UNDRAWN
FACE AMOUNT OF EACH SUCH 364-DAY TRADE SUB-LIMIT LETTER OF CREDIT.  FOR THE
AVOIDANCE OF DOUBT, SUBJECT TO THE PROVISIONS OF SECTION 3.1(A), TRADE LETTERS
OF CREDIT OTHER THAN 364-DAY TRADE SUB-LIMIT LETTERS OF CREDIT MAY BE ISSUED
HEREUNDER IN AN AGGREGATE OUTSTANDING AMOUNT NOT TO EXCEED THE LESSER OF THE
TOTAL COMMITMENTS, THE TOTAL BORROWING BASE OR THE MAXIMUM AMOUNT.


 


(C)           EACH PERFORMANCE LETTER OF CREDIT SHALL, SUBJECT TO SECTION 3.2,
EXPIRE NO LATER THAN THE EARLIER OF 364 DAYS AFTER THE DATE OF ISSUANCE AND THE
TERMINATION DATE; PROVIDED THAT, AT ANY TIME, PERFORMANCE LETTERS OF CREDIT MAY
BE ISSUED THAT EXPIRE AFTER THE TERMINATION DATE BUT NO LATER THAN THE EARLIER
OF 364 DAYS AFTER ISSUANCE AND SIX MONTHS AFTER THE TERMINATION DATE THEN IN
EFFECT IF SUCH LETTERS OF CREDIT ARE CASH COLLATERALIZED NO LATER THAN TWENTY
(20) DAYS PRIOR TO THE TERMINATION DATE IN AN AMOUNT EQUAL TO 103% OF THE
UNDRAWN FACE AMOUNT OF EACH SUCH LETTER OF CREDIT; PROVIDED FURTHER THAT,
PERFORMANCE LETTERS OF CREDIT MAY ONLY BE ISSUED IN AN AMOUNT THAT DOES NOT
EXCEED AN AMOUNT EQUAL TO (A) THE 364-DAY LETTERS OF CREDIT SUB-LIMIT MINUS
(B) THE SUM OF THE THEN ALREADY OUTSTANDING L/C OBLIGATIONS IN RESPECT OF
(I) 364-DAY TRADE SUB-LIMIT LETTERS OF CREDIT AND (II) PERFORMANCE LETTERS OF
CREDIT.


 


(D)           AT ANY TIME, THE AGGREGATE UNDRAWN FACE AMOUNT OF OUTSTANDING
LETTERS OF CREDIT WHICH EXPIRE FOLLOWING THE TERMINATION DATE SHALL NOT EXCEED
$25,000,000.


 


(E)           THE OBLIGATIONS OF THE L/C PARTICIPANTS TO PURCHASE PARTICIPATIONS
IN THE OBLIGATIONS OF THE ISSUING LENDERS UNDER OUTSTANDING LETTERS OF CREDIT
PURSUANT TO SECTION 3.4 SHALL SURVIVE THE TERMINATION DATE WITH RESPECT TO
LETTERS OF CREDIT WHICH HAVE BEEN CASH COLLATERALIZED PURSUANT TO SECTION 3.1
UNTIL THE EARLIEST OF (I) THE EXPIRATION DATE FOR SUCH LETTERS OF CREDIT,
(II) THE DATE THE ENTIRE AMOUNT AVAILABLE UNDER SUCH LETTERS OF CREDIT ARE DRAWN
AND SUCH DRAWINGS ARE REPAID, AND (III) THE DATE THAT IS SIX (6) MONTHS AFTER
THE TERMINATION DATE; PROVIDED THAT, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 3.1(E), WITH RESPECT TO ANY LETTER OF CREDIT HAVING AN EXPIRATION DATE
FOLLOWING THE TERMINATION DATE (SUCH A LETTER OF CREDIT, A “POST-TERMINATION
LOC”), IN NO EVENT SHALL THE OBLIGATIONS OF THE L/C PARTICIPANTS TO PURCHASE
PARTICIPATIONS IN THE OBLIGATIONS OF AN ISSUING LENDER UNDER A POST-TERMINATION
LOC PURSUANT TO SECTION 3.4 EXPIRE OR TERMINATE PRIOR TO THE BUSINESS DAY
FOLLOWING THE EXPIRATION, CANCELLATION OR TERMINATION OF THE LAST REMAINING
OUTSTANDING POST-TERMINATION LOC.


 


(F)            FROM TIME-TO-TIME, EACH BORROWER MAY CASH COLLATERALIZE ANY
LETTER OF CREDIT ISSUED FOR ITS ACCOUNT IN AN AMOUNT EQUAL TO THE UNDRAWN FACE
AMOUNT OF SUCH LETTER OF CREDIT.  CASH COLLATERALIZED AMOUNTS WITH RESPECT TO A
LETTER OF CREDIT SHALL BE APPLIED BY THE COLLATERAL AGENT TO THE PAYMENT OF
DRAFTS DRAWN UNDER SUCH LETTER OF CREDIT.  AFTER SUCH LETTER OF CREDIT SHALL
HAVE EXPIRED OR BEEN FULLY DRAWN UPON AND ALL REIMBURSEMENT OBLIGATIONS WITH
RESPECT TO SUCH LETTER OF CREDIT SHALL HAVE BEEN SATISFIED, THE BALANCE, IF ANY,
IN SUCH CASH COLLATERAL ACCOUNT SHALL BE RETURNED TO SUCH BORROWER.


 


(G)           EACH LETTER OF CREDIT SHALL BE SUBJECT TO THE INTERNATIONAL
STANDBY PRACTICES (“ISP98”) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION
NO. 590 OR UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS NO. 600 (“UCP
600”), AS APPLICABLE, AND TO THE EXTENT NOT INCONSISTENT WITH ISP 98 OR UCP 600,
THE LAWS OF THE STATE OF NEW YORK.


 

3.2           Procedure for Issuance of Letters of Credit.  (a) Each Borrower
may from time-to-time request that any Issuing Lender issue or amend a Letter of
Credit by delivering to such Issuing Lender and the Administrative Agent a
Letter of Credit Request and such other certificates, documents and other papers
and information as such Issuing Lender may reasonably request (consistent with
requests made by such Issuing Lender from other similarly-situated account
parties).  In the case of a request for an initial issuance of any Letter of
Credit, such Letter of Credit Request shall specify:

 

 

 

 

43

--------------------------------------------------------------------------------


 

 

 

(I)          THE MAXIMUM AMOUNT OF SUCH LETTER OF CREDIT AND THE ACCOUNT PARTY
THEREFOR;

 

(II)         WHETHER SUCH LETTER OF CREDIT IS A PERFORMANCE LETTER OF CREDIT OR
A TRADE LETTER OF CREDIT;

 

(III)        THE REQUESTED DATE ON WHICH SUCH LETTER OF CREDIT IS TO BE ISSUED;

 

(IV)       THE PURPOSE AND NATURE OF THE PROPOSED LETTER OF CREDIT;

 

(V)        THE NAME AND ADDRESS OF THE BENEFICIARY OF SUCH LETTER OF CREDIT;

 

(VI)       THE EXPIRATION OR TERMINATION DATE OF THE LETTER OF CREDIT;

 

(VII)      THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN THE CASE OF A
DRAWING OR DEMAND FOR PAYMENT THEREUNDER; AND

 

(VIII)     THE DELIVERY INSTRUCTIONS FOR SUCH LETTER OF CREDIT.

 

In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Request shall specify in form and detail satisfactory to
the Administrative Agent and the Issuing Lender thereof:

 

(i)          the Letter of Credit to be amended;

 

(ii)         the requested date of the proposed amendment;

 

(iii)        the nature of the proposed amendment; and

 

(iv)       the delivery instructions for such amendment.

 

Any such Letter of Credit Request must be received by the applicable Issuing
Lender and the Administrative Agent by no later than 11:00 a.m. (New York City
time), one (1) Business Day prior to the date such Letter of Credit is to be
issued or amended, or such other time as previously agreed between the
Administrative Agent and the applicable Borrower.  Upon the issuance of any
Letter of Credit or any amendment to an outstanding Letter of Credit, the
Administrative Agent and the applicable Lenders shall be entitled to assume that
the Letter of Credit Request and certificates, documents and other papers and
information reasonably requested by the relevant Issuing Lender in connection
therewith were completed and delivered to the satisfaction of such Issuing
Lender.

 


(B)           UPON RECEIPT OF A LETTER OF CREDIT REQUEST BY AN ISSUING LENDER,
SUCH ISSUING LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE AND
IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT REQUEST AND, IF NOT, SUCH ISSUING LENDER WILL PROVIDE THE ADMINISTRATIVE
AGENT, WITH A COPY THEREOF.  UPON RECEIPT BY SUCH ISSUING LENDER OF CONFIRMATION
FROM THE ADMINISTRATIVE AGENT, THAT THE REQUESTED LETTER OF CREDIT OR AMENDMENT
IS PERMITTED IN ACCORDANCE WITH THE TERMS HEREOF, SUCH ISSUING LENDER SHALL, ON
THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE REQUESTING
BORROWER OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH
CASE IN ACCORDANCE WITH SUCH ISSUING LENDER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.


 


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, AN ISSUING LENDER
IS UNDER NO OBLIGATION TO ISSUE OR PROVIDE ANY LETTER OF CREDIT UNLESS CONSENTED
TO BY SUCH ISSUING LENDER AND THE ADMINISTRATIVE AGENT, IF:

 

 

 

 

 

 

44

--------------------------------------------------------------------------------


 

 

(I)            ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN SUCH ISSUING LENDER
FROM ISSUING OR AMENDING SUCH LETTER OF CREDIT, OR ANY REQUIREMENT OF LAW
APPLICABLE TO SUCH ISSUING LENDER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER
SUCH ISSUING LENDER SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING LENDER REFRAIN
FROM, THE ISSUANCE OR AMENDING OF A LETTER OF CREDIT GENERALLY OR SUCH LETTER OF
CREDIT IN PARTICULAR OR SHALL IMPOSE UPON SUCH ISSUING LENDER WITH RESPECT TO
SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (IN THE
CASE OF AN AMENDMENT OF A LETTER OF CREDIT, FOR WHICH SUCH ISSUING LENDER IS NOT
OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE, OR SHALL
IMPOSE UPON SUCH ISSUING LENDER ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE ON THE CLOSING DATE AND WHICH SUCH ISSUING LENDER IN GOOD FAITH
DEEMS MATERIAL TO IT; OR

 

(II)           SUCH LETTER OF CREDIT IS NOT IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO SUCH ISSUING LENDER THEREOF OR THE ISSUANCE OF SUCH LETTER OF
CREDIT SHALL VIOLATE ANY APPLICABLE POLICIES OF SUCH ISSUING LENDER THAT APPLY
TO ITS CUSTOMERS GENERALLY.

 


(D)           WITHIN ONE (1) BUSINESS DAY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE ISSUING LENDER THEREOF WILL ALSO
DELIVER TO THE APPLICABLE BORROWER AND THE ADMINISTRATIVE AGENT, A TRUE AND
COMPLETE COPY OF SUCH LETTER OF CREDIT OR AMENDMENT.

 

3.3           Fees, Commissions and Other Charges.

 


(A)           LETTER OF CREDIT FEE.  EACH BORROWER REQUESTING A LETTER OF CREDIT
SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RELEVANT ISSUING
LENDER AND THE L/C PARTICIPANTS A LETTER OF CREDIT COMMISSION, WITH RESPECT TO
EACH OUTSTANDING LETTER OF CREDIT, IN AN AMOUNT EQUAL TO A PER ANNUM FEE OF
1.375% TIMES THE AVERAGE DAILY MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT FROM TIME TO TIME; PROVIDED THAT, THE LETTER OF CREDIT
COMMISSION FOR EACH SUCH LETTER OF CREDIT SHALL NOT BE IN AN AMOUNT LESS THAN
$600, AND, IN EACH CASE, SHALL BE SHARED RATABLY AMONG THE L/C PARTICIPANTS AND
THE ISSUING LENDER OF SUCH LETTER OF CREDIT IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENT PERCENTAGES.  SUCH COMMISSIONS SHALL BE PAYABLE MONTHLY IN ARREARS ON
EACH L/C FEE PAYMENT DATE.  WITH RESPECT TO ANY LETTER OF CREDIT THAT EXPIRES
AFTER THE TERMINATION DATE, ON OR PRIOR TO THE TERMINATION DATE, THE APPLICABLE
BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RELEVANT
ISSUING LENDER AND THE L/C PARTICIPANTS, AN AMOUNT EQUAL TO THE LETTER OF CREDIT
COMMISSION TO BE OWED WITH RESPECT TO SUCH LETTER OF CREDIT FOR THE PERIOD FROM
THE TERMINATION DATE UNTIL THE EXPIRATION DATE OF SUCH LETTER OF CREDIT.


 


(B)           OTHER CHARGES.  IN ADDITION TO THE FOREGOING FEES AND COMMISSIONS,
THE RELEVANT BORROWER SHALL PAY OR REIMBURSE EACH ISSUING LENDER OF ANY LETTER
OF CREDIT FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR
CHARGED BY SUCH ISSUING LENDER IN ISSUING, EFFECTING PAYMENT UNDER, AMENDING OR
OTHERWISE ADMINISTERING ANY LETTER OF CREDIT.  THE APPLICABLE BORROWER SHALL PAY
EACH ISSUING LENDER OF ANY LETTER OF CREDIT A FEE OF $100 FOR ANY AMENDMENT OF A
LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER.


 


(C)           DISTRIBUTION OF FEES.  THE ADMINISTRATIVE AGENT SHALL, WITHIN TWO
(2) BUSINESS DAYS FOLLOWING ITS RECEIPT THEREOF, DISTRIBUTE TO THE RELEVANT
ISSUING LENDERS AND THE L/C PARTICIPANTS ALL FEES AND COMMISSIONS RECEIVED BY
THE ADMINISTRATIVE AGENT FOR THEIR RESPECTIVE ACCOUNTS PURSUANT TO THIS
SECTION 3.3, AND SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
DISTRIBUTION.


 


 


 


45

--------------------------------------------------------------------------------



 


 

3.4           L/C Participations.

 


(A)           EACH ISSUING LENDER IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS
TO EACH L/C PARTICIPANT, AND, TO INDUCE THE ISSUING LENDERS TO ISSUE LETTERS OF
CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE
AND HEREBY ACCEPTS AND PURCHASES FROM EACH SUCH ISSUING LENDER, ON THE TERMS AND
CONDITIONS HEREINAFTER STATED, FOR SUCH L/C PARTICIPANT’S OWN ACCOUNT AND RISK,
AN UNDIVIDED INTEREST IN SUCH ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER EACH
LETTER OF CREDIT ISSUED OR PROVIDED BY SUCH ISSUING LENDER HEREUNDER AND THE
AMOUNTS PAID BY SUCH ISSUING LENDER THEREUNDER EQUAL TO SUCH L/C PARTICIPANT’S
COMMITMENT PERCENTAGE.


 


(B)           EACH L/C PARTICIPANT’S OBLIGATION TO ACCEPT AND PURCHASE FOR SUCH
L/C PARTICIPANT’S OWN ACCOUNT AND RISK, AN UNDIVIDED INTEREST IN AN ISSUING
LENDER’S OBLIGATIONS AND RIGHTS UNDER EACH LETTER OF CREDIT ISSUED OR PROVIDED
BY SUCH ISSUING LENDER HEREUNDER AND THE AMOUNTS PAID BY SUCH ISSUING LENDER
THEREUNDER EQUAL TO SUCH L/C PARTICIPANT’S COMMITMENT PERCENTAGE SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING, WITHOUT LIMITATION, (I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH L/C PARTICIPANT MAY HAVE AGAINST ANY ISSUING
LENDER, ANY BORROWER, OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (II) THE
OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT, (III) ANY ADVERSE CHANGE IN
THE CONDITION (FINANCIAL OR OTHERWISE) OF ANY LOAN PARTY, (IV) ANY BREACH OF
THIS AGREEMENT BY ANY LOAN PARTY OR ANY OTHER LENDER OR (V) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.


 


(C)           IF ANY BORROWER FAILS TO REIMBURSE ANY ISSUING LENDER PURSUANT TO
SECTION 3.5(A) AT THE TIME AND ON THE DUE DATE SPECIFIED IN SUCH SECTION (THE
“REIMBURSEMENT DATE”), SUCH ISSUING LENDER SHALL SO NOTIFY THE ADMINISTRATIVE
AGENT (WITH A COPY TO THE BORROWERS), WHICH NOTICE SHALL BE PROVIDED ON A
BUSINESS DAY, AND SPECIFY IN SUCH NOTICE THE AMOUNT OF THE UNREIMBURSED AMOUNT. 
IMMEDIATELY UPON RECEIPT OF SUCH NOTICE FROM SUCH ISSUING LENDER, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH L/C PARTICIPANT OF THE REIMBURSEMENT
DATE, THE UNREIMBURSED AMOUNT, AND THE AMOUNT OF SUCH L/C PARTICIPANT’S
COMMITMENT PERCENTAGE.


 


(D)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO ANY
ISSUING LENDER PURSUANT TO SECTION 3.4(A), 3.4(B) AND 3.4(C) IN RESPECT OF ANY
UNREIMBURSED AMOUNT IS PAID TO SUCH ISSUING LENDER WITHIN ONE (1) BUSINESS DAY
AFTER SUCH L/C PARTICIPANT RECEIVES A COPY OF THE NOTICE DELIVERED BY THE
RELEVANT ISSUING LENDER TO THE ADMINISTRATIVE AGENT, PURSUANT TO
SECTION 3.4(C) (PROVIDED THAT, IF SUCH NOTICE IS NOT RECEIVED BY SUCH L/C
PARTICIPANT PRIOR TO 11:00 A.M. (NEW YORK CITY TIME), THE AMOUNT REQUIRED TO BE
PAID SHALL BE DUE ON THE SECOND BUSINESS DAY FOLLOWING THE RECEIPT OF SUCH
NOTICE), SUCH L/C PARTICIPANT SHALL PAY ON THAT BUSINESS DAY TO SUCH ISSUING
LENDER FROM ITS APPLICABLE LENDING OFFICE FOR THE LETTER OF CREDIT FOR WHICH
REIMBURSEMENT IS BEING SOUGHT ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF
(I)  SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE, AS
QUOTED BY SUCH ISSUING LENDER, DURING THE PERIOD FROM AND INCLUDING THE DATE
SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO SUCH ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH
IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF
WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT
PURSUANT TO THIS SECTION 3.4 IS NOT IN FACT MADE AVAILABLE TO THE APPLICABLE
ISSUING LENDER BY SUCH L/C PARTICIPANT WITHIN SUCH ONE (1) BUSINESS DAY PERIOD,
SUCH ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE
RATE PER ANNUM APPLICABLE TO BASE RATE LOANS HEREUNDER.  A CERTIFICATE OF ANY
ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS SECTION 3.4 SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.


 


(E)           WHENEVER, AT ANY TIME AFTER ANY ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS
COMMITMENT PERCENTAGE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 3.4(C), SUCH
ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER
DIRECTLY FROM THE BORROWERS OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL
APPLIED THERETO BY SUCH ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT
THEREOF, SUCH ISSUING LENDER WILL


 


 


 


46

--------------------------------------------------------------------------------



 


 


DISTRIBUTE TO SUCH L/C PARTICIPANT ITS COMMITMENT PERCENTAGE THEREOF; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY SUCH ISSUING LENDER
SHALL BE REQUIRED TO BE RETURNED BY SUCH ISSUING LENDER, SUCH L/C PARTICIPANT
SHALL RETURN TO SUCH ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED
BY SUCH ISSUING LENDER TO IT.

 

3.5           Reimbursement Obligations of the Borrowers.

 


(A)           UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING OR DEMAND FOR PAYMENT UNDER SUCH LETTER OF CREDIT, THE
ISSUING LENDER OF SUCH LETTER OF CREDIT SHALL PROMPTLY NOTIFY THE APPLICABLE
BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  IF SUCH BORROWER RECEIVES NOTICE
(CONFIRMED BY TELEPHONE) FROM SUCH ISSUING LENDER OF A DRAWING OR DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT PRIOR TO 11:00 A.M. (NEW YORK CITY TIME), ON
ANY BUSINESS DAY, SUCH BORROWER SHALL REIMBURSE SUCH ISSUING LENDER ON SUCH
BUSINESS DAY FOR THE UNREIMBURSED AMOUNT OF SUCH LETTER OF CREDIT.  IF SUCH
BORROWER RECEIVES NOTICE (CONFIRMED BY TELEPHONE) FROM SUCH ISSUING LENDER OF A
DRAWING OR DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT AT OR AFTER 11:00 A.M.
(NEW YORK CITY TIME), ON ANY BUSINESS DAY, SUCH BORROWER SHALL SO REIMBURSE SUCH
ISSUING LENDER ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE BUSINESS DAY UPON
WHICH SUCH NOTICE WAS RECEIVED BY SUCH BORROWER; PROVIDED THAT, SUCH BORROWER
MAY REIMBURSE SUCH ISSUING LENDER WITH THE PROCEEDS OF REVOLVING CREDIT LOANS,
DAYLIGHT OVERDRAFT LOANS OR SWING LINE LOANS MADE PURSUANT TO SECTION 2.4 OR
WITH PROCEEDS FROM ANY OTHER SOURCE. SUCH REIMBURSEMENT SHALL BE MADE DIRECTLY
TO SUCH ISSUING LENDER IN AN AMOUNT EQUAL TO (I) THE AMOUNT SO PAID AND (II) ANY
NON-EXCLUDED TAXES AND ANY REASONABLE FEES, CHARGES OR OTHER COSTS OR EXPENSES
INCURRED BY SUCH ISSUING LENDER AT ITS APPLICABLE LENDING OFFICE IN IMMEDIATELY
AVAILABLE FUNDS (SUCH AMOUNT THAT HAS NOT BEEN REIMBURSED BY SUCH BORROWER
BEING, THE “UNREIMBURSED AMOUNT”).


 


(B)           IF THE RELEVANT ISSUING LENDER SHALL NOT HAVE RECEIVED FULL
REIMBURSEMENT FOR ANY DRAWING PRIOR TO THE TIME SUCH REIMBURSEMENT IS DUE FOR
SUCH DRAWING PURSUANT TO SECTION 3.5(A) (UNLESS AN EVENT OF THE TYPE DESCRIBED
IN SECTION 9.1(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE
BORROWER, IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.4 FOR FUNDING BY
L/C PARTICIPANTS SHALL APPLY), SUCH DRAWING OR DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT SHALL CONSTITUTE A REQUEST BY SUCH BORROWER FOR A BORROWING PURSUANT
TO SECTION 2.4 OF REVOLVING CREDIT LOANS THAT ARE BASE RATE LOANS IN THE AMOUNT
EQUAL TO THE UNREIMBURSED AMOUNT OF SUCH LETTER OF CREDIT.  THE BORROWING DATE
WITH RESPECT TO SUCH BORROWING SHALL BE THE DATE OF SUCH DRAWING OR PAYMENT.


 


(C)           WITH RESPECT TO UNREIMBURSED AMOUNTS THAT ARE NOT PAID ON THE DATE
DUE, INTEREST SHALL BE PAYABLE ON ANY AND ALL UNREIMBURSED AMOUNTS FROM THE DATE
SUCH AMOUNTS BECOME PAYABLE (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE) UNTIL PAYMENT IN FULL (EITHER IN CASH OR UPON THE MAKING OF A
REVOLVING CREDIT LOAN) AT THE APPLICABLE RATE WHICH WOULD BE PAYABLE ON ANY
OUTSTANDING REVOLVING CREDIT LOANS WHICH WERE THEN OVERDUE.


 


3.6           OBLIGATIONS ABSOLUTE.  (A)  EACH BORROWER’S OBLIGATIONS UNDER THIS
SECTION 3 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SET-OFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH SUCH
BORROWER MAY HAVE OR HAVE HAD AGAINST ANY ISSUING LENDER, THE ADMINISTRATIVE
AGENT, ANY BENEFICIARY OF A LETTER OF CREDIT OR ANY OTHER PERSON.


 


(B)           SUBJECT TO THE PROVISIONS OF UCP 600, EACH BORROWER AGREES WITH
EACH ISSUING LENDER THAT SUCH ISSUING LENDER SHALL NOT BE RESPONSIBLE FOR, AND
THE BORROWERS’ REIMBURSEMENT OBLIGATIONS UNDER SECTION 3.5(A) SHALL NOT BE
AFFECTED BY, AMONG OTHER THINGS, (I) THE VALIDITY OR GENUINENESS OF DOCUMENTS
SUBMITTED TO THE ISSUING LENDER FOR PAYMENT UNDER THE LETTER OF CREDIT OR OF ANY
ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE
INVALID, FRAUDULENT OR FORGED, (II) ANY DISPUTE BETWEEN OR AMONG THE BORROWERS
AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR


 


 


 


 


47

--------------------------------------------------------------------------------



 


 


ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED, (III) ANY
CLAIMS WHATSOEVER OF SUCH BORROWER AGAINST ANY BENEFICIARY OF SUCH LETTER OF
CREDIT OR ANY SUCH TRANSFEREE, (IV) ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS OF THE
BORROWERS IN RESPECT OF ANY LETTER OF CREDIT OR ANY OTHER AMENDMENT OR WAIVER OF
OR ANY CONSENT TO DEPARTURE FROM THE TERMS OF ANY LETTER OF CREDIT OR ANY
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THE ISSUANCE OR PAYMENT
THEREOF, OR (V) ANY PAYMENT BY THE ISSUING LENDER OF ANY LETTER OF CREDIT
AGAINST PRESENTATION OF ANY DOCUMENT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR ANY PAYMENT MADE BY ANY
ISSUING LENDER UNDER ANY LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT, INCLUDING ARISING IN
CONNECTION WITH ANY PROCEEDING OF THE TYPE DESCRIBED IN SECTION 9.1(F).


 


(C)           NO ISSUING LENDER SHALL BE LIABLE FOR ANY ERROR, OMISSION,
INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR
ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT, EXCEPT FOR
ERRORS OR OMISSIONS CAUSED BY SUCH ISSUING LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(D)           EACH BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED BY ANY
ISSUING LENDER UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED
DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE NEW
YORK UNIFORM COMMERCIAL CODE SHALL BE BINDING ON SUCH BORROWER AND SHALL NOT
RESULT IN ANY LIABILITY OF SUCH ISSUING LENDER TO SUCH BORROWER.


 

3.7           Role of the Issuing Lenders.  (a)  The responsibility of any
Issuing Lender to any Borrower in connection with any draft presented for
payment under any Letter of Credit issued on behalf of such Borrower shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered by or on behalf of the beneficiary under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit. 
In addition, each Lender and the Borrowers agree that, in paying any drawing or
demand for payment under any Letter of Credit, the Issuing Lender of such Letter
of Credit shall not have any responsibility to inquire as to the validity or
accuracy of any document presented in connection with such drawing or demand for
payment or the authority of the Person executing or delivering the same.

 


(B)           NO AGENT-RELATED PERSON NOR ANY OF THE RESPECTIVE CORRESPONDENTS,
PARTICIPANTS OR ASSIGNEES OF ANY ISSUING LENDER SHALL BE LIABLE TO ANY LENDER
FOR: (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH IN RESPECT OF ANY
LETTER OF CREDIT AT THE REQUEST OR WITH THE APPROVAL OR DEEMED APPROVED OF THE
REQUIRED LENDERS; (II) ANY ACTION TAKEN OR OMITTED IN RESPECT OF ANY LETTER OF
CREDIT IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE
DUE EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT
OR ANY DOCUMENT DELIVERED IN CONNECTION WITH THE ISSUANCE OR PAYMENT OF SUCH
LETTER OF CREDIT.


 


(C)           THE BORROWERS HEREBY ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF
ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT;
PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT,
PRECLUDE A BORROWER FROM PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST SUCH BENEFICIARY OR TRANSFEREE.  NO AGENT-RELATED PERSON, NOR ANY OF THE
RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF THE ISSUING LENDERS
SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN SECTION 3.6;
PROVIDED, HOWEVER, THAT ANYTHING IN SUCH SECTION OR ELSEWHERE HEREIN TO THE
CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST ANY ISSUING
LENDER AND SUCH ISSUING LENDER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT,
BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY,
DAMAGES SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVED


 


 


 


 


48

--------------------------------------------------------------------------------



 


 


WERE CAUSED BY SUCH ISSUING LENDER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF
CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF DOCUMENTS STRICTLY
COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH LETTER OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING: (I) ANY ISSUING LENDER MAY
ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY; AND (II) NO ISSUING LENDER SHALL BE RESPONSIBLE FOR
THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON.


 

3.8           Letter of Credit Request.  To the extent that any material
provision of any Letter of Credit Request related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.

 


SECTION 4.                                GENERAL PROVISIONS APPLICABLE TO LOANS
AND LETTERS OF CREDIT


 

4.1           Increase, Termination or Reduction of Commitments.

 


(A)           THE BORROWERS SHALL HAVE THE RIGHT, FROM TIME TO TIME, UPON NOT
LESS THAN THREE (3) BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, TO
TERMINATE THE COMMITMENTS OR, FROM TIME-TO-TIME, TO IRREVOCABLY REDUCE THE
AMOUNT OF THE COMMITMENTS; PROVIDED THAT, NO SUCH TERMINATION OR IRREVOCABLE
REDUCTION OF COMMITMENTS SHALL BE PERMITTED TO THE EXTENT THAT, AFTER GIVING
EFFECT THERETO AND TO ANY PREPAYMENTS OF THE LOANS AND CASH COLLATERALIZATION OF
THE LETTERS OF CREDIT MADE ON OR BEFORE THE EFFECTIVE DATE THEREOF, THE TOTAL
EXTENSIONS OF CREDIT WOULD EXCEED THE TOTAL COMMITMENT THEN IN EFFECT.  ANY SUCH
IRREVOCABLE REDUCTION SHALL BE IN AN AMOUNT EQUAL TO $500,000 OR A WHOLE
MULTIPLE THEREOF AND SHALL REDUCE PERMANENTLY THE COMMITMENTS THEN IN EFFECT.


 


(B)           THE COMMITMENTS MAY BE INCREASED AT ANY TIME DURING THE INCREASE
PERIOD TO A TOTAL COMMITMENT NOT TO EXCEED $250,000,000 AS FOLLOWS:


 

(I)            NOT MORE THAN THIRTY (30) DAYS AND NOT LESS THAN FIFTEEN (15)
DAYS PRIOR TO THE PROPOSED EFFECTIVE DATE OF SUCH INCREASE IN COMMITMENTS, THE
BORROWERS MAY MAKE A WRITTEN REQUEST FOR SUCH INCREASE TO THE ADMINISTRATIVE
AGENT, WHO SHALL FORWARD A COPY OF ANY SUCH REQUEST TO EACH OF THE LENDERS. 
EACH REQUEST BY THE BORROWERS PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE
SHALL SPECIFY A PROPOSED EFFECTIVE DATE OF SUCH INCREASE (THE “REQUESTED
INCREASE EFFECTIVE DATE”), THE AGGREGATE AMOUNT OF SUCH REQUESTED INCREASE IN
COMMITMENTS (THE “REQUESTED INCREASE AMOUNT”), AND SHALL CONSTITUTE AN
INVITATION TO EACH LENDER TO INCREASE ITS COMMITMENT BY A RATABLE PORTION OF
SUCH REQUESTED INCREASE AMOUNT.

 

(II)           EACH LENDER, ACTING IN ITS SOLE DISCRETION AND WITH NO
OBLIGATIONS TO INCREASE ITS COMMITMENT PURSUANT TO THIS SECTION 4.1(B), SHALL BY
WRITTEN NOTICE TO THE BORROWERS AND THE ADMINISTRATIVE AGENT ADVISE THE
BORROWERS AND THE ADMINISTRATIVE AGENT WHETHER OR NOT SUCH LENDER AGREES TO ALL
OR ANY PORTION OF SUCH INCREASE IN COMMITMENT WITHIN TEN (10) DAYS AFTER THE
BORROWERS’ REQUEST.  ANY SUCH LENDER MAY ACCEPT ALL OF SUCH RATABLE INCREASE, A
PORTION OF SUCH INCREASE, OR DECLINE TO ACCEPT ANY OF SUCH INCREASE IN
COMMITMENT.  IF ANY LENDER SHALL NOT HAVE RESPONDED AFFIRMATIVELY WITHIN SUCH
TEN (10) DAY PERIOD, SUCH LENDER SHALL BE DEEMED TO HAVE REJECTED THE BORROWERS’
REQUEST FOR AN INCREASE IN COMMITMENT IN FULL.  PROMPTLY FOLLOWING THE
CONCLUSION OF SUCH TEN (10) DAY PERIOD, THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE BORROWERS OF THE RESULTS OF SUCH REQUEST TO THE LENDERS TO SO INCREASE THE
COMMITMENTS BY THE REQUESTED INCREASE AMOUNT.

 

 

 

 

49

--------------------------------------------------------------------------------


 

 

(III)          IF THE AGGREGATE AMOUNT OF THE INCREASES IN COMMITMENT WHICH THE
LENDERS HAVE ACCEPTED IN ACCORDANCE WITH SECTION 4.1(B)(II) SHALL BE LESS THAN
THE REQUESTED INCREASE AMOUNT, THE ADMINISTRATIVE AGENT (SUBJECT TO THE APPROVAL
OF THE BORROWERS AND THE ISSUING LENDERS) MAY OFFER TO SUCH ADDITIONAL PERSONS
(INCLUDING LENDERS) AS MAY BE AGREED BY THE BORROWERS AND THE ADMINISTRATIVE
AGENT (TO THE EXTENT NOT EXISTING LENDERS, “NEW LENDERS”) THE OPPORTUNITY TO
MAKE AVAILABLE SUCH AMOUNT OF NEW COMMITMENTS AS MAY BE REQUIRED SO THAT THE
AGGREGATE INCREASES IN COMMITMENTS BY THE EXISTING LENDERS AND NEW COMMITMENTS
BY THE NEW LENDERS SHALL EQUAL THE REQUESTED INCREASE AMOUNT (THE AGGREGATE
INCREASES IN COMMITMENTS BY THE EXISTING LENDERS AND NEW COMMITMENTS BY THE NEW
LENDERS, THE “INCREASE AMOUNT”).  SUCH INCREASE AMOUNT SHALL BE IN AN AMOUNT
EQUAL TO $50,000,000 OR A WHOLE MULTIPLE THEREOF.  THE EFFECTIVENESS OF ALL SUCH
INCREASES IN COMMITMENTS ARE SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS: (A) EACH LENDER THAT SO ELECTS TO INCREASE ITS COMMITMENTS (EACH AN
“INCREASING LENDER”), EACH NEW LENDER, THE ADMINISTRATIVE AGENT AND THE
BORROWERS SHALL HAVE EXECUTED AND DELIVERED AN AGREEMENT, SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT N (AN “INCREASE AND NEW LENDER AGREEMENT”);
(B) THE TOTAL COMMITMENT AFTER GIVING EFFECT TO SUCH INCREASES SHALL NOT EXCEED
$250,000,000; (C) ANY FEES AND OTHER AMOUNTS (INCLUDING, WITHOUT LIMITATION,
PURSUANT TO SECTION 11.6) PAYABLE BY THE BORROWERS IN CONNECTION WITH SUCH
INCREASE AND ACCESSION SHALL HAVE BEEN PAID; (D) NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM SUCH INCREASE IN THE
COMMITMENTS; (E) EACH OF THE BORROWERS’ CONSOLIDATED NET WORKING CAPITAL,
CONSOLIDATED TANGIBLE NET WORTH AND CONSOLIDATED LEVERAGE RATIO AT THE TIME OF
SUCH INCREASE, EACH AS DETERMINED BY THE APPLICABLE FINANCIAL STATEMENTS, ARE
WITHIN THE REQUIREMENTS SET FORTH OPPOSITE THE MAXIMUM AMOUNT EQUAL TO THE TOTAL
COMMITMENTS AFTER GIVING EFFECT TO SUCH INCREASES; AND (F) DELIVERY OF A
CERTIFICATE OF A RESPONSIBLE PERSON OF THE BORROWERS AS TO THE MATTERS SET FORTH
IN SECTIONS 6.2(B), (C) AND (E).

 

(IV)          ON ANY REQUESTED INCREASE EFFECTIVE DATE, (I) EACH INCREASING
LENDER OR NEW LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
AMOUNTS IN IMMEDIATELY AVAILABLE FUNDS AS THE ADMINISTRATIVE AGENT SHALL
DETERMINE, FOR THE BENEFIT OF THE OTHER RELEVANT LENDERS, AS BEING REQUIRED IN
ORDER TO CAUSE, AFTER GIVING EFFECT TO SUCH INCREASE AND THE USE OF SUCH AMOUNTS
TO MAKE PAYMENTS TO SUCH OTHER RELEVANT LENDERS, EACH LENDER’S PORTION OF THE
OUTSTANDING LOANS OF ALL THE LENDERS TO EQUAL ITS COMMITMENT PERCENTAGE OF SUCH
LOANS AND (II) THE BORROWERS SHALL BE DEEMED TO HAVE REPAID AND REBORROWED ALL
OUTSTANDING LOANS OF ALL THE LENDERS TO EQUAL ITS COMMITMENT PERCENTAGE OF SUCH
OUTSTANDING LOANS AS OF THE DATE OF ANY INCREASE IN THE COMMITMENTS (WITH SUCH
REBORROWING TO CONSIST OF THE TYPES OF LOANS, WITH RELATED INTEREST PERIODS IF
APPLICABLE, SPECIFIED IN A NOTICE DELIVERED BY THE BORROWERS IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 4.3).  THE DEEMED PAYMENTS MADE PURSUANT TO CLAUSE
(II) OF THE IMMEDIATELY PRECEDING SENTENCE IN RESPECT OF EACH EURODOLLAR LOAN
SHALL BE SUBJECT TO INDEMNIFICATION BY THE BORROWERS PURSUANT TO THE PROVISIONS
OF SECTION 4.14 IF THE DEEMED PAYMENT OCCURS OTHER THAN ON THE LAST DAY OF THE
RELATED INTEREST PERIODS.

 

(V)           UPON THE REQUESTED INCREASE EFFECTIVE DATE, SCHEDULE 1.0 OF THE
INCREASE AND NEW LENDER AGREEMENT, WHICH SHALL REFLECT THE COMMITMENTS AND
COMMITMENT PERCENTAGES OF THE LENDERS AT SUCH TIME, SHALL BE DEEMED TO SUPERSEDE
SCHEDULE 1.0 HERETO WITHOUT ANY FURTHER ACTION OR CONSENT OF ANY PARTY.  THE
ADMINISTRATIVE AGENT SHALL CAUSE A COPY OF SUCH REVISED SCHEDULE 1.0 TO BE
AVAILABLE TO THE ISSUING LENDERS AND THE LENDERS.

 

4.2           Interest Rates and Payment Dates.

 


(A)           EACH EURODOLLAR LOAN SHALL BEAR INTEREST FOR EACH DAY DURING EACH
INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR
RATE FOR SUCH EURODOLLAR LOAN DETERMINED FOR SUCH DAY PLUS THE APPLICABLE
MARGIN.


 


(B)           EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL
TO THE BASE RATE PLUS THE APPLICABLE MARGIN.


 


 


 


 


50

--------------------------------------------------------------------------------



 


 


(C)           EACH COST OF FUNDS LOAN SHALL BEAR INTEREST FOR EACH DAY DURING
EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE COST
OF FUNDS FOR SUCH COST OF FUNDS LOAN DETERMINED FOR SUCH DAY PLUS THE APPLICABLE
MARGIN.


 


(D)           (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), ALL OUTSTANDING LOANS AND REIMBURSEMENT
OBLIGATIONS (WHETHER OR NOT OVERDUE) (TO THE EXTENT LEGALLY PERMITTED) SHALL
BEAR INTEREST AT A RATE PER ANNUM THAT IS EQUAL TO (X) IN THE CASE OF THE LOANS,
THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT
OBLIGATIONS, THE RATE APPLICABLE TO BASE RATE LOANS PLUS 2%, AND (II) IF ALL OR
A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT OBLIGATION OR ANY
COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS PLUS 2%, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND
(II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL
(AFTER AS WELL AS BEFORE JUDGMENT).


 


(E)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE.

 

4.3           Conversion and Continuation Options.

 


(A)           THE BORROWERS MAY ELECT FROM TIME-TO-TIME TO CONVERT EURODOLLAR
LOANS TO BASE RATE LOANS OR COST OF FUNDS LOANS BY GIVING THE ADMINISTRATIVE
AGENT AT LEAST TWO (2) BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION
IN THE FORM ATTACHED HERETO AS ANNEX II (THE “CONTINUATION/CONVERSION NOTICE”),
SUCH CONTINUATION/CONVERSION NOTICE SPECIFYING THE AMOUNT AND THE DATE SUCH
CONVERSION IS TO BE MADE; PROVIDED THAT, ANY SUCH CONVERSION OF EURODOLLAR LOANS
MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO. 
THE BORROWERS MAY ELECT FROM TIME-TO-TIME TO CONVERT BASE RATE LOANS OR COST OF
FUNDS LOANS TO EURODOLLAR LOANS BY GIVING THE ADMINISTRATIVE AGENT IRREVOCABLE
NOTICE OF SUCH ELECTION (IN THE FORM OF A CONTINUATION/CONVERSION NOTICE) PRIOR
TO 12:00 NOON (NEW YORK CITY TIME) AT ITS NEW YORK OFFICE, THREE (3) BUSINESS
DAYS BEFORE THE DATE OF SUCH ELECTION.  ANY SUCH NOTICE OF CONVERSION TO
EURODOLLAR LOANS SHALL SPECIFY THE AMOUNT TO BE CONVERTED, THE DATE OF SUCH
CONVERSION AND THE LENGTH OF THE INITIAL INTEREST PERIOD OR INTEREST PERIODS
THEREFOR.  THE BORROWERS MAY ELECT FROM TIME-TO-TIME TO CONVERT BASE RATE LOANS
TO COST OF FUNDS LOANS OR CONVERT COST OF FUNDS LOANS TO BASE RATE LOANS BY
GIVING THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE OF SUCH ELECTION (IN THE FORM
OF A CONTINUATION/CONVERSION NOTICE) PRIOR TO 12:00 NOON (NEW YORK CITY TIME) AT
ITS NEW YORK OFFICE, ONE (1) BUSINESS DAY BEFORE THE DATE OF SUCH ELECTION.  ANY
SUCH NOTICE OF CONVERSION SHALL SPECIFY THE AMOUNT TO BE CONVERTED, THE DATE OF
SUCH CONVERSION AND THE LENGTH OF THE INITIAL INTEREST PERIOD OR INTEREST
PERIODS THEREFOR.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.  ALL OR ANY PART OF OUTSTANDING
EURODOLLAR LOANS, BASE RATE LOANS OR COST OF FUNDS LOANS MAY BE CONVERTED AS
PROVIDED HEREIN; PROVIDED THAT, (I) NO BASE RATE LOAN OR COST OF FUNDS LOAN MAY
BE CONVERTED INTO A EURODOLLAR LOAN WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE
REASONABLY DETERMINED THAT SUCH A CONVERSION IS NOT APPROPRIATE AND (II) NO BASE
RATE LOAN OR COSTS OF FUNDS LOAN MAY BE CONVERTED INTO A EURODOLLAR LOAN AFTER
THE DATE THAT IS ONE (1) MONTH PRIOR TO THE TERMINATION DATE.


 


(B)           ANY EURODOLLAR LOANS OR COST OF FUNDS LOANS MAY BE CONTINUED AS
SUCH UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO BY THE BORROWERS GIVING THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (IN
THE FORM OF A CONTINUATION/CONVERSION NOTICE) PRIOR TO 12:00 NOON (NEW YORK CITY
TIME), AT ITS NEW YORK OFFICE, IN EACH CASE, THREE (3) BUSINESS DAYS BEFORE THE
DATE SUCH EURODOLLAR LOANS OR COST OF FUNDS LOANS ARE TO BE CONTINUED, IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO


 


 


 


 


51

--------------------------------------------------------------------------------



 


 


BE APPLICABLE TO SUCH LOANS.  IF THE RELEVANT BORROWER FAILS TO GIVE TIMELY
NOTICE REQUESTING A CONTINUATION, THEN THE APPLICABLE LOANS SHALL BE MADE AS, OR
CONVERTED TO, BASE RATE LOANS.  ANY AUTOMATIC CONVERSION TO BASE RATE LOANS
SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN EFFECT WITH
RESPECT TO THE APPLICABLE EURODOLLAR LOANS OR COST OF FUNDS LOANS.


 


(C)           DURING THE EXISTENCE OF AN EVENT OF DEFAULT, NO REVOLVING CREDIT
LOAN MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR LOANS OR COST
OF FUNDS LOANS IF THE REQUIRED LENDERS HAVE REASONABLY DETERMINED THAT SUCH A
REQUEST, CONVERSION OR CONTINUATION IS NOT APPROPRIATE.


 

4.4           Minimum Amounts of Tranches; Maximum Number of Tranches.  (a)  All
borrowings, Conversions and Continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Tranche shall be equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof.

 


(B)           NO MORE THAN FIFTEEN (15) TRANCHES OF EURODOLLAR LOANS SHALL BE
OUTSTANDING AT ANY ONE TIME.

 

4.5           Repayment of Loans; Evidence of Debt.

 


(A)           EACH BORROWER UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPROPRIATE LENDER THE THEN UNPAID
PRINCIPAL AMOUNT OF EACH LOAN AND REIMBURSEMENT OBLIGATION OF SUCH BORROWER
OWING TO SUCH LENDER ON THE TERMINATION DATE (OR SUCH EARLIER DATE ON WHICH THE
LOANS MATURE IN ACCORDANCE WITH THIS AGREEMENT, BECOME DUE AND PAYABLE PURSUANT
TO SECTION 9.1 OR THE COMMITMENTS TERMINATE PURSUANT TO SECTION 4.1).  EACH
BORROWER HEREBY FURTHER AGREES TO PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF
THE LOANS AND REIMBURSEMENT OBLIGATIONS OF SUCH BORROWER FROM TIME-TO-TIME
OUTSTANDING FROM THE DATE HEREOF UNTIL PAYMENT IN FULL THEREOF AT THE RATES PER
ANNUM, AND ON THE DATES, SET FORTH IN SECTION 4.2.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE A
RECORD OR RECORDS SETTING FORTH ALL OF THE INDEBTEDNESS OF THE BORROWERS TO SUCH
LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME-TO-TIME, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM
TIME-TO-TIME UNDER THIS AGREEMENT.


 


(C)           THE ADMINISTRATIVE AGENT ON BEHALF OF THE BORROWERS, SHALL
MAINTAIN THE REGISTER REQUIRED BY SECTION 11.7(D), AND SHALL INCLUDE A
SUBACCOUNT THEREIN FOR EACH LENDER, IN WHICH IT SHALL RECORD, FOR EACH LOAN
(I) THE AMOUNT OF SUCH LOAN AND A COPY OF THE NOTE, IF ANY, EVIDENCING SUCH
LOAN, THE TYPE THEREOF AND EACH INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM THE BORROWERS TO EACH LENDER HEREUNDER, AND (III) BOTH THE AMOUNT OF ANY
SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWERS AND EACH
LENDER’S SHARE THEREOF.


 


(D)           THE ENTRIES MADE IN THE REGISTER AND THE RECORDS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 4.5(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWERS THEREIN RECORDED (ABSENT MANIFEST ERROR); PROVIDED,
HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN
THE REGISTER OR ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWERS TO REPAY (WITH APPLICABLE INTEREST) THE
LOANS AND OTHER EXTENSIONS OF CREDIT MADE TO SUCH BORROWERS BY SUCH LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


 


 


52

--------------------------------------------------------------------------------



 


 


(E)           EACH BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY LENDER, SUCH BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE EVIDENCING THE REVOLVING CREDIT LOAN, DAYLIGHT OVERDRAFT LOANS
OR THE SWING LINE LOANS, AS APPLICABLE, OF SUCH LENDER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT A-1, A-2 OR A-3, AS APPLICABLE, WITH APPROPRIATE INSERTIONS AS
TO DATE AND PRINCIPAL AMOUNT INDIVIDUALLY A “NOTE” AND, COLLECTIVELY, THE
“NOTES”.


 

4.6           Optional Prepayments.  Each Borrower may at any time and from
time-to-time prepay the Loans made to it, in whole or in part, without premium
or penalty, upon notice in the form attached hereto as Annex III (the “Notice of
Prepayment”) delivered to the Administrative Agent (x) no later than 11:00 a.m.
(New York City time) at least three (3) Business Days prior to the proposed
prepayment date in the case of Eurodollar Loans, (y) no later than 11:00 a.m.
(New York City time) one (1) Business Day prior to the proposed prepayment date
in the case of Revolving Credit Loans that are Base Rate Loans or Cost of Funds
Loans, and (z) not later than 11:00 a.m. (New York City time) on the proposed
prepayment date in the case of Swing Line Loans, in each case, which notice
shall specify (A) the date and amount of prepayment, (B) which Loans shall be
prepaid and (C) whether the prepayment is of Base Rate Loans, Cost of Funds
Loans, Eurodollar Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each; provided that, if a Eurodollar Loan or
Cost of Funds Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, or such Borrower revokes any notice of prepayment
previously delivered pursuant to this Section 4.6, such Borrower shall also pay
any amounts owing pursuant to Section 4.14.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 4.14.  Partial prepayments pursuant to this Section 4.6 shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

 

4.7           Mandatory Prepayments.

 


(A)           IF ON ANY BORROWING BASE DATE, THE TOTAL EXTENSIONS OF CREDIT
EXCEED THE TOTAL BORROWING BASE, THE BORROWERS SHALL PREPAY THE LOANS AND/OR
CASH COLLATERALIZE, REPLACE OR DECREASE (IF THE BENEFICIARY OF SUCH LETTER OF
CREDIT AGREES TO SUCH DECREASE) THE AMOUNT OF OUTSTANDING LETTERS OF CREDIT IN
AN AMOUNT SO THAT, AFTER GIVING EFFECT TO ANY SUCH ACTION, THE TOTAL EXTENSIONS
OF CREDIT DO NOT EXCEED THE TOTAL BORROWING BASE, NO LATER THAN THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DATE THAT IS THE EARLIER OF (X) THE DATE ON WHICH THE
BORROWING BASE REPORT FOR SUCH BORROWING BASE DATE IS REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 7.2(C) AND (Y) THE DATE ON WHICH SUCH BORROWING BASE REPORT
IS ACTUALLY DELIVERED.


 


(B)           IF ON ANY DATE THE TOTAL EXTENSIONS OF CREDIT EXCEED THE TOTAL
COMMITMENT, THE BORROWERS SHALL PREPAY THE LOANS AND/OR CASH COLLATERALIZE,
REPLACE OR DECREASE (IF THE BENEFICIARY OF SUCH LETTER OF CREDIT AGREES TO SUCH
DECREASE) THE AMOUNT OF OUTSTANDING LETTERS OF CREDIT IN AN AMOUNT SO THAT,
AFTER GIVING EFFECT TO ANY SUCH ACTION, THE TOTAL EXTENSIONS OF CREDIT DO NOT
EXCEED THE TOTAL COMMITMENT, NO LATER THAN THREE (3) BUSINESS DAYS IMMEDIATELY
FOLLOWING SUCH DATE.


 


(C)           IF ON ANY DATE THE TOTAL EXTENSIONS OF CREDIT EXCEED THE MAXIMUM
AMOUNT THEN IN EFFECT, THE BORROWERS SHALL PREPAY THE LOANS AND/OR CASH
COLLATERALIZE, REPLACE OR DECREASE (IF THE BENEFICIARY OF SUCH LETTER OF CREDIT
AGREES TO SUCH DECREASE) THE AMOUNT OF OUTSTANDING LETTERS OF CREDIT IN AN
AMOUNT SO THAT, AFTER GIVING EFFECT TO ANY SUCH ACTION, THE TOTAL EXTENSIONS OF
CREDIT DO NOT EXCEED THE MAXIMUM AMOUNT THEN IN EFFECT, NO LATER THAN THREE
(3) BUSINESS DAYS IMMEDIATELY FOLLOWING SUCH DATE.


 


(D)           IF ON ANY DATE THE AGGREGATE OUTSTANDING AMOUNT OF L/C OBLIGATIONS
IN RESPECT OF 364-DAY TRADE SUB-LIMIT LETTERS OF CREDIT AND PERFORMANCE LETTERS
OF CREDIT EXCEEDS THE 364-DAY


 


 


 


 


53

--------------------------------------------------------------------------------



 


 


LETTERS OF CREDIT SUB-LIMIT THEN IN EFFECT, THE BORROWERS SHALL CASH
COLLATERALIZE, REPLACE OR DECREASE (IF THE BENEFICIARY OF SUCH LETTER OF CREDIT
AGREES TO SUCH DECREASE) THE AMOUNT OF OUTSTANDING 364-DAY TRADE LETTERS OF
CREDIT AND PERFORMANCE LETTERS OF CREDIT IN AN AMOUNT SO THAT, AFTER GIVING
EFFECT TO ANY SUCH ACTION, THE AGGREGATE OUTSTANDING AMOUNT OF L/C OBLIGATIONS
IN RESPECT OF 364-DAY TRADE SUB-LIMIT LETTERS OF CREDIT AND PERFORMANCE LETTERS
OF CREDIT DOES NOT EXCEED THE 364-DAY LETTERS OF CREDIT SUB-LIMIT THEN IN
EFFECT, NO LATER THAN THREE (3) BUSINESS DAYS IMMEDIATELY FOLLOWING SUCH DATE.


 


(E)           THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE
CASE OF PREPAYMENT OF A SWING LINE LOAN, THE SWING LINE LENDER) BY WRITTEN
NOTICE OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR
LOAN, NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME), THREE BUSINESS DAYS BEFORE
THE DATE OF THE PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF A REVOLVING CREDIT
LOAN THAT IS A BASE RATE LOAN OR COST OF FUNDS LOAN, NOT LATER THAN 11:00 A.M.
(NEW YORK CITY TIME) ONE BUSINESS DAY BEFORE THE DATE OF THE PREPAYMENT AND
(III) IN THE CASE OF PREPAYMENT OF A SWING LINE LOAN, NOT LATER THAN 11:00 A.M.
(NEW YORK CITY TIME) ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL SPECIFY
THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH LOAN OR PORTION THEREOF TO BE
PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A REASONABLY DETAILED
CALCULATION OF THE REQUIRED AMOUNT OF SUCH PREPAYMENT.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE (OTHER THAN A NOTICE RELATING SOLELY TO SWING LINE
LOANS), THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PREPAYMENT OF AN EXTENSION OF CREDIT SHALL BE APPLIED RATABLY TO
THE LOANS INCLUDED IN THE PREPAID EXTENSION OF CREDIT AND OTHERWISE IN
ACCORDANCE WITH THIS SECTION 4.7(E).  PREPAYMENTS SHALL BE ACCOMPANIED BY
ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 4.2.


 


(F)            ANY PREPAYMENT OF LOANS PURSUANT TO THIS SECTION 4.7, AND THE
RIGHTS OF THE LENDERS IN RESPECT THEREOF, ARE SUBJECT TO THE PROVISIONS OF
SECTION 4.9.

 

4.8           Computation of Interest and Fees.

 


(A)           ALL FEES AND INTEREST ON EURODOLLAR LOANS AND COST OF FUNDS LOANS
SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED. 
INTEREST ON BASE RATE LOANS SHALL BE CALCULATED ON THE BASIS OF A 365/366-DAY
YEAR, AS THE CASE MAY BE, FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT
SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWERS AND THE LENDERS OF EACH
DETERMINATION OF EACH EURODOLLAR RATE FOR ANY EURODOLLAR LOANS OUTSTANDING.  ANY
CHANGE IN THE INTEREST RATE ON A LOAN RESULTING FROM A CHANGE IN THE BASE RATE
SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH
CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE
NOTIFY THE BORROWERS AND THE LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF
EACH SUCH CHANGE IN INTEREST RATE.


 


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWERS AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWERS, DELIVER TO THE
BORROWERS A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.2(A) OR (B).

 

4.9           Pro Rata Treatment and Payments.

 


(A)           EACH BORROWING BY ANY BORROWER FROM THE LENDERS HEREUNDER AND ANY
REDUCTION OF THE COMMITMENT SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE
COMMITMENT PERCENTAGES, AS APPLICABLE, OF THE LENDERS.  EACH PAYMENT (INCLUDING
EACH PREPAYMENT) BY ANY BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST AND
FEES ON THE REVOLVING CREDIT LOANS AND REIMBURSEMENT OBLIGATIONS SHALL BE MADE
PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE
REVOLVING CREDIT LOANS AND REIMBURSEMENT OBLIGATIONS THEN HELD BY THE LENDERS.


 


 


 


 


54

--------------------------------------------------------------------------------



 


 


(B)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWERS
HEREUNDER ON ACCOUNT OF PRINCIPAL OF LOANS (OTHER THAN BASE RATE LOANS) SHALL BE
ACCOMPANIED BY A PAYMENT IN AN AMOUNT EQUAL TO ALL ACCRUED AND UNPAID INTEREST
ON SUCH LOANS.  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWERS
HEREUNDER (OTHER THAN IN RESPECT OF DAYLIGHT OVERDRAFT LOANS), WHETHER ON
ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE WITHOUT SET-OFF
OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 1:00 P.M. (NEW YORK CITY TIME) ON THE
DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, IN THE CASE OF REVOLVING CREDIT
LOANS, FOR THE ACCOUNT OF THE LENDERS, AND IN THE CASE OF SWING LINE LOANS, FOR
THE ACCOUNT OF THE SWING LINE LENDER, AT THE ADMINISTRATIVE AGENT’S OFFICE
SPECIFIED IN SECTION 11.2 IN IMMEDIATELY AVAILABLE FUNDS. ALL PAYMENTS MADE BY
THE BORROWERS ON ACCOUNT OF DAYLIGHT OVERDRAFT LOANS SHALL BE MADE WITHOUT
SET-OFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 4:00 P.M. (NEW YORK CITY
TIME) ON THE BORROWING DATE OF SUCH DAYLIGHT OVERDRAFT LOAN TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE DAYLIGHT OVERDRAFT LENDER AT THE
ADMINISTRATIVE AGENT’S OFFICE SPECIFIED IN SECTION 11.2 IN IMMEDIATELY AVAILABLE
FUNDS. THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS, IN THE CASE OF
REVOLVING CREDIT LOANS, TO THE LENDERS, IN THE CASE OF DAYLIGHT OVERDRAFT LOANS,
TO THE DAYLIGHT OVERDRAFT LENDER, AND IN THE CASE OF SWING LINE LOANS, TO THE
SWING LINE LENDER, PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY
PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON EURODOLLAR LOANS) BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT OBLIGATION SHALL BE
EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS OF
PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING
SUCH EXTENSION.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON
A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH PAYMENT
SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY. IN THE CASE OF ANY
EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES,
INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH
EXTENSION.


 


(C)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS COMMITMENT PERCENTAGE OF SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWERS A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR,
SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE
RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO
THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED
TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 4.9 SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S COMMITMENT
PERCENTAGE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT
BY SUCH LENDER WITHIN THREE (3) BUSINESS DAYS OF SUCH BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST
THEREON AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS ON DEMAND, FROM THE
BORROWERS (WITHOUT DUPLICATION OF THE INTEREST OTHERWISE APPLICABLE THERETO).


 


(D)           THE APPLICATION OF ANY PAYMENT OF LOANS (INCLUDING OPTIONAL AND
MANDATORY PREPAYMENTS) SHALL BE MADE, FIRST, TO BASE RATE LOANS, SECOND, TO COST
OF FUNDS LOANS, AND THIRD, TO EURODOLLAR LOANS.  EACH PAYMENT OF THE LOANS
(EXCEPT IN THE CASE OF DAYLIGHT OVERDRAFT LOANS, SWING LINE LOANS AND REVOLVING
CREDIT LOANS THAT ARE BASE RATE LOANS) SHALL BE ACCOMPANIED BY ACCRUED INTEREST
TO THE DATE OF SUCH PAYMENT ON THE AMOUNT PAID.


 

4.10         Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

 

 

 

 

55

--------------------------------------------------------------------------------


 

 

(I)            DOES OR SHALL SUBJECT ANY LENDER TO ANY TAX OR INCREASED TAX OF
ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY NOTE OR ANY EURODOLLAR
LOAN MADE BY IT, ANY LETTER OF CREDIT ISSUED BY IT (EXCEPT FOR CHANGES IN THE
RATE OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER OR NON-EXCLUDED TAXES FOR
WHICH INDEMNIFICATION OR ADDITIONAL COSTS ARE PAID PURSUANT TO SECTION 4.11) OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF;

 

(II)           DOES OR SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT
AGAINST ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF SUCH LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE EURODOLLAR RATE; OR

 

(III)          DOES OR SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION, COST OR
EXPENSE;

 

AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER OF
MAKING, CONVERTING INTO, CONTINUING OR MAINTAINING EURODOLLAR LOANS OR ISSUING,
PROVIDING AND MAINTAINING LETTERS OF CREDIT OR HOLDING AN INTEREST IN ANY
ISSUING LENDER’S OBLIGATIONS THEREUNDER, OR TO REDUCE ANY AMOUNT RECEIVABLE BY
THE LENDER IN RESPECT THEREOF;

 


THEN, IN ANY SUCH CASE, THE BORROWERS SHALL PROMPTLY, AFTER RECEIVING NOTICE AS
SPECIFIED IN CLAUSE (C) OF THIS SECTION 4.10, PAY SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR
REDUCED AMOUNT RECEIVABLE PLUS ANY TAXES THEREON.


 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER
OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME-TO-TIME, THE BORROWERS SHALL PROMPTLY PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH
REDUCTION PLUS ANY TAXES THEREON.


 


(C)           IF ANY LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 4.10, IT SHALL PROMPTLY NOTIFY THE BORROWERS (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF WHICH IT HAS BECOME
SO ENTITLED.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION 4.10 SUBMITTED BY SUCH LENDER TO THE BORROWERS (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE PRESUMED TO BE CORRECT IN THE ABSENCE OF MANIFEST
ERROR.  THE AGREEMENTS IN THIS SECTION 4.10 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE LOANS, REIMBURSEMENT OBLIGATIONS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.

 

4.11         Taxes.

 


(A)           ANY AND ALL PAYMENTS BY EACH LOAN PARTY UNDER OR IN RESPECT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY
SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF, ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES (INCLUDING PENALTIES, INTEREST AND
ADDITIONS TO TAX) WITH RESPECT THERETO, WHETHER NOW OR HEREAFTER IMPOSED,
LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY TAXATION AUTHORITY OR OTHER
GOVERNMENTAL AUTHORITY (COLLECTIVELY, “TAXES”), UNLESS REQUIRED BY LAW.  IF


 


 


 


 


 


56

--------------------------------------------------------------------------------



 


 


ANY LOAN PARTY SHALL BE REQUIRED UNDER ANY REQUIREMENT OF LAW TO DEDUCT OR
WITHHOLD ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE UNDER OR IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO THE LENDER (INCLUDING FOR
PURPOSES OF THIS SECTION 4.11 AND SECTION 4.10 ANY ASSIGNEE, SUCCESSOR OR
PARTICIPANT), (I) SUCH LOAN PARTY SHALL MAKE ALL SUCH DEDUCTIONS AND
WITHHOLDINGS IN RESPECT OF TAXES, (II) SUCH LOAN PARTY SHALL PAY THE FULL AMOUNT
DEDUCTED OR WITHHELD IN RESPECT OF TAXES TO THE RELEVANT TAXATION AUTHORITY OR
OTHER GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH ANY REQUIREMENT OF LAW, AND
(III) THE SUM PAYABLE BY SUCH LOAN PARTY SHALL BE INCREASED AS MAY BE NECESSARY
SO THAT AFTER SUCH LOAN PARTY HAS MADE ALL REQUIRED DEDUCTIONS AND WITHHOLDINGS
(INCLUDING DEDUCTIONS AND WITHHOLDINGS APPLICABLE TO ADDITIONAL AMOUNTS PAYABLE
UNDER THIS SECTION 4.11) SUCH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE IN RESPECT
OF NON-EXCLUDED TAXES.  FOR PURPOSES OF THIS AGREEMENT THE TERM “NON-EXCLUDED
TAXES” ARE TAXES OTHER THAN, (A) IN THE CASE OF A LENDER, TAXES THAT ARE IMPOSED
ON ITS OVERALL NET INCOME (AND FRANCHISE TAXES IMPOSED IN LIEU THEREOF) BY THE
JURISDICTION UNDER THE LAWS OF WHICH SUCH LENDER IS ORGANIZED, OF ITS APPLICABLE
LENDING OFFICE, AND, IN THE CASE OF ANY NON-EXEMPT LENDER THAT PROVIDES THE
BORROWERS WITH AN IRS FORM W-8ECI, THE UNITED STATES, OR, IN EACH CASE, ANY
POLITICAL SUBDIVISION THEREOF, UNLESS SUCH TYPE OF TAXES ARE IMPOSED SOLELY AS A
RESULT OF SUCH LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR
RECEIVED PAYMENTS UNDER, OR ENFORCED, THIS AGREEMENT, THE NOTES OR ANY OF THE
OTHER LOAN DOCUMENTS (IN WHICH CASE SUCH TAXES WILL BE TREATED AS NON-EXCLUDED
TAXES) AND (B) IN THE CASE OF A NON-EXEMPT LENDER, ANY WITHHOLDING TAX THAT IS
IMPOSED ON AMOUNTS PAYABLE TO SUCH NON-EXEMPT LENDER AT THE TIME SUCH NON-EXEMPT
LENDER BECOMES A PARTY TO THIS AGREEMENT (OR DESIGNATES A DIFFERENT APPLICABLE
LENDING OFFICE PURSUANT TO SECTION 4.11(I)) OR IS ATTRIBUTABLE TO SUCH
NON-EXEMPT LENDER’S FAILURE TO COMPLY WITH SECTION 4.11(E), EXCEPT TO THE EXTENT
THAT SUCH NON-EXEMPT LENDER (OR ITS ASSIGNOR, IF ANY) WAS ENTITLED, AT THE TIME
OF DESIGNATION OF A DIFFERENT APPLICABLE LENDING OFFICE (OR ASSIGNMENT), TO
RECEIVE ADDITIONAL AMOUNTS FROM THE LOAN PARTIES WITH RESPECT TO SUCH
WITHHOLDING TAX PURSUANT TO THIS SECTION 4.11(A).


 


(B)           IN ADDITION, EACH LOAN PARTY HEREBY AGREES TO PAY ANY PRESENT OR
FUTURE STAMP, RECORDING, DOCUMENTARY, EXCISE, PROPERTY OR VALUE-ADDED TAXES, OR
SIMILAR TAXES, CHARGES OR LEVIES THAT ARISE FROM ANY PAYMENT MADE UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, ANY PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT
TO, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (COLLECTIVELY, “OTHER TAXES”).


 


(C)           EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY THE LENDERS AND EACH
AGENT FOR, AND TO HOLD EACH HARMLESS AGAINST, THE FULL AMOUNT OF NON-EXCLUDED
TAXES AND OTHER TAXES, AND THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 4.11 IMPOSED ON OR PAID BY
SUCH LENDER OR AGENT, AND ANY LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX,
INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO.  THE INDEMNITY
BY THE LOAN PARTIES PROVIDED FOR IN THIS SECTION 4.11(C) SHALL APPLY AND BE MADE
WHETHER OR NOT THE NON-EXCLUDED TAXES OR OTHER TAXES FOR WHICH INDEMNIFICATION
HEREUNDER IS SOUGHT HAVE BEEN CORRECTLY OR LEGALLY ASSERTED.  AMOUNTS PAYABLE BY
ANY LOAN PARTY UNDER THE INDEMNITY SET FORTH IN THIS SECTION 4.11(C) SHALL BE
PAID WITHIN TEN (10) DAYS FROM THE DATE ON WHICH ANY LENDER OR AGENT MAKES
WRITTEN DEMAND THEREFOR.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO
LENDER OR AGENT SHALL BE INDEMNIFIED FOR ANY NON-EXCLUDED TAXES OR OTHER TAXES
HEREUNDER UNLESS SUCH LENDER OR AGENT SHALL MAKE WRITTEN DEMAND ON SUCH LOAN
PARTY FOR INDEMNIFICATION HEREUNDER NO LATER THAN 180 DAYS AFTER THE EARLIER OF
(I) THE DATE ON WHICH SUCH LENDER (OR AGENT ON BEHALF OF SUCH LENDER) MAKES
PAYMENT OF THE NON-EXCLUDED TAXES OR OTHER TAXES AND (II) THE DATE ON WHICH THE
RELEVANT TAXATION AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY MAKES WRITTEN DEMAND
UPON SUCH LENDER OR AGENT FOR PAYMENT OF THE NON-EXCLUDED TAXES OR OTHER TAXES
(FOR PURPOSES OF THIS CLAUSE (II), “WRITTEN DEMAND” MEANS A WRITTEN NOTICE THAT
INCLUDES THE AMOUNT OF SUCH NON-EXCLUDED TAXES OR OTHER TAXES).  ANY SUCH DEMAND
SHALL BE IN WRITING AND SHALL DESCRIBE IN REASONABLE DETAIL ANY SUCH
NON-EXCLUDED TAXES OR OTHER TAXES.  IN THE EVENT SUCH LENDER OR AGENT FAILS


 


 


 


57

--------------------------------------------------------------------------------



 


 


TO GIVE A LOAN PARTY TIMELY WRITTEN DEMAND AS PROVIDED HEREIN, THE LOAN PARTY
SHALL NOT HAVE ANY OBLIGATION TO PAY SUCH CLAIM FOR INDEMNIFICATION.


 


(D)           WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES,
THE APPLICABLE LOAN PARTY (OR ANY PERSON MAKING SUCH PAYMENT ON BEHALF OF THE
LOAN PARTIES) SHALL FURNISH TO THE APPLICABLE LENDER OR AGENT FOR ITS OWN
ACCOUNT A CERTIFIED COPY OF THE ORIGINAL OFFICIAL RECEIPT EVIDENCING PAYMENT
THEREOF.


 


(E)           FOR PURPOSES OF THIS SECTION 4.11(E), THE TERMS “UNITED STATES”
AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS SPECIFIED IN SECTION 7701 OF
THE CODE.  EACH LENDER (INCLUDING FOR AVOIDANCE OF DOUBT ANY ASSIGNEE, SUCCESSOR
OR PARTICIPANT) THAT EITHER (I) IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES, ANY STATE THEREOF, OR THE DISTRICT OF COLUMBIA OR (II) WHOSE NAME DOES
NOT INCLUDE “INCORPORATED,” “INC.,” “CORPORATION,” “CORP.,” “P.C.,” “N.A.,”
“NATIONAL ASSOCIATION,” “INSURANCE COMPANY,” OR “ASSURANCE COMPANY” (A
“NON-EXEMPT LENDER”) SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE LOAN PARTIES
THE FOLLOWING PROPERLY COMPLETED AND DULY EXECUTED DOCUMENTS:


 

(I)            IN THE CASE OF A NON-EXEMPT LENDER THAT IS NOT A UNITED STATES
PERSON, A COMPLETE AND EXECUTED (X) U.S. INTERNAL REVENUE FORM W-8BEN WITH
PART II COMPLETED IN WHICH LENDER CLAIMS THE BENEFITS OF A TAX TREATY WITH THE
UNITED STATES PROVIDING FOR A ZERO OR REDUCED RATE OF WITHHOLDING (OR ANY
SUCCESSOR FORMS THERETO), INCLUDING ALL APPROPRIATE ATTACHMENTS OR (Y) A U.S.
INTERNAL REVENUE SERVICE FORM W-8ECI (OR ANY SUCCESSOR FORMS THERETO); OR

 

(II)           IN THE CASE OF A NON-EXEMPT LENDER THAT IS AN INDIVIDUAL, (X) A
COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY
SUCCESSOR FORMS THERETO) AND A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT D (A “SECTION 4.11 CERTIFICATE”) OR (Y) A COMPLETE AND EXECUTED U.S.
INTERNAL REVENUE SERVICE FORM W-9 (OR ANY SUCCESSOR FORMS THERETO); OR

 

(III)          IN THE CASE OF A NON-EXEMPT LENDER THAT IS ORGANIZED UNDER THE
LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE DISTRICT OF COLUMBIA, A
COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-9 (OR ANY SUCCESSOR
FORMS THERETO); OR

 

(IV)          IN THE CASE OF A NON-EXEMPT LENDER THAT (X) IS NOT ORGANIZED UNDER
THE LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE DISTRICT OF COLUMBIA
AND (Y) IS TREATED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES, A
COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY
SUCCESSOR FORMS THERETO) AND A SECTION 4.11 CERTIFICATE; OR

 

(V)           IN THE CASE OF A NON-EXEMPT LENDER THAT (A) IS TREATED AS A
PARTNERSHIP OR OTHER NON-CORPORATE ENTITY, AND (B) IS NOT ORGANIZED UNDER THE
LAWS OF THE UNITED STATES, ANY STATE THEREOF, OR THE DISTRICT OF COLUMBIA,
(X)(I) A COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-8IMY (OR ANY
SUCCESSOR FORMS THERETO) (INCLUDING ALL REQUIRED DOCUMENTS AND ATTACHMENTS) AND
(II) A SECTION 4.11 CERTIFICATE, AND (Y) WITHOUT DUPLICATION, WITH RESPECT TO
EACH OF ITS BENEFICIAL OWNERS AND THE BENEFICIAL OWNERS OF SUCH BENEFICIAL
OWNERS LOOKING THROUGH CHAINS OF OWNERS TO INDIVIDUALS OR ENTITIES THAT ARE
TREATED AS CORPORATIONS FOR U.S. FEDERAL INCOME TAX PURPOSES (ALL SUCH OWNERS,
“BENEFICIAL OWNERS”), THE DOCUMENTS THAT WOULD BE PROVIDED BY EACH SUCH
BENEFICIAL OWNER PURSUANT TO THIS SECTION 4.11(E) IF EACH SUCH BENEFICIAL OWNER
WERE A LENDER; PROVIDED, HOWEVER, THAT NO SUCH DOCUMENTS WILL BE REQUIRED WITH
RESPECT TO A BENEFICIAL OWNER TO THE EXTENT THE ACTUAL LENDER IS DETERMINED TO
BE IN COMPLIANCE WITH THE REQUIREMENTS FOR CERTIFICATION ON BEHALF OF ITS
BENEFICIAL OWNER AS MAY BE PROVIDED IN APPLICABLE U.S. TREASURY REGULATIONS, OR
THE REQUIREMENTS OF THIS CLAUSE (V) ARE OTHERWISE DETERMINED TO BE UNNECESSARY
AS DETERMINED BY THE LOAN PARTY IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT
LENDER SHALL BE PROVIDED AN OPPORTUNITY TO ESTABLISH SUCH COMPLIANCE AS
REASONABLE; OR

 

 

 

 

58

--------------------------------------------------------------------------------


 

 

(VI)          IN THE CASE OF A NON-EXEMPT LENDER THAT IS DISREGARDED FOR U.S.
FEDERAL INCOME TAX PURPOSES, THE DOCUMENT THAT WOULD BE PROVIDED BY ITS
BENEFICIAL OWNER FOR U.S. FEDERAL INCOME TAX PURPOSES PURSUANT TO THIS
SECTION 4.11(E) IF SUCH BENEFICIAL OWNER WERE THE LENDER; OR

 

(VII)         IN THE CASE OF A NON-EXEMPT LENDER THAT (A) IS NOT A UNITED STATES
PERSON AND (B) IS ACTING IN THE CAPACITY AS AN “INTERMEDIARY” (AS DEFINED IN
U.S. TREASURY REGULATIONS), (X)(I) A U.S. INTERNAL REVENUE SERVICE FORM W-8IMY
(OR ANY SUCCESSOR FORM THERETO) (INCLUDING ALL REQUIRED DOCUMENTS AND
ATTACHMENTS) AND (II) A SECTION 4.11 CERTIFICATE, AND (Y) IF THE INTERMEDIARY IS
A “NON-QUALIFIED INTERMEDIARY” (AS DEFINED IN U.S. TREASURY REGULATIONS), FROM
EACH PERSON UPON WHOSE BEHALF THE “NON-QUALIFIED INTERMEDIARY” IS ACTING THE
DOCUMENTS THAT WOULD BE PROVIDED BY EACH SUCH PERSON PURSUANT TO THIS
SECTION 4.11(E) IF EACH SUCH PERSON WERE LENDER.

 


IF ANY LENDER PROVIDES A FORM PURSUANT TO CLAUSE (I)(X) AND THE FORM PROVIDED BY
SUCH LENDER AT THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT OR,
WITH RESPECT TO A GRANT OF A PARTICIPATION, THE EFFECTIVE DATE THEREOF INDICATE
A UNITED STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX
AT SUCH RATE SHALL BE TREATED AS TAXES OTHER THAN “NON-EXCLUDED TAXES”
(“EXCLUDED TAXES”) AND SHALL NOT QUALIFY AS NON-EXCLUDED TAXES UNLESS AND UNTIL
SUCH LENDER PROVIDES THE APPROPRIATE FORM CERTIFYING THAT A LESSER RATE APPLIES,
WHEREUPON WITHHOLDING TAX AT SUCH LESSER RATE SHALL BE CONSIDERED EXCLUDED TAXES
SOLELY FOR THE PERIODS GOVERNED BY SUCH FORM.  IF, HOWEVER, ON THE DATE A PERSON
BECOMES AN ASSIGNEE, SUCCESSOR OR PARTICIPANT TO THIS AGREEMENT, THE LENDER
TRANSFEROR WAS ENTITLED TO INDEMNIFICATION OR ADDITIONAL AMOUNTS UNDER THIS
SECTION 4.11, THEN THE LENDER ASSIGNEE, SUCCESSOR OR PARTICIPANT SHALL BE
ENTITLED TO INDEMNIFICATION OR ADDITIONAL AMOUNTS TO THE EXTENT (AND ONLY TO THE
EXTENT), THAT THE LENDER TRANSFEROR WAS ENTITLED TO SUCH INDEMNIFICATION OR
ADDITIONAL AMOUNTS FOR NON-EXCLUDED TAXES, AND THE LENDER ASSIGNEE, SUCCESSOR OR
PARTICIPANT SHALL BE ENTITLED TO ADDITIONAL INDEMNIFICATION OR ADDITIONAL
AMOUNTS FOR ANY OTHER OR ADDITIONAL NON-EXCLUDED TAXES.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
PROVIDE THE LOAN PARTIES WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER
DOCUMENT DESCRIBED IN SECTION 4.11(E), IF REQUIRED (OTHER THAN (I) IF SUCH
FAILURE IS DUE TO A CHANGE IN ANY REQUIREMENT OF LAW, OR IN THE INTERPRETATION
OR APPLICATION THEREOF, OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR
OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED BY SUCH LENDER OR (II) IF
IT IS LEGALLY PROHIBITED), SUCH LENDER SHALL NOT BE ENTITLED TO INDEMNIFICATION
OR ADDITIONAL AMOUNTS UNDER SUB-SECTION (A) OR (C) OF THIS SECTION 4.11 WITH
RESPECT TO NON-EXCLUDED TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH
FAILURE; PROVIDED, HOWEVER, THAT SHOULD A LENDER BECOME SUBJECT TO NON-EXCLUDED
TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM, CERTIFICATE OR OTHER DOCUMENT
REQUIRED HEREUNDER, THE LOAN PARTIES SHALL TAKE SUCH STEPS AS SUCH LENDER SHALL
REASONABLY REQUEST TO ASSIST SUCH LENDER IN RECOVERING SUCH NON-EXCLUDED TAXES.


 


(G)           IF ANY AGENT OR LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT
HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER TAXES AS TO WHICH IT
HAS BEEN INDEMNIFIED BY THE LOAN PARTIES OR WITH RESPECT TO WHICH THE LOAN
PARTIES HAVE PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.11, IT SHALL PAY
OVER SUCH REFUND TO THE LOAN PARTIES (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE LOAN PARTIES UNDER THIS
SECTION 4.11 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH AGENT OR LENDER AND
WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT TAXATION
AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED
THAT, THE LOAN PARTIES, UPON THE REQUEST OF SUCH AGENT OR LENDER, AGREE TO REPAY
THE AMOUNT PAID OVER TO THE LOAN PARTIES (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT TAXATION AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY) TO SUCH AGENT OR LENDER IN THE EVENT SUCH AGENT OR LENDER IS REQUIRED
TO REPAY SUCH REFUND TO SUCH TAXATION AUTHORITY OR OTHER GOVERNMENTAL
AUTHORITY.  IN NO EVENT SHALL ANY AGENT OR LENDER BE REQUIRED TO ARRANGE ITS TAX
AFFAIRS TO CLAIM ANY REFUND.  THIS SECTION 4.11(G) SHALL NOT BE CONSTRUED TO
REQUIRE ANY AGENT OR LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS


 


 


 


 


59

--------------------------------------------------------------------------------



 


 


TAXES THAT IT DEEMS CONFIDENTIAL IN ITS SOLE DISCRETION) TO THE LOAN PARTIES OR
ANY OTHER PERSON.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN NO EVENT SHALL
ANY AGENT OR LENDER BE REQUIRED TO PAY ANY AMOUNT TO THE LOAN PARTIES THE
PAYMENT OF WHICH WOULD PLACE IT IN A LESS FAVORABLE NET AFTER-TAX POSITION THAN
IT WOULD HAVE BEEN IN IF THE ADDITIONAL AMOUNTS GIVING RISE TO SUCH REFUND OF
NON-EXCLUDED TAXES HAD NEVER BEEN PAID.


 


(H)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE
LOAN PARTIES HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE LOAN PARTIES
CONTAINED IN THIS SECTION 4.11 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.  NOTHING CONTAINED IN SECTION 4.10 OR THIS
SECTION 4.11 SHALL REQUIRE ANY AGENT OR LENDER TO MAKE AVAILABLE ANY OF ITS TAX
RETURNS OR ANY OTHER INFORMATION THAT IT DEEMS TO BE CONFIDENTIAL OR
PROPRIETARY.


 


(I)            EACH LENDER HEREBY AGREES THAT, UPON THE OCCURRENCE OF ANY
CIRCUMSTANCES ENTITLING SUCH LENDER TO ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 4.11, AT THE REQUEST OF THE BORROWERS, SUCH LENDER SHALL USE REASONABLE
EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY
RESTRICTIONS), AT THE SOLE COST AND EXPENSE OF THE BORROWERS, TO DESIGNATE A
DIFFERENT APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE WOULD AVOID
THE NEED FOR, OR MATERIALLY REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS
THAT MAY THEREAFTER ACCRUE AND WOULD NOT BE, IN THE SOLE JUDGMENT OF SUCH
LENDER, LEGALLY INADVISABLE OR COMMERCIALLY OR OTHERWISE DISADVANTAGEOUS TO SUCH
LENDER IN ANY RESPECT.


 

4.12         Lending Offices.  Loans of each Type made by any Lender shall be
made and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.

 

4.13         Credit Utilization Reporting.  Within five (5) Business Days after
the end of each calendar month, each Issuing Lender shall deliver a report to
the Administrative Agent, substantially in the form of Annex IV (a “Credit
Utilization Summary”), setting forth, for each Letter of Credit issued or
provided by such Issuing Lender, (i) the amount available to be drawn or
utilized under such Letters of Credit as of the end of such calendar month and
(ii) the amount of any drawings, payments or reductions of such Letters of
Credit during such month, in each case, on an aggregate and per Letter of Credit
basis.  Upon receiving notice from a Borrower or the beneficiary under a Letter
of Credit issued or provided by such Issuing Lender of a reduction or
termination of such Letter of Credit, each Issuing Lender shall notify the
Administrative Agent thereof.

 

4.14         Indemnity.  The Borrowers agree to indemnify each Lender and to
hold each Lender harmless from any actual loss or expense which such Lender may
sustain or incur as a consequence of (a) default by any Borrower in making a
borrowing of, Conversion into or Continuation of Costs of Funds Loans or
Eurodollar Loans after such Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrowers
in making any prepayment after the Borrowers have given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans or Cost of Funds Loans on a day which is not the
last day of an Interest Period with respect thereto.  This covenant shall
survive the termination of this Agreement and the payment in full of the Loans,
Reimbursement Obligations and all other amounts payable hereunder.

 

4.15         Inability to Determine Interest Rate.  (a) If prior to the first
day of any Interest Period:

 

(I)            THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWERS) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR ASCERTAINING THE RELEVANT EURODOLLAR RATE FOR SUCH
INTEREST PERIOD, OR

 

 

 

 

60

--------------------------------------------------------------------------------


 

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
REQUIRED LENDERS THAT THE RELEVANT EURODOLLAR RATE DETERMINED OR TO BE
DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE
COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR AFFECTED REVOLVING CREDIT
LOANS DURING SUCH INTEREST PERIOD;

 

THEN THE ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF
TO THE BORROWERS, AND THE LENDERS AS SOON AS PRACTICABLE THEREAFTER.

 


(B)           IF SUCH NOTICE IS GIVEN WITH RESPECT TO THE EURODOLLAR RATE
APPLICABLE TO REVOLVING CREDIT LOANS, (W) ANY SUCH EURODOLLAR LOAN REQUESTED TO
BE MADE ON THE FIRST DAY OF SUCH INTEREST PERIOD SHALL BE MADE AS BASE RATE
LOANS, (X) ANY BASE RATE LOANS THAT WERE TO HAVE BEEN CONVERTED ON THE FIRST DAY
OF SUCH INTEREST PERIOD TO EURODOLLAR LOANS SHALL CONTINUE AS BASE RATE LOANS,
(Y) ANY COST OF FUNDS LOANS THAT WERE TO HAVE BEEN CONVERTED ON THE FIRST DAY OF
SUCH INTEREST PERIOD TO EURODOLLAR LOANS SHALL CONTINUE AS COST OF FUNDS LOANS
AND (Z) ANY OUTSTANDING EURODOLLAR LOANS SHALL BE CONVERTED TO BASE RATE LOANS
ON THE FIRST DAY OF SUCH INTEREST PERIOD.  UNTIL SUCH NOTICE HAS BEEN REVOKED BY
THE ADMINISTRATIVE AGENT, NO FURTHER EURODOLLAR LOANS SHALL BE MADE OR CONTINUED
AS SUCH, NOR SHALL THE BORROWERS HAVE THE RIGHT TO CONVERT BASE RATE LOANS OR
COST OF FUNDS LOANS TO EURODOLLAR LOANS


 


(C)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY REVOKE (I) ANY SUCH NOTICE
PURSUANT TO CLAUSE (A) ABOVE IF THE ADMINISTRATIVE AGENT DETERMINES THAT THE
RELEVANT CIRCUMSTANCES HAVE CEASED TO EXIST AND (II) ANY SUCH NOTICE PURSUANT TO
CLAUSE (B) ABOVE UPON RECEIPT OF NOTICE FROM THE REQUIRED LENDERS THAT THE
RELEVANT CIRCUMSTANCES DESCRIBED IN SUCH CLAUSE (B) HAVE CEASED TO EXIST.


 

4.16         Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, Continue Eurodollar Loans as such and
Convert Base Rate Loans or Cost of Funds Loans to Eurodollar Loans shall
forthwith be cancelled and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be Converted automatically to Base Rate Loans on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law.  If any such
Conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrowers shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 4.14.

 

4.17         Replacement of Lenders.  If (a)(i)(A) any Borrower is required to
pay any additional amount to or indemnify any Lender pursuant to Section 4.11 or
(B) any Lender requests compensation under Section 4.10, and (ii) in the case of
Section 4.11, the Lender has declined to designate a different Applicable
Lending Office as provided in Section 4.11(i), (b) any Lender invokes
Section 4.16, (c) any Lender defaults in its obligations to fund Loans
hereunder, or (d) if any Lender has failed to consent to a proposed amendment,
waiver or other modification that, pursuant to the terms of Section 11.1,
requires the consent of all the Lenders, or all affected Lenders, and with
respect to which the Required Lenders shall have granted their consent, then, in
each case, so long as no Default or Event of Default shall have occurred and be
continuing, the Borrowers may, at their sole cost and expense, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
and obligations contained in Section 11.7), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 4.10 and 4.11) and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations and become a Lender pursuant to the terms of
this Agreement and the other Loan Documents; provided that, the transferring
Lender shall have received payment of an amount equal to (i) the outstanding
principal of its Loans, accrued interest thereon, and accrued fees payable to it
hereunder, from

 

 

 

 

61

--------------------------------------------------------------------------------


 

 

the Assignee and (ii) any additional amounts (including indemnity payments)
payable to it hereunder from the Borrowers; provided further that, if, upon such
demand by the Borrowers, such Lender elects to waive its request for additional
compensation pursuant to Sections 4.10 or 4.11, or consents to the proposed
amendment, waiver or other modification, the demand by the Borrowers for such
Lender to so assign all of its rights and obligations under this Agreement shall
thereupon be deemed withdrawn.  Nothing in Sections 4.11(i) or this Section 4.17
shall affect or postpone any of the rights of any Lender or any of the
Obligations of the Borrowers under any of the foregoing provisions of Sections
4.10, 4.11 or  4.16 in any manner.


 


SECTION 5.                                REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Credit Loans and provide other Extensions of Credit,
the Borrowers hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

 

5.1           Financial Condition.  (a) The audited consolidated balance sheet
of the Parent Borrower and its consolidated Subsidiaries at June 30, 2007 and
the related consolidated statements of income and of cash flows for the fiscal
year ended on such date, audited by Kreischer Miller, copies of each which have
heretofore been furnished to each Lender, in each case, present fairly in all
material respects the consolidated financial condition of the Parent Borrower
and its consolidated Subsidiaries as at such date, and the consolidated results
of their operations and their consolidated cash flows for the fiscal year then
ended.  The financial statements described in this Section 5.1(a), including the
related schedules and notes thereto, have been prepared in accordance with GAAP,
in each case applied consistently throughout the periods involved (except as
approved by such accountants and as disclosed therein).

 


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2007 AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE SIX MONTHS
ENDED ON SUCH DATE, PREPARED IN ACCORDANCE WITH GAAP, AND CERTIFIED BY A
RESPONSIBLE PERSON OF THE PARENT BORROWER, COPIES OF EACH OF WHICH HAVE
HERETOFORE BEEN FURNISHED TO EACH LENDER, PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE PARENT BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF THEIR
OPERATIONS AND THEIR CONSOLIDATED CASH FLOWS FOR THE SIX MONTHS THEN ENDED
(SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES).


 


(C)           THE UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE BES BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2007 AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEAR ENDED ON
SUCH DATE, CERTIFIED BY A RESPONSIBLE PERSON OF THE BES BORROWER, COPIES OF EACH
OF WHICH HAVE HERETOFORE BEEN FURNISHED TO EACH LENDER, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE BES BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED RESULTS OF
THEIR OPERATIONS AND THEIR CONSOLIDATED CASH FLOWS FOR THE FISCAL YEAR THEN
ENDED (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES).


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 5.1(D) HERETO, NONE OF THE
BORROWERS HAD, AT THE DATE OF THE MOST RECENT BALANCE SHEET REFERRED TO IN
SECTIONS 5.1(A), (B) AND (C), AS APPLICABLE, ANY MATERIAL GUARANTEE OBLIGATION,
MATERIAL CONTINGENT LIABILITY OR MATERIAL LIABILITY FOR TAXES, OR ANY MATERIAL
LONG-TERM LEASE OR UNUSUAL FORWARD OR LONG-TERM COMMITMENT, INCLUDING, WITHOUT
LIMITATION, ANY MATERIAL INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE
TRANSACTION OR OTHER FINANCIAL DERIVATIVE, WHICH IS NOT REFLECTED IN THE
FOREGOING STATEMENTS OR IN THE NOTES THERETO.


 


 


 


 


 


62

--------------------------------------------------------------------------------



 


 


(E)           DURING THE PERIOD FROM JUNE 30, 2007 TO AND INCLUDING THE DATE
HEREOF, THERE HAS BEEN NO SALE, TRANSFER OR OTHER DISPOSITION BY ANY LOAN PARTY
OR ANY OF THEIR RESPECTIVE CONSOLIDATED SUBSIDIARIES OF ANY MATERIAL PART OF
THEIR RESPECTIVE BUSINESS OR PROPERTY AND NO PURCHASE OR OTHER ACQUISITION OF
ANY BUSINESS OR PROPERTY (INCLUDING ANY CAPITAL STOCK OF ANY OTHER PERSON)
MATERIAL IN RELATION TO THE CONSOLIDATED FINANCIAL CONDITION OF SUCH LOAN PARTY
AND ITS CONSOLIDATED SUBSIDIARIES AT JUNE 30, 2007, OTHER THAN THE DIVESTITURE
OF SUBSTANTIALLY ALL OF THE ASSETS AND LIABILITIES ASSOCIATED WITH THE RETAIL
BUSINESS OF THE PARENT BORROWER PURSUANT TO THAT CERTAIN PURCHASE AGREEMENT
DATED AS OF MARCH 3, 2008 BY AND AMONG PARENT BORROWER, BUCKEYE ENERGY HOLDINGS
LLC AND INERGY PROPANE LLC, AND THOSE OTHER SALES, TRANSFERS, DISPOSITIONS AND
ACQUISITIONS LISTED ON SCHEDULE 5.1(E).


 

5.2           No Change.  Since June 30, 2007 there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.

 

5.3           Existence; Compliance with Law.  Each of the Borrowers and their
Subsidiaries (a) is duly formed or  organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate (or analogous) power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where such qualification is required, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.4           Power; Authorization; Enforceable Obligations.  Each of the Loan
Parties has the corporate (or analogous) power and authority, and the legal
right, to execute, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrowers, to borrow hereunder and has taken all
necessary corporate (or analogous) action to authorize the borrowings on the
terms and conditions of this Agreement and any Notes and to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party.  Except for (a) the filing of UCC financing statements and equivalent
filings for foreign jurisdictions, (b) consents to be obtained in the future in
the performance of the ordinary course of the applicable Loan Party’s business
for such Loan Party to conduct its business and (c) the filings or other actions
listed on Schedule 5.4 (and including, without limitation, such other
authorizations, approvals, registrations, actions, notices, or filings as have
already been obtained, made or taken and are in full force and effect), no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person, including without
limitation the FERC, to which a Borrower or any of their Subsidiaries is
subject, is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which the Loan Parties are a party.  As of the Closing Date, there
are no contracts as to which further consent of the FERC may be required in
connection with the exercise of remedies by the Administrative Agent or the
Collateral Agent under the Loan Documents are contracts for the transportation
of certain Eligible Commodities.  This Agreement and each other Loan Document to
which they are a party have been duly executed and delivered on behalf of the
Loan Parties and constitutes a legal, valid and binding obligation of such Loan
Party, as applicable, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and subject to general equitable principles
(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing.

 

5.5           No Conflicts.  The execution, delivery and performance by the Loan
Parties of the Loan Documents to which each of the Loan Parties is a party, the
borrowings hereunder and the use of the proceeds thereof by the Loan Parties
(i) will not violate any Requirement of Law, including any rules 

 

 

 

 

63

--------------------------------------------------------------------------------


 

 

or regulations promulgated by the FERC, in each case to the extent applicable to
or binding upon such Loan Party or its properties, (ii) will not violate a
material Contractual Obligation of any Borrower or any of their Subsidiaries,
except where such violation could not reasonably be expected to have a Material
Adverse Effect and (iii) will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation (other than
Liens created by the Security Documents in favor of the Collateral Agent for the
ratable benefit of the Secured Parties and Permitted Liens).

 

5.6           No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the Actual Knowledge of the Borrowers, threatened by or against any Borrower
or any of their Subsidiaries or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or (b) which could
reasonably be expected to have a Material Adverse Effect.

 

5.7           No Default.   None of the Borrowers or any of their Subsidiaries
is in default under or with respect to any Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. 
No Default or Event of Default has occurred and is continuing.

 

5.8           Ownership of Property; Liens.  Except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title could not reasonably be expected
to have a Material Adverse Effect, each Borrower and each of their Subsidiaries
has good and defensible title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property, and none of such property is subject to any Lien except
Permitted Liens.

 

5.9           Intellectual Property.  Each Borrower and each of their
Subsidiaries owns, is licensed to use or has a common law or contractual right
to access and use, all material trademarks, tradenames, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted except for those the failure to own or license which could not
reasonably be expected to have a Material Adverse Effect (the “Intellectual
Property”).  Except as set forth on Schedule 5.9, no claim has been filed and to
the Actual Knowledge of the Borrowers, no claim has been asserted by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor to the Actual
Knowledge of the Borrowers is there any valid basis for any such claim which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.  The use of such Intellectual Property by the applicable Borrower or
Subsidiary does not infringe on the rights of any Person, except for such claims
and infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

5.10         No Burdensome Restrictions.  No Requirement of Law or Contractual
Obligation of any Borrower or any of their Subsidiaries has or would reasonably
be expected to have a Material Adverse Effect.

 

5.11         Taxes.  (a) Each Borrower and each of their Subsidiaries has timely
filed or caused to be filed all income, franchise and other material Tax returns
required to be filed and has timely paid all income, franchise and other
material Taxes due and payable by it or imposed with respect to any of its
property and all other income, franchise and other material Taxes, fees or other
charges imposed on it or any of its property by any Governmental
Authority (other than any Taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
applicable Borrower or Subsidiary).

 


 


 


 


 


64

--------------------------------------------------------------------------------



 


 


(B)           NO TAX LIENS HAVE BEEN FILED AND, TO THE ACTUAL KNOWLEDGE OF THE
BORROWERS, NO CLAIM IS BEING ASSERTED WITH RESPECT TO TAXES, EXCEPT FOR
STATUTORY LIENS FOR TAXES NOT YET DUE AND PAYABLE OR FOR TAXES THE AMOUNT OR
VALIDITY OF WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND, IN EACH CASE, WITH RESPECT TO WHICH RESERVES IN CONFORMITY WITH
GAAP HAVE BEEN PROVIDED ON THE BOOKS OF THE BORROWERS.


 

5.12         Federal Regulations.   No part of the proceeds of any Extension of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U, or for any
purpose which violates, or which would be inconsistent with, the provisions of
the regulations of the Board.  If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1 referred to in said Regulation U.

 

5.13         ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the six-year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur with
respect to any Single Employer Plan, and each Plan (including, to the Actual
Knowledge of any Borrower, a Multiemployer Plan or a multiemployer welfare plan
maintained pursuant to a collective bargaining agreement) has complied in all
respects with the applicable provisions of ERISA, the Code and the constituent
documents of such Plan, except for instances of non-compliance that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
No termination of a Single Employer Plan has occurred during such six-year
period or is reasonably expected to occur (other than a termination described in
Section 4041(b) of ERISA), and no Lien in favor of the PBGC or a Plan has arisen
during such six-year period or is reasonably expected to arise.  Except to the
extent that any such excess could not reasonably be expected to have a Material
Adverse Effect, the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits.  Except to the extent that such liability could not
reasonably be expected to have a Material Adverse Effect, (i) none of the
Borrowers nor any Commonly Controlled Entity have had a complete or partial
withdrawal from any Multiemployer Plan, and (ii) the Loan Parties would not
become subject to any liability under ERISA if any Borrower or any Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  To the Actual Knowledge of the Borrowers, no such
Multiemployer Plan is in Reorganization, Insolvent or terminating or is
reasonably expected to be in Reorganization, become Insolvent or be terminated. 
Except to the extent that any such excess could not reasonably be expected to
have a Material Adverse Effect, the present value (determined using actuarial
and other assumptions which are reasonable in respect of the benefits provided
and the employees participating) of the liability of the Borrowers and each
Commonly Controlled Entity for post retirement benefits to be provided to their
current and former employees under Plans which are welfare benefit plans (as
defined in Section 3(1) of ERISA) other than such liability disclosed in the
financial statements of the Borrowers does not, in the aggregate, exceed the
assets under all such Plans allocable to such benefits.  Neither the Borrowers
nor any Commonly Controlled Entity has engaged in a prohibited transaction under
Section 406 of ERISA and/or Section 4975 of the Code in connection with any Plan
that would subject any Loan Party to liability under ERISA and/or Section 4975
of the Code that could reasonably be expected to have a Material Adverse
Effect.  There is no other circumstance which may give rise to a liability in
relation to any Plan that could reasonably be expected to have a Material
Adverse Effect.

 

 

 

 

 

 

65

--------------------------------------------------------------------------------


 

5.14         Investment Company Act; Other Regulations.  None of the Loan
Parties is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940.  As of the
Closing Date, except with respect to the transportation of certain Eligible
Commodities and the ownership and operation of facilities in connection with the
transportation and storage of certain Eligible Commodities, none of the Loan
Parties or any Person Controlling the Loan Parties is subject to the
jurisdiction of the FERC or any rules and regulations promulgated thereby.  None
of the Loan Parties is subject to regulation under any Federal, State or
Provincial statute or regulation (other than Regulation X of the Board) which
limits its ability to incur Indebtedness.

 

5.15         Subsidiaries.  Schedule 5.15 sets forth as of the Closing Date the
name of each direct or indirect Subsidiary of each Borrower, their respective
forms of organization, their respective jurisdictions of organization, the total
number of issued and outstanding shares or other interests of Capital Stock
thereof, the classes and number of issued and outstanding shares or other
interests of Capital Stock of each such class, and with respect to the
Borrowers, the name of each holder of Capital Stock thereof and the number of
shares or other interests of such Capital Stock held by each such holder and the
percentage of all outstanding shares or other interests of such class of Capital
Stock held by such holders.

 

5.16         Security Documents.  (a)  The provisions of each Security Document
are effective to create in favor of the Collateral Agent for the ratable benefit
of the Secured Parties a legal, valid and enforceable Lien in all right, title
and interest of each Loan Party party thereto in the “Collateral” described
therein.

 


(B)           WHEN ANY STOCK CERTIFICATES REPRESENTING PLEDGED COLLATERAL ARE
DELIVERED TO THE COLLATERAL AGENT, AND PROPER FINANCING STATEMENTS OR OTHER
APPLICABLE FILINGS LISTED IN SCHEDULE 5.16 HAVE BEEN FILED IN THE OFFICES IN THE
JURISDICTIONS LISTED IN SCHEDULE 5.16, THE PLEDGE AGREEMENT SHALL CONSTITUTE A
FULLY PERFECTED FIRST LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND
INTEREST OF THE LOAN PARTY PARTY THERETO IN THE “PLEDGED COLLATERAL” DESCRIBED
THEREIN, WHICH CAN BE PERFECTED BY SUCH FILING, PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON.


 


(C)           WHEN PROPER FINANCING STATEMENTS OR OTHER APPLICABLE FILINGS
LISTED IN SCHEDULE 5.16 HAVE BEEN FILED IN THE OFFICES IN THE JURISDICTIONS
LISTED IN SCHEDULE 5.16, THE SECURITY AGREEMENT SHALL CONSTITUTE A FULLY
PERFECTED FIRST LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST
OF THOSE LOAN PARTIES PARTY THERETO IN THE PORTION OF THE “COLLATERAL” DESCRIBED
THEREIN THAT CONSISTS OF ASSETS INCLUDED IN A BORROWING BASE HEREUNDER, WHICH
CAN BE PERFECTED BY SUCH FILING, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
SUBJECT TO ANY PERMITTED BORROWING BASE LIENS.


 


(D)           WHEN AN ACCOUNT CONTROL AGREEMENT HAS BEEN ENTERED INTO WITH
RESPECT TO EACH PLEDGED ACCOUNT, THE SECURITY AGREEMENT SHALL CONSTITUTE A FULLY
PERFECTED FIRST LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST
OF THE LOAN PARTY PARTY THERETO IN THE PORTION OF THE “COLLATERAL” DESCRIBED
THEREIN THAT CONSISTS OF PLEDGED ACCOUNTS, PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON SUBJECT TO ANY PERMITTED CASH MANAGEMENT LIENS.


 


5.17         ACCURACY AND COMPLETENESS OF INFORMATION.  ALL WRITTEN FACTUAL
INFORMATION, REPORTS AND OTHER PAPERS AND DATA (OTHER THAN PROJECTIONS,
ESTIMATES, PRO FORMA INFORMATION AND OTHER FORWARD-LOOKING STATEMENTS) WITH
RESPECT TO THE LOAN PARTIES OR THEIR ASSETS THAT WERE FURNISHED, AND ALL WRITTEN
FACTUAL STATEMENTS AND REPRESENTATIONS THAT WERE MADE, TO THE AGENTS OR THE
LENDERS BY ANY LOAN PARTY OR ON BEHALF OF ANY LOAN PARTY AT ITS DIRECTION, WERE,
TAKEN AS A WHOLE, AT THE TIME THE SAME WERE SO FURNISHED OR MADE, AND IN LIGHT
OF THE CIRCUMSTANCES WHEN MADE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS,
AND DID NOT, AS OF THE DATE SO FURNISHED OR MADE, CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT


 


 


66

--------------------------------------------------------------------------------



 


 


OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME
WERE MADE.  THE PROJECTIONS, ESTIMATES, PRO FORMA INFORMATION AND OTHER
FORWARD-LOOKING STATEMENTS CONTAINED IN THE MATERIALS REFERENCED ABOVE WERE
BASED UPON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY THE LOAN PARTIES TO
BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS THAT SUCH
FINANCIAL INFORMATION AS IT RELATES TO FUTURE EVENTS IS NOT TO BE VIEWED AS FACT
AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY SUCH FINANCIAL
INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH THEREIN BY A
MATERIAL AMOUNT.


 

5.18         Labor Relations.  No Borrower or Subsidiary is engaged in any
unfair labor practice which could reasonably be expected to have a Material
Adverse Effect.  Except as could not reasonably be expected to have a Material
Adverse Effect, there is (a) no unfair labor practice complaint pending or, to
the knowledge of the Responsible Persons of each Borrower, threatened against
any Borrower or any of their Subsidiaries before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under a
collective bargaining agreement is so pending or threatened, (b) no strike,
labor dispute, slowdown or stoppage pending or, to the Actual Knowledge of each
Borrower, threatened against any Borrower or any of their Subsidiaries, and
(c) no union representation question existing with respect to the employees of
any Borrower or any of their Subsidiaries and no union organizing activities are
taking place with respect to any thereof.

 

5.19         Insurance.  As of the Closing Date, each Loan Party has, with
respect to its properties and business, insurance covering the risks, in the
amounts, with the deductible or other retention amounts, and with the carriers,
listed on Schedule 5.19, which insurance meets the requirements of Section 7.5
hereof and Section 5(k) of each Security Agreement as of the date hereof and the
Closing Date.

 


5.20         SOLVENCY.  AS OF THE CLOSING DATE, AND EACH OTHER BORROWING DATE,
IMMEDIATELY AFTER GIVING EFFECT TO LOANS AND LETTERS OF CREDIT TO BE MADE,
ISSUED OR PROVIDED ON SUCH DATE, (I) THE AMOUNT OF THE “PRESENT FAIR SALEABLE
VALUE” OF THE ASSETS OF EACH BORROWER AND OF SUCH BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE, WILL EXCEED THE AMOUNT OF ALL “LIABILITIES OF EACH BORROWER
AND OF SUCH BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, CONTINGENT OR
OTHERWISE”, SUCH QUOTED TERMS ARE DETERMINED IN ACCORDANCE WITH APPLICABLE
FEDERAL AND STATE LAWS GOVERNING DETERMINATIONS OF THE INSOLVENCY OF DEBTORS,
(II) THE PRESENT FAIR SALEABLE VALUE OF THE ASSETS OF EACH BORROWER AND OF SUCH
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WILL, BE GREATER THAN THE
AMOUNT THAT WILL BE REQUIRED TO PAY THE LIABILITIES OF SUCH BORROWER AND OF SUCH
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, ON THEIR RESPECTIVE DEBTS AS
SUCH DEBTS BECOME ABSOLUTE AND MATURED, (III) NEITHER ANY BORROWER NOR SUCH
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WILL HAVE, AN UNREASONABLY
SMALL AMOUNT OF CAPITAL WITH WHICH TO CONDUCT THEIR RESPECTIVE BUSINESSES, AND
(IV) EACH BORROWER AND SUCH BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
WILL BE ABLE TO PAY THEIR RESPECTIVE DEBTS AS THEY MATURE.  FOR PURPOSES OF THIS
SECTION 5.20, “DEBT” MEANS “LIABILITY ON A CLAIM”, “CLAIM” MEANS ANY (X) RIGHT
TO PAYMENT, WHETHER OR NOT SUCH A RIGHT IS REDUCED TO JUDGMENT, LIQUIDATED,
UNLIQUIDATED, FIXED, CONTINGENT, MATURED, UNMATURED, DISPUTED, UNDISPUTED,
LEGAL, EQUITABLE, SECURED OR UNSECURED, AND (Y) RIGHT TO AN EQUITABLE REMEDY FOR
BREACH OF PERFORMANCE IF SUCH BREACH GIVES RISE TO A RIGHT TO PAYMENT, WHETHER
OR NOT SUCH RIGHT TO AN EQUITABLE REMEDY IS REDUCED TO JUDGMENT, FIXED,
CONTINGENT, MATURED OR UNMATURED, DISPUTED, UNDISPUTED, SECURED OR UNSECURED.


 

5.21         Use of Letters of Credit and Proceeds of Loans.

 


(A)           THE PROCEEDS OF THE REVOLVING CREDIT LOANS SHALL BE USED BY THE
BORROWERS FOR THE PURPOSE OF (I) FINANCING THE PERFORMANCE OF THE LOAN PARTIES
RELATED TO THE PURCHASE, SALE, TRANSFER OR EXCHANGE OF ELIGIBLE COMMODITIES AND
THE CARRYING OF ACCOUNTS RECEIVABLE, (II) PROVIDING PAYMENTS FOR


 


 


67

--------------------------------------------------------------------------------



 


 


THE MARGIN REQUIREMENTS OF THE LOAN PARTIES UNDER COMMODITY CONTRACTS AND
FINANCIAL HEDGING AGREEMENTS AND (III) FUNDING THE GENERAL WORKING CAPITAL
REQUIREMENTS OF THE LOAN PARTIES.


 


(B)           LETTERS OF CREDIT SHALL BE USED BY THE BORROWERS FOR THE PURPOSE
OF (I) FINANCING THE GENERAL WORKING CAPITAL REQUIREMENTS OF THE LOAN PARTIES,
(II) FACILITATING AND FINANCING THE PURCHASE OF ELIGIBLE COMMODITIES FOR THE
PURPOSE OF RESALE OR STORAGE, (III) SECURING TRANSPORTATION OBLIGATIONS OF THE
LOAN PARTIES RELATING TO ELIGIBLE COMMODITIES, (IV) SECURING PERFORMANCE AND
MARGIN REQUIREMENTS OF THE LOAN PARTIES UNDER COMMODITY CONTRACTS AND FINANCIAL
HEDGING AGREEMENTS AND (V) SUPPORTING THE PARTICIPATION OF THE PARENT BORROWER
AND ITS SUBSIDIARIES IN A GROUP CAPTIVE INSURANCE COMPANY IN AN AMOUNT NOT TO
EXCEED $630,000.


 


(C)           THE PROCEEDS OF DAYLIGHT OVERDRAFT LOANS SHALL BE USED BY THE
BORROWERS FOR THE PURPOSE OF (I) REFINANCING REIMBURSEMENT OBLIGATIONS OR
(II) FINANCING PAYMENTS TO BE MADE FROM THE RELATED DEPOSIT ACCOUNT OF THE
BORROWERS HELD WITH THE ADMINISTRATIVE AGENT, SO LONG AS ELIGIBLE ACCOUNTS
RECEIVABLE COVERING THE SAME ARE EXPECTED TO BE RECEIVED ON THE DAY OF SUCH
DAYLIGHT OVERDRAFT LOAN.


 


(D)           THE PROCEEDS OF SWING LINE LOANS SHALL BE USED BY THE BORROWERS
FOR THE PURPOSE OF (I) FINANCING THE GENERAL WORKING CAPITAL REQUIREMENTS OF THE
LOAN PARTIES, (II) FINANCING THE PERFORMANCE OF THE LOAN PARTIES RELATED TO THE
PURCHASE, SALE, TRANSFER OR EXCHANGE OF ELIGIBLE COMMODITIES AND THE CARRYING OF
ACCOUNTS RECEIVABLE, (III) PROVIDING PAYMENTS FOR THE MARGIN REQUIREMENTS OF THE
LOAN PARTIES UNDER COMMODITY CONTRACTS AND FINANCIAL HEDGING AGREEMENTS AND
(IV) FINANCING REIMBURSEMENT OBLIGATIONS.


 

5.22         Environmental Matters.  Except as set forth on Schedule 5.22:

 


(A)           TO THE BEST OF EACH BORROWER’S KNOWLEDGE AND BELIEF, SUCH
KNOWLEDGE AND BELIEF BEING THAT OF A REASONABLE PERSON WHO HAD CONDUCTED DUE
DILIGENCE AND GOOD FAITH INQUIRY, THE FACILITIES AND PROPERTIES OWNED, LEASED OR
OPERATED BY THE LOAN PARTIES (THE “PROPERTIES”) DO NOT CONTAIN, AND HAVE NOT
PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR
CONCENTRATIONS WHICH (I) CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR (II) COULD
GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW EXCEPT IN EITHER CASE
INSOFAR AS SUCH VIOLATION OR LIABILITY, OR ANY AGGREGATION THEREOF, IS NOT
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)           TO THE BEST OF EACH BORROWER’S KNOWLEDGE AND BELIEF, SUCH
KNOWLEDGE AND BELIEF BEING THAT OF A REASONABLE PERSON WHO HAD CONDUCTED DUE
DILIGENCE AND GOOD FAITH INQUIRY, EXCEPT WHERE THE FAILURE TO BE IN COMPLIANCE
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE
PROPERTIES AND ALL OPERATIONS AT THE PROPERTIES ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS, AND HAVE, FOR THE LESSER OF THE LAST FIVE YEARS OR FOR THE
DURATION OF THEIR OWNERSHIP, LEASE, OR OPERATION BY LOAN PARTIES, BEEN IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND
THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE PROPERTIES OR VIOLATION OF ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES OR THE BUSINESS OPERATED BY ANY
BORROWER OR ANY OF THEIR SUBSIDIARIES (THE “BUSINESS”) WHICH COULD MATERIALLY
INTERFERE WITH THE CONTINUED OPERATION OF THE PROPERTIES OR MATERIALLY IMPAIR
THE FAIR SALEABLE VALUE THEREOF.  ALL ENVIRONMENTAL PERMITS NECESSARY IN
CONNECTION WITH THE OWNERSHIP AND OPERATION OF EACH BORROWER’S OR SUBSIDIARY’S
BUSINESS HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT, EXCEPT WHERE ANY
SUCH NON-COMPLIANCE OR FAILURE TO OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT
(INDIVIDUALLY OR IN THE AGGREGATE) HAS NOT HAD AND IS  NOT REASONABLY LIKELY TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           NONE OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES HAS RECEIVED
ANY WRITTEN NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR
POTENTIAL LIABILITY REGARDING


 


 


68

--------------------------------------------------------------------------------



 


 


ENVIRONMENTAL MATTERS OR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH REGARD TO ANY
OF THE PROPERTIES OR THE BUSINESS, NOR DO ANY BORROWER OR ANY OF THEIR
SUBSIDIARIES HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE
RECEIVED OR IS BEING THREATENED, EXCEPT INSOFAR AS SUCH NOTICE OR THREATENED
NOTICE, OR ANY AGGREGATION THEREOF, DOES NOT INVOLVE A MATTER OR MATTERS THAT IS
OR ARE REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)           TO THE BEST OF EACH BORROWER’S KNOWLEDGE AND BELIEF, SUCH
KNOWLEDGE AND BELIEF BEING THAT OF A REASONABLE PERSON WHO HAD CONDUCTED DUE
DILIGENCE AND GOOD FAITH INQUIRY, MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT
BEEN TRANSPORTED OR DISPOSED OF FROM THE PROPERTIES IN VIOLATION OF, OR IN A
MANNER OR TO A LOCATION WHICH COULD GIVE RISE TO LIABILITY UNDER, ANY
ENVIRONMENTAL LAW, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN BEEN
GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE PROPERTIES
IN VIOLATION OF, OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW, EXCEPT INSOFAR AS ANY SUCH VIOLATION OR LIABILITY
REFERRED TO IN THIS PARAGRAPH, OR ANY AGGREGATION THEREOF, IS NOT REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(E)           NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING OR, TO THE KNOWLEDGE OF THE BORROWERS, THREATENED, UNDER ANY
ENVIRONMENTAL LAW TO WHICH ANY BORROWER OR ANY OF THEIR SUBSIDIARIES ARE OR WILL
BE NAMED AS A PARTY WITH RESPECT TO THE PROPERTIES OR THE BUSINESS, NOR ARE
THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE
ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS
OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES OR THE
BUSINESS, EXCEPT INSOFAR AS SUCH PROCEEDING, ACTION, DECREE, ORDER OR OTHER
REQUIREMENT, OR ANY AGGREGATION THEREOF, IS NOT REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(F)            THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE PROPERTIES, OR ARISING FROM OR RELATED TO
THE OPERATIONS OF THE BORROWERS OR ANY OF THEIR SUBSIDIARIES IN CONNECTION WITH
THE PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR
IN AMOUNTS OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL
LAWS, EXCEPT INSOFAR AS ANY SUCH VIOLATION OR LIABILITY REFERRED TO IN THIS
PARAGRAPH, OR ANY AGGREGATION THEREOF, IS NOT REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 

5.23         Risk Management Policy. The Risk Management Policy has been duly
adopted in accordance with the internal risk policies of the Borrowers, is in
full force and effect with respect to all Loan Parties, and has been previously
delivered to the Administrative Agent and certified by a Responsible Person of
the Borrowers as being a true and correct copy and in full force and effect, and
is attached hereto as Exhibit H.

 

5.24         AML Laws.

 


(A)           NONE OF THE LOAN PARTIES IS, AND TO ITS KNOWLEDGE, NONE OF ITS
AFFILIATES IS IN VIOLATION OF ANY REQUIREMENT OF LAW RELATING TO TERRORISM OR
MONEY LAUNDERING (COLLECTIVELY, “AML LAWS”), INCLUDING, BUT NOT LIMITED TO,
EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001
(THE “EXECUTIVE ORDER”), AND THE UNITING AND STRENGTHENING AMERICA BY PROVIDING
APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001,
PUBLIC LAW 107-56 (“USA PATRIOT ACT”).


 


(B)           NO LOAN PARTY IS AND TO ITS KNOWLEDGE, NO AFFILIATE OR BROKER OR
OTHER AGENT OF ANY LOAN PARTY IS ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THE LOANS IS ANY OF THE FOLLOWING:


 

(I)       A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO
THE PROVISIONS OF THE EXECUTIVE ORDER OR ANY OTHER APPLICABLE OFAC REGULATIONS;

 

 

69

--------------------------------------------------------------------------------


 

 

(II)      A PERSON OWNED OR CONTROLLED BY, OR ACTING ON BEHALF OF, ANY PERSON
THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF,
THE EXECUTIVE ORDER OR ANY OTHER APPLICABLE OFAC REGULATIONS;

 

(III)     A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR OTHERWISE
ENGAGING IN ANY TRANSACTION BY ANY APPLICABLE AML LAW;

 

(IV)    A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS
“TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER OR OTHER APPLICABLE OFAC
REGULATIONS; OR

 

(V)     A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL” OR “BLOCKED
PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT
OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE, CURRENTLY
AVAILABLE AT WWW.TREAS.GOV/OFFICES/ENFORCEMENT/OFAC/ OR ANY REPLACEMENT WEBSITE
OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.

 


(C)           NONE OF THE LOAN PARTIES IS AND TO ITS KNOWLEDGE, NO BROKER OR
OTHER AGENT OF ANY LOAN PARTY ACTING IN ANY CAPACITY IN CONNECTION WITH THE
LOANS (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON
DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER OR OTHER APPLICABLE OFAC REGULATIONS, OR (III) ENGAGES IN
OR CONSPIRES TO ENGAGE IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE
PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS
SET FORTH IN ANY APPLICABLE AML LAW.


 


SECTION 6.                                CONDITIONS PRECEDENT


 

6.1           Conditions Precedent.  The agreement of each Lender to make the
initial Loan requested to be made by it and the agreement of the Issuing Lender
to issue the initial Letter of Credit is subject to the satisfaction,
immediately prior to or concurrently with the making of such Loan on the Closing
Date, of the following conditions precedent:

 


(A)           LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


 

(I)       THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
EACH OF THE BORROWERS;

 

(II)      THE PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PARTY THERETO;

 

(III)     THE SECURITY AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PARTY THERETO;

 

(IV)    THE GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
EACH PARTY THERETO;

 

(V)     THE PERFECTION CERTIFICATE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH LOAN PARTY;

 

(VI)    FOR EACH LENDER REQUESTING THE SAME, A NOTE OF EACH BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 AND CONFORMING TO THE REQUIREMENTS
HEREOF AND EXECUTED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER;

 

 

70

--------------------------------------------------------------------------------


 

 

(VII)   FOR EACH DAYLIGHT OVERDRAFT LENDER REQUESTING THE SAME, A NOTE OF EACH
BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2 AND CONFORMING TO THE
REQUIREMENTS HEREOF AND EXECUTED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER;

 

(VIII)  FOR EACH SWING LINE LENDER REQUESTING THE SAME, A NOTE OF EACH BORROWER
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-3 AND CONFORMING TO THE REQUIREMENTS
HEREOF AND EXECUTED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER; AND

 

(IX)     EACH OF THE ACCOUNT CONTROL AGREEMENTS, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF EACH PARTY THERETO.

 


(B)           SECRETARY’S CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE, SUBSTANTIALLY
IN THE FORM OF EXHIBIT E, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS,
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE SECRETARY OR ANY
ASSISTANT SECRETARY OF SUCH LOAN PARTY, OR, IF APPLICABLE, OF THE GENERAL
PARTNER OR MANAGING MEMBER OR MEMBERS OF SUCH LOAN PARTY, ON BEHALF OF SUCH LOAN
PARTY.


 


(C)           BORROWING BASE REPORT.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A PRO FORMA BORROWING BASE REPORT SHOWING THE PRO FORMA BORROWING BASE
AS OF APRIL 30, 2008, WITH APPROPRIATE INSERTIONS AND SUPPORTING SCHEDULES AND
DATED THE CLOSING DATE, REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, AND EXECUTED BY A RESPONSIBLE PERSON OF EACH OF THE LOAN
PARTIES ON BEHALF OF SUCH LOAN PARTY.


 


(D)           PROCEEDINGS OF THE LOAN PARTIES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A COPY OF THE RESOLUTIONS, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF THE BOARD OF DIRECTORS (OR
ANALOGOUS BODY) OF EACH LOAN PARTY AUTHORIZING (I) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, (II) THE BORROWINGS CONTEMPLATED HEREUNDER AND (III) THE GRANTING BY IT
OF THE LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS, CERTIFIED ON BEHALF OF
SUCH LOAN PARTY BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY,
OR, IF APPLICABLE, OF THE GENERAL PARTNER OR MANAGING MEMBER OR MEMBERS OF SUCH
LOAN PARTY, AS OF THE CLOSING DATE, WHICH CERTIFICATION SHALL BE INCLUDED IN THE
CERTIFICATE DELIVERED IN RESPECT OF SUCH LOAN PARTY PURSUANT TO SECTION 6.1(B),
SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN
AMENDED, MODIFIED, REVOKED OR RESCINDED.


 


(E)           INCUMBENCY CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE, AS TO THE
INCUMBENCY AND SIGNATURE OF THE OFFICERS OF SUCH LOAN PARTY OR, IF APPLICABLE,
OF THE GENERAL PARTNER OR MANAGING MEMBER OR MEMBERS OF SUCH LOAN PARTY,
EXECUTING ANY LOAN DOCUMENT, OR HAVING AUTHORIZATION TO EXECUTE ANY CERTIFICATE,
NOTICE OR OTHER SUBMISSION REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
OR A LENDER PURSUANT TO THIS AGREEMENT, WHICH CERTIFICATE SHALL BE INCLUDED IN
THE CERTIFICATE DELIVERED IN RESPECT OF SUCH LOAN PARTY PURSUANT TO
SECTION 6.1(B), SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, AND SHALL BE EXECUTED BY THE PRESIDENT OR ANY VICE
PRESIDENT AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF SUCH LOAN PARTY, OR,
IF APPLICABLE, OF THE GENERAL PARTNER OR MANAGING MEMBER OR MEMBERS OF SUCH LOAN
PARTY, ON BEHALF OF SUCH LOAN PARTY.


 


(F)            ORGANIZATIONAL DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED TRUE AND COMPLETE COPIES OF THE GOVERNING DOCUMENTS OF EACH LOAN
PARTY, CERTIFIED AS OF THE CLOSING DATE AS COMPLETE COPIES THEREOF BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY, OR, IF APPLICABLE, OF
THE GENERAL PARTNER OR MANAGING MEMBER OR MEMBERS OF SUCH LOAN PARTY, ON BEHALF
OF SUCH LOAN PARTY,


 


 


71

--------------------------------------------------------------------------------



 


WHICH CERTIFICATION SHALL BE INCLUDED IN THE CERTIFICATE DELIVERED IN RESPECT OF
SUCH LOAN PARTY PURSUANT TO SECTION 6.1(B) AND SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(G)           GOOD STANDING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED CERTIFICATES (LONG FORM, IF AVAILABLE) DATED AS OF A RECENT DATE FROM
THE SECRETARY OF STATE OR OTHER APPROPRIATE AUTHORITY, EVIDENCING THE GOOD
STANDING OF EACH LOAN PARTY (I) IN THE JURISDICTION OF ITS ORGANIZATION AND
(II) IN EACH OTHER JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF
PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES IT TO QUALIFY AS A FOREIGN
PERSON EXCEPT, AS TO THIS SUBCLAUSE (II), WHERE THE FAILURE TO SO QUALIFY COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(H)           CONSENTS, LICENSES AND APPROVALS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE PERSON OF EACH BORROWER EITHER
(I) ATTACHING COPIES OF ALL CONSENTS, AUTHORIZATIONS AND FILINGS REFERRED TO IN
SECTION 5.4, AND STATING THAT SUCH CONSENTS, LICENSES AND FILINGS ARE IN FULL
FORCE AND EFFECT OR (II) STATING THAT NO SUCH CONSENTS, LICENSES OR APPROVALS
ARE SO REQUIRED.


 


(I)            BORROWER’S CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE SIGNED BY A RESPONSIBLE PERSON OF EACH OF THE BORROWERS,
STATING ON BEHALF OF SUCH BORROWER  THAT:


 

(I)     THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5 ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE, AS THOUGH MADE ON AND
AS OF SUCH DATE;

 

(II)    NO DEFAULT OR EVENT OF DEFAULT EXISTS; AND

 

(III)   THERE HAS NOT OCCURRED SINCE JUNE 30, 2007, AN EVENT OR CIRCUMSTANCE
THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.

 


(J)            FEES.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE
RECEIVED THE FEES (INCLUDING REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF
COUNSEL TO THE AGENTS) TO BE RECEIVED ON THE CLOSING DATE.


 


(K)           LEGAL OPINION.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH
A COUNTERPART FOR EACH LENDER, THE EXECUTED LEGAL OPINION OF VINSON & ELKINS
LLP, COUNSEL TO THE BORROWERS, SUBSTANTIALLY IN THE FORM OF EXHIBIT I-A, AND THE
EXECUTED LEGAL OPINION OF MORGAN, LEWIS & BOCKIUS LLP, PENNSYLVANIA COUNSEL TO
THE BORROWERS, SUBSTANTIALLY IN THE FORM OF EXHIBIT I-B, SUCH LEGAL OPINIONS
COVERING SUCH MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.


 


(L)            COLLATERAL AND RISK MANAGEMENT PRACTICES REVIEW.  THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE RECEIVED COPIES OF A COLLATERAL
AND RISK MANAGEMENT PRACTICES REVIEW, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY, OF ALL OF THE ASSETS OF THE BORROWERS THAT COMPRISE EACH ASSET
CATEGORY SET FORTH IN THE DEFINITIONS OF “BORROWING BASE” PREPARED BY THE
ADMINISTRATIVE AGENT’S INTERNAL AUDITOR.


 


(M)          RISK MANAGEMENT POLICY.  THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE RECEIVED A COPY OF THE RISK MANAGEMENT POLICY, INCLUDING POSITION AND
OTHER LIMITS, WHICH SHALL BE IN THE FORM PREVIOUSLY DISTRIBUTED TO THE
ADMINISTRATIVE AGENT.


 


(N)           LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF A RECENT SEARCH BY A PERSON REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF THE UNIFORM COMMERCIAL CODE, AND ALL CUSTOMARY JUDGMENT
AND TAX LIEN SEARCHES FOR FINANCING TRANSACTIONS OF THIS


 


 


72

--------------------------------------------------------------------------------



 


 


NATURE IN ALL APPLICABLE JURISDICTIONS, WHICH MAY HAVE BEEN FILED WITH RESPECT
TO PERSONAL PROPERTY OF THE LOAN PARTIES, AND THE RESULTS OF SUCH SEARCH SHALL
BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(O)           ACTIONS TO PERFECT LIENS.  ALL FILINGS, RECORDINGS, REGISTRATIONS
AND OTHER ACTIONS, INCLUDING, WITHOUT LIMITATION, THE FILING OF DULY EXECUTED
FINANCING STATEMENTS ON FORM UCC-1, NECESSARY OR, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE LIENS CREATED BY THE SECURITY
DOCUMENTS SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT IN PROPER FORM FOR FILING, REGISTRATION OR
RECORDATION.


 


(P)           PLEDGED COLLATERAL; STOCK POWERS; PLEDGED INTERESTS; PLEDGED
NOTES; PLEDGED CHATTEL PAPER.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED:


 

(I)       THE CERTIFICATES REPRESENTING THE SHARES OR OTHER EQUITY INTERESTS
PLEDGED PURSUANT TO THE PLEDGE AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER
FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
PLEDGOR THEREOF;

 

(II)      ALL PROMISSORY NOTES, IF ANY, AND OTHER INSTRUMENTS PLEDGED PURSUANT
TO THE PLEDGE AGREEMENT, EACH ENDORSED IN BLANK BY A DULY AUTHORIZED OFFICER OF
THE PLEDGOR THEREOF; AND

 

(III)     THE ORIGINAL COUNTERPART OF ALL CHATTEL PAPER, IF ANY, PLEDGED
PURSUANT TO THE SECURITY AGREEMENT, DULY ENDORSED IN A MANNER SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND CONTAINING A LEGEND, IF REQUIRED BY THE
ADMINISTRATIVE AGENT, THAT IT IS THE ORIGINAL COUNTERPART OF SUCH CHATTEL PAPER.

 


EACH ISSUER (AS DEFINED IN THE PLEDGE AGREEMENT) REFERRED TO IN THE PLEDGE
AGREEMENT SHALL HAVE DELIVERED AN ACKNOWLEDGEMENT OF AND CONSENT TO SUCH PLEDGE
AGREEMENT, EXECUTED BY A DULY AUTHORIZED OFFICER OF SUCH ISSUER, IN
SUBSTANTIALLY THE FORM APPENDED TO SUCH PLEDGE AGREEMENT.


 


(Q)           FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE RECEIVED COPIES OF THE FINANCIAL STATEMENTS LISTED IN SECTION 5.1.


 


(R)            INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO IT THAT ALL OF THE REQUIREMENTS
OF SECTION 7.5 HEREOF AND SECTION 5(K) OF THE SECURITY AGREEMENT SHALL HAVE BEEN
SATISFIED; PROVIDED THAT, AS OF THE CLOSING DATE, THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED EVIDENCE THAT THE PREMIUMS ON EACH INSURANCE POLICY HAVE BEEN PAID
AND THAT THE BORROWERS HAVE MADE WRITTEN REQUEST TO THE INSURERS TO OBTAIN THE
DOCUMENTS REQUIRED PURSUANT TO SECTION 7.5 HEREOF AND SECTION 5(K) OF THE
SECURITY AGREEMENT.


 


(S)           PATRIOT ACT.   THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE
RECEIVED, SUFFICIENTLY IN ADVANCE OF THE CLOSING DATE, ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW
YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE
USA PATRIOT ACT.


 


(T)            INDEBTEDNESS TO BE REPAID. ALL INDEBTEDNESS AND ANY OTHER AMOUNTS
OWING BY A BORROWER OR A SUBSIDIARY LISTED ON SCHEDULE 6.1(T) SHALL HAVE BEEN,
OR SHALL BE CONCURRENTLY WITH THE MAKING OF THE INITIAL LOANS, REPAID IN FULL,
AND ANY LIENS CREATED PURSUANT TO ANY EXISTING FINANCING DOCUMENTS SHALL HAVE
BEEN OR SHALL BE, CONCURRENTLY WITH THE MAKING OF THE INITIAL LOANS, RELEASED,
AND SUCH EXISTING FINANCING DOCUMENTS SHALL TERMINATE AND BE OF NO FURTHER FORCE
AND EFFECT UPON SUCH REPAYMENT; IN EACH CASE PURSUANT TO SUCH PAYOUT LETTERS,
LIEN RELEASES, TERMINATION STATEMENTS, MORTGAGE SATISFACTIONS AND OTHER
DOCUMENTS AS THE COLLATERAL AGENT MAY REQUIRE, EACH OF WHICH SHALL BE IN FORM
AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT.


 


 


73

--------------------------------------------------------------------------------



 


 


(U)           ACQUISITION DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COPIES OF ANY PUBLICLY FILED DOCUMENTS EVIDENCING THE CONSUMMATION OF
THE ACQUISITION.


 


(V)           ADDITIONAL MATTERS.  ALL CORPORATE AND OTHER PROCEEDINGS, AND ALL
DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AND LEGAL
OPINIONS IN RESPECT OF ANY ASPECT OR CONSEQUENCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY AS IT SHALL REASONABLY REQUEST.


 

6.2           Conditions to Each Credit Extension. The agreement of each Lender
to make any Loan requested to be made by it on any date (including, without
limitation, its initial Loan, if any) and the agreement of the Issuing Lenders
to issue or provide any Letter of Credit (including, without limitation, the
initial Letters of Credit, if any) is subject to the satisfaction of the
following conditions precedent:

 


(A)           BORROWING NOTICE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
BORROWING NOTICE OR LETTER OF CREDIT REQUEST PURSUANT TO SECTION 2.4 OR
SECTION 3.2, AS THE CASE MAY BE.


 


(B)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWERS AND THE OTHER LOAN PARTIES IN OR PURSUANT TO
THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF SUCH DATE AS IF SUCH REPRESENTATION AND WARRANTY WAS MADE ON AND AS OF SUCH
DATE, EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION AND WARRANTY RELATES SOLELY
TO A SPECIFIED PRIOR DATE, IN WHICH CASE SUCH REPRESENTATION AND WARRANTY SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIED DATE.


 


(C)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF
CREDIT REQUESTED TO BE MADE ON SUCH DATE.


 


(D)           BORROWING BASE REPORT.  THE ADMINISTRATIVE AGENT SHALL HAVE TIMELY
RECEIVED A BORROWING BASE REPORT FOR THE MOST RECENT PERIOD FOR WHICH SUCH
BORROWING BASE REPORT IS REQUIRED TO BE DELIVERED IN ACCORDANCE WITH
SECTION 7.2(C) .


 


(E)           AVAILABILITY.  AFTER GIVING EFFECT TO SUCH EXTENSION OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE, (I) THE TOTAL EXTENSIONS OF CREDIT SHALL NOT
EXCEED THE TOTAL COMMITMENT, (II) THE TOTAL EXTENSIONS OF CREDIT SHALL NOT
EXCEED THE TOTAL BORROWING BASE AS OF THE MOST RECENT BORROWING BASE DATE, AND
(III) THE TOTAL EXTENSIONS OF CREDIT SHALL NOT EXCEED THE MAXIMUM AMOUNT, AND IN
THE CASE OF EACH SUCH EXTENSION OF CREDIT, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED THE CERTIFICATION OF A RESPONSIBLE PERSON OF SUCH BORROWER (SUCH
CERTIFICATE, THE “AVAILABILITY CERTIFICATION”) STATING THAT THE CONDITIONS IN
THIS SECTION 6.2(E) ARE TRUE AND CORRECT AS OF SUCH DATE.  EACH SUCH
AVAILABILITY CERTIFICATION SHALL BE DELIVERED PURSUANT TO THE APPLICABLE
BORROWING NOTICE.


 


(F)            SOLVENCY. EACH AVAILABILITY CERTIFICATION DELIVERED PURSUANT TO
SECTION 6.2(E) SHALL CONTAIN A CERTIFICATION BY EACH LOAN PARTY THAT, AFTER
GIVING EFFECT TO SUCH REQUESTED EXTENSION OF CREDIT, (I) THE AMOUNT OF THE
“PRESENT FAIR SALEABLE VALUE” OF THE ASSETS OF SUCH  LOAN PARTY WILL EXCEED THE
AMOUNT OF ALL “LIABILITIES OF SUCH LOAN PARTY, CONTINGENT OR OTHERWISE”, AS SUCH
QUOTED TERMS ARE DETERMINED IN ACCORDANCE WITH APPLICABLE FEDERAL AND STATE LAWS
GOVERNING DETERMINATIONS OF THE INSOLVENCY OF DEBTORS, (II) THE PRESENT FAIR
SALEABLE VALUE OF THE ASSETS OF SUCH LOAN PARTY WILL, BE GREATER THAN THE AMOUNT
THAT WILL BE REQUIRED TO PAY THE LIABILITIES OF SUCH LOAN PARTY ON ITS DEBTS AS
SUCH DEBTS BECOME ABSOLUTE AND MATURED, (III) SUCH LOAN PARTY WILL NOT HAVE AN
UNREASONABLY SMALL AMOUNT OF


 


 


74

--------------------------------------------------------------------------------



 


 


CAPITAL WITH WHICH TO CONDUCT ITS BUSINESSES, AND (IV) SUCH LOAN PARTY WILL BE
ABLE TO PAY ITS DEBTS AS THEY MATURE.


 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
hereunder shall constitute a representation and warranty by the Borrowers as of
the date thereof that the conditions contained in this Section 6.2 have been
satisfied.

 


SECTION 7.                                AFFIRMATIVE COVENANTS


 

The Borrowers hereby jointly and severally agree that, so long as any of the
Commitments remain in effect or any amount is owing to any Lender or the Agents
hereunder or under any other Loan Document (except contingent indemnification
and expense reimbursement obligations for which no claim has been made), the
Borrowers shall and shall cause each of their respective Subsidiaries to:

 

7.1           Financial Statements.  Furnish to the Administrative Agent (for
distribution to each Lender):

 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE PARENT BORROWER, A COPY OF THE AUDITED
CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND A COPY OF THE AUDITED
CONSOLIDATING BALANCE SHEET OF THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES, IN EACH CASE, AS AT THE END OF SUCH YEAR AND THE RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND RETAINED EARNINGS AND
CASH FLOWS FOR SUCH YEAR, PREPARED IN ACCORDANCE WITH GAAP AND SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON
WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR ANY
QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT, BY KREISCHER MILLER OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
ACCEPTABLE TO THE REQUIRED LENDERS; AND


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 30 DAYS
AFTER THE END OF EACH CALENDAR MONTH OF THE PARENT BORROWER (EXCEPT FOR THE
CALENDAR MONTH ENDING ON DECEMBER 31 OF EACH FISCAL YEAR), THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND THE UNAUDITED
CONSOLIDATING BALANCE SHEET OF THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES, IN EACH CASE, AS AT THE END OF SUCH CALENDAR MONTH AND THE RELATED
UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND RETAINED
EARNINGS AND CASH FLOWS FOR SUCH MONTH AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH MONTH PREPARED IN ACCORDANCE WITH GAAP AND SETTING
FORTH, BEGINNING WITH THE CALENDAR MONTH ENDING ON JANUARY 31, 2009, IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, CERTIFIED BY A
RESPONSIBLE PERSON OF THE PARENT BORROWER, AS BEING FAIRLY PRESENTED IN ALL
MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR END AUDIT ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTES);


 

All such financial statements shall fairly present the financial condition of
the Borrowers as of the dates thereof in all material respects and shall be
prepared in reasonable detail and, except as noted herein, in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein) subject, in the case of interim financial
statements, to normal year-end adjustments.

 

7.2           Certificates; Other Information.  Furnish to the Administrative
Agent (for distribution to the Lenders, including, without limitation, if
requested by a Lender, through posting on Intralinks or other web site in use to
distribute information to the Lenders):

 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 7.1(A) AND 7.1(B), A CERTIFICATE OF A RESPONSIBLE PERSON
OF THE PARENT BORROWER SUBSTANTIALLY IN


 


 


75

--------------------------------------------------------------------------------



 


 


THE FORM OF EXHIBIT L (SUCH A CERTIFICATE, A “COMPLIANCE CERTIFICATE”)
(A) STATING THAT TO THE BEST OF SUCH PERSON’S KNOWLEDGE EACH LOAN PARTY DURING
SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS
AND SATISFIED EVERY CONDITION CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO BE OBSERVED, PERFORMED OR SATISFIED BY IT, IN EACH CASE SUBJECT TO
THE QUALIFICATIONS, EXCEPTIONS, CAPS, THRESHOLDS, GRACE, NOTICE AND CURE
PERIODS, WAIVERS AND CONSENTS CONTAINED THEREIN OR PREVIOUSLY GRANTED WITH
RESPECT THERETO, AND THAT SUCH RESPONSIBLE PERSON HAS OBTAINED NO KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT, IN EACH CASE EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE AND (B) SHOWING IN DETAIL THE CALCULATIONS SUPPORTING SUCH PERSON’S
CERTIFICATION OF THE LOAN PARTIES’ COMPLIANCE WITH THE REQUIREMENTS OF
SECTIONS 8.1(A), (B) AND (C); PROVIDED THAT, THE LOAN PARTIES MAY, CONCURRENTLY
WITH THE DELIVERY OF A COMPLIANCE CERTIFICATE PURSUANT TO THIS SECTION 7.2(A),
FURNISH TO THE COLLATERAL AGENT AN UPDATED SCHEDULE A TO THE SECURITY AGREEMENT
REFLECTING CHANGES TO SCHEDULE A TO THE EXTENT SUCH CHANGES ARE PERMITTED UNDER
THIS AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS, AND AN UPDATED SCHEDULE D TO
THE SECURITY AGREEMENT REFLECTING CHANGES TO SCHEDULE D TO THE EXTENT SUCH
CHANGES ARE PERMITTED UNDER THIS AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS;


 


(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 7.1(B), A WRITTEN BRIEFING ON ANY MATERIAL OVERDUE
ACCOUNT RECEIVABLES OR ANY OTHER IMPAIRMENT IN THE VALUE OF THE ASSETS OF THE
LOAN PARTIES;


 


(C)           WITHIN SEVEN (7) BUSINESS DAYS AFTER THE 15TH DAY OF EACH MONTH
AND THE FINAL DAY OF EACH MONTH, (I) A CONSOLIDATED AND CONSOLIDATING BORROWING
BASE REPORT FOR THE LOAN PARTIES; PROVIDED THAT, FOR ANY BORROWING BASE REPORT
DELIVERED DURING THE PERIOD FROM THE CLOSING DATE TO THE DATE SIXTY (60) DAYS
FOLLOWING THE CLOSING DATE, NO CONSOLIDATING BORROWING BASE REPORT SHALL BE
REQUIRED FOR THE LOAN PARTIES, (II) A COPY OF THE LOAN PARTIES’ TRADING BOOK AND
TRADING POSITION REPORTS DETAILING TRADES CONDUCTED DURING THE PREVIOUS PERIOD,
WHICH WILL SET FORTH INFORMATION SUFFICIENT TO CONFIRM COMPLIANCE WITH THE
POSITIONS LIMITS OF THE RISK MANAGEMENT POLICY (INCLUDING, WITHOUT LIMITATION,
POSITIONS FOR ALL CURRENT AND FUTURE TIME PERIODS AND INCLUDING ALL INSTRUMENTS
CREATING EITHER AN OBLIGATION TO PURCHASE OR TO SELL ELIGIBLE COMMODITIES OR
OTHERWISE GENERATING PRICE EXPOSURE), WHICH SHALL SET FORTH IN REASONABLE DETAIL
THE INFORMATION NECESSARY TO CALCULATE COMPLIANCE WITH THE MAXIMUM POSITION
LIMITS IN FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND (III) THE
LOAN PARTIES’ MARKED-TO-MARKET REPORT, IN FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND IN EACH CASE, CERTIFIED BY EACH LOAN PARTY AND DATED
THE 15TH DAY OF SUCH MONTH OR THE FINAL DAY OF SUCH MONTH, AS APPLICABLE, OR, IF
SUCH DAY IS NOT A BUSINESS DAY, THE CLOSEST BUSINESS DAY THERETO;


 


(D)           IF ANY SUCH REPORT DESCRIBED IN CLAUSE (C) ABOVE IS NOT REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, THE LOAN PARTIES
SHALL PROMPTLY DELIVER SUCH SUPPLEMENTAL INFORMATION AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST; AND


 


(E)           PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION
REGARDING THE LOAN PARTIES AS ANY LENDER MAY FROM TIME-TO-TIME REASONABLY
REQUEST.


 

7.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
its books.

 

7.4           Conduct of Business and Maintenance of Existence.  (a) Continue to
engage in business of the same general type as now conducted by it or as
described in Section 8.12 and preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges and franchises material to the conduct of its business except as
otherwise permitted pursuant to Section 8.4 or where the failure to do so could
not reasonably be expected to have a Material

 

 

76

--------------------------------------------------------------------------------


 

 


ADVERSE EFFECT; AND (B) COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND REQUIREMENTS
OF LAW, EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY THEREWITH COULD NOT, IN THE
AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

7.5           Maintenance of Property; Insurance.  (i) Keep all material
property useful and necessary in its business in good working order and
condition (ordinary wear and tear excepted); (ii) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business, which insurance shall name the Collateral Agent for the
ratable benefit of the Secured Parties as loss payee with respect to the
Collateral, in the case of property or casualty insurance, and as an additional
insured, in the case of liability insurance, as its interests may appear;
(iii) furnish to the Collateral Agent  (for distribution to the Lenders through
posting on Intralinks or other web site in use to distribute information to the
Lenders), upon request, full information as to the insurance carried, a copy of
the underlying policy, the related cover note and all addendums thereto; and
(iv) promptly pay all insurance premiums covering the Collateral.

 

7.6           Inspection of Property; Books and Records; Discussions.  At the
sole expense of the Loan Parties: (i) keep proper books of records and accounts
in which complete and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (ii) permit representatives of the
Administrative Agent and the Lenders (x) to visit and inspect any of its
properties, and examine and make abstracts from any of its books and records
upon reasonable notice during normal business hours and as often as may
reasonably be desired; provided that, unless an Event of Default shall have
occurred and be continuing, such visits and inspections shall not be more
frequent than once in any twelve month period, and (y) to discuss the business,
operations, properties and financial and other condition of the Loan Parties
with officers and employees of the Loan Parties and with its independent
certified public accountants to the extent consistent with the national policies
of such independent certified public accountants, upon reasonable notice during
normal business hours; provided further that, unless an Event of Default shall
have occurred and be continuing, such discussions with the independent certified
public accountants shall not be more frequent than once in any twelve month
period.  Information obtained by the Administrative Agent pursuant to this
Section 7.6 shall be shared with a Lender upon the request of such Lender.

 

7.7           Notices.  Promptly give notice to the Administrative Agent (for
distribution to the Lenders, including, without limitation, if requested by a
Lender, through posting on Intralinks or other web site in use to distribute
information to the Lenders) of:

 


(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


(B)           ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF ANY LOAN PARTY OR (II) LITIGATION, INVESTIGATION OR PROCEEDING
WHICH MAY EXIST AT ANY TIME BETWEEN ANY LOAN PARTY AND ANY GOVERNMENTAL
AUTHORITY, WHICH IN EITHER CASE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(C)           ANY LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY IN WHICH THE
AMOUNT INVOLVED IS $2,000,000 OR MORE AND NOT COVERED BY INSURANCE OR IN WHICH
INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT;


 


(D)           THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
30 DAYS AFTER ANY BORROWER KNOWS OR SHOULD HAVE REASON TO KNOW THEREOF: (I) THE
OCCURRENCE OR EXPECTED OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY
SINGLE EMPLOYER PLAN, A FAILURE TO MAKE ANY REQUIRED


 


 


77

--------------------------------------------------------------------------------



 


 


CONTRIBUTION TO A PLAN WHEN SUCH CONTRIBUTIONS HAVE BECOME DUE, THE CREATION OF
ANY LIEN IN FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE
TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN IN WHICH A
BORROWER IS REASONABLY EXPECTED TO HAVE A LIABILITY IN EXCESS OF $5,000,000 OR
(II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY OTHER ACTION BY THE
PBGC TO TERMINATE ANY SINGLE EMPLOYER PLAN;


 


(E)           ANY TIME AT WHICH THE TOTAL EXTENSIONS OF CREDIT EXCEEDS THE TOTAL
BORROWING BASE;


 


(F)            THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE
COLLATERAL OR ON THE OTHER LIENS CREATED BY THE SECURITY DOCUMENTS;


 


(G)           ANY LIEN ON, OR CLAIM ASSERTED AGAINST, ANY OF THE COLLATERAL
(OTHER THAN LIENS CREATED HEREBY OR PERMITTED LIENS); AND


 


(H)           ANY OTHER DEVELOPMENT OR EVENT THAT RESULTS IN, OR WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Person setting forth details of the occurrence referred to therein
and stating what action the Loan Parties propose to take with respect thereto.

 


7.8           ENVIRONMENTAL LAWS.  (A)    COMPLY WITH, AND DIRECT ALL TENANTS
AND SUBTENANTS, IF ANY, TO COMPLY WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND
OBTAIN, COMPLY WITH AND MAINTAIN, AND DIRECT ALL TENANTS AND SUBTENANTS, IF ANY,
TO OBTAIN, COMPLY WITH AND MAINTAIN, ANY AND ALL LICENSES, APPROVALS,
NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL
LAWS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS, REQUIRED UNDER
ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND PROMPTLY COMPLY
WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING
ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD
NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

7.9           Periodic Audit of Borrowing Base Assets.  Permit the
Administrative Agent or any other designee of the Administrative Agent to
perform, or to have an independent inspector mutually reasonably acceptable to
the Borrowers and the Required Lenders perform, a periodic due diligence
inspection, test and review of all of the assets of the Borrowers that comprise
each asset category set forth in the definitions of “Borrowing Base” on a
mutually convenient Business Day twice during each twelve (12) month period
following the Closing Date, the results of which shall be reasonably
satisfactory to the Administrative Agent in all material respects and provided
by the Administrative Agent to each Lender; provided however, the Administrative
Agent or any other designee of the Administrative Agent shall be entitled to
perform additional due diligence inspections, tests and reviews of such
inventory and accounts receivable on Business Days at any time that the
Administrative Agent or the Required Lenders deem necessary at any time during
the occurrence and continuance of an Event of Default; provided further that the
expense of all such due diligence inspections, tests and reviews shall be borne
exclusively by the Borrowers.

 


 


78

--------------------------------------------------------------------------------



 


 


7.10         RISK MANAGEMENT POLICY.

 


(A)           KEEP THE RISK MANAGEMENT POLICY IN FULL FORCE AND EFFECT, AND IN
ACCORDANCE THEREWITH, CONDUCT ITS BUSINESS IN COMPLIANCE WITH THE MAXIMUM
POSITION LIMITS AND THE RISK MANAGEMENT POLICY. THE BORROWERS SHALL PROVIDE AT
LEAST TEN (10) BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF
ANY PROPOSED AMENDMENT, MODIFICATION, SUPPLEMENT OR OTHER CHANGE TO SUCH RISK
MANAGEMENT POLICY, WHICH PROPOSED AMENDMENT, MODIFICATION, SUPPLEMENT OR OTHER
CHANGE MUST RECEIVE THE APPROVAL OF THE ADMINISTRATIVE AGENT (SUCH APPROVAL NOT
TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) IF RELATING TO THE
MODIFICATIONS TO CREDIT LIMITS OR OPEN OR STOP LOSS POSITION LIMITS OR CONTRACT
OR COMMODITY TRADED LIMITS.   FAILURE OF THE ADMINISTRATIVE AGENT TO RESPOND TO
ANY PROPOSED AMENDMENT, MODIFICATION, SUPPLEMENT OR OTHER CHANGE IN WRITING
SETTING FORTH ITS REASONS FOR DISAPPROVAL WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF SUCH WRITTEN NOTICE FROM THE BORROWERS SHALL BE DEEMED TO BE APPROVAL
OF SUCH PROPOSED AMENDMENT, MODIFICATION, SUPPLEMENT OR OTHER CHANGE BY THE
ADMINISTRATIVE AGENT.  THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT
(FOR DISTRIBUTION TO THE LENDERS, INCLUDING, WITHOUT LIMITATION, IF REQUESTED BY
A LENDER, THROUGH POSTING ON INTRALINKS OR OTHER WEB SITE IN USE TO DISTRIBUTE
INFORMATION TO THE LENDERS), WITHIN TEN (10) DAYS OF THE EFFECTIVENESS OF ANY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT OR OTHER CHANGE, SUCH REVISED RISK
MANAGEMENT POLICY IN ITS ENTIRETY.


 


(B)           IF THE LOAN PARTIES SHALL BE REQUIRED BY THE TERMS OF THE RISK
MANAGEMENT POLICY TO ELIMINATE EXPOSURE ASSOCIATED WITH POSITIONS THAT HAVE
CAUSED THE STOP LOSS LIMIT TO BE EXCEEDED, (I) BUCKEYE ENERGY HOLDINGS LLC MAY,
IN ITS SOLE DISCRETION, MAKE A PERMITTED EQUITY CONTRIBUTION OR (II) THE
BORROWERS MAY, IN THEIR SOLE DISCRETION, INCUR SUBORDINATED INDEBTEDNESS
PURSUANT TO SECTION 8.2(B), IN EACH CASE, IN A NET AMOUNT NOT TO EXCEED THE
AMOUNT BY WHICH SUCH POSITIONS EXCEED THE STOP LOSS LIMIT (SUCH AMOUNT, THE
“STOP LOSS CURE AMOUNT”).  THE AGGREGATE VALUE OF POSITIONS OF THE LOAN PARTIES
SHALL BE DEEMED TO BE REDUCED BY THE STOP LOSS CURE AMOUNT IF SUCH STOP LOSS
CURE AMOUNT IS RECEIVED BY THE LOAN PARTIES WITHIN THREE (3) BUSINESS DAYS AFTER
THE STOP LOSS LIMIT WAS EXCEEDED.  FOR PURPOSES OF THIS SECTION 7.10(B), THE
TERM “STOP LOSS LIMIT” SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN THE RISK
MANAGEMENT POLICY.


 

7.11         Collections on Accounts Receivable.  Pursuant to and in accordance
with Section 3(c) of the Security Agreement, (i) direct and use commercially
reasonable efforts to cause each Account Debtor of an Account Receivable that
constitutes Collateral to pay all Proceeds of such Account Receivable into a
Controlled Account; provided that, Proceeds of Accounts Receivable are not
required to be paid into a Controlled Account to the extent that, in the
ordinary course of a Loan Party’s business, the applicable Account Debtor pays
or would pay Proceeds of such Accounts Receivable into the Intermediate
Investment Account or a Legacy Account, (ii) with respect to any Proceeds of
Account Receivables that constitute Collateral received directly by a Loan Party
from an Account Debtor that were not so paid into a Controlled Account, cause
such Proceeds to be promptly deposited into a Controlled Account and until such
time, hold such Proceeds in trust for the Secured Parties segregated from the
other funds of such Loan Party and (iii) otherwise comply with Section 3(c) of
the Security Agreement.

 

7.12         Taxes.  Timely file or cause to be filed all income, franchise and
other material Tax returns required to be filed by each Loan Party and shall
timely pay all income, franchise and other material Taxes due and payable (other
than any Taxes the amount or validity of which are being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of such Loan Party).

 

7.13         Additional Collateral.  With respect to any new Subsidiary created
or acquired after the Closing Date by any Loan Party, such Loan Party shall,
within thirty (30) days of the creation or acquisition of such Subsidiary:

 


 


79

--------------------------------------------------------------------------------



 


 


(A)           CAUSE SUCH SUBSIDIARY TO BECOME PARTY TO THE APPLICABLE SECURITY
DOCUMENTS AND GUARANTEE;


 


(B)           CAUSE SUCH SUBSIDIARY TO DELIVER TO THE ADMINISTRATIVE AGENT AND
THE LENDERS ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY BANK REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT;


 


(C)           TAKE SUCH ACTIONS NECESSARY OR ADVISABLE TO:


 

(I)       GRANT IN FAVOR OF THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES A LEGAL, VALID AND ENFORCEABLE LIEN IN ALL RIGHT, TITLE AND
INTEREST OF SUCH SUBSIDIARY IN THE COLLATERAL OF SUCH SUBSIDIARY, AND CAUSE SUCH
LIEN DESCRIBED IN THIS SECTION 7.13(C) TO BE A PERFECTED FIRST LIEN ON ALL
RIGHT, TITLE AND INTEREST OF SUCH COLLATERAL WHICH CAN BE PERFECTED BY THE
FILING OF A UNIFORM COMMERCIAL CODE FINANCING STATEMENT, SUBJECT TO THE
EXISTENCE AND PRIORITY OF SUCH LIENS PERMITTED PURSUANT UNDER SECTION 8.3;

 

(II)      CAUSE ANY COLLATERAL OF SUCH SUBSIDIARY INCLUDED IN A BORROWING BASE
AT ANY TIME TO BE SUBJECT TO A PERFECTED FIRST LIEN AT SUCH TIME, SUBJECT TO THE
EXISTENCE AND, IN THE CASE OF SUCH LIENS WHICH ARE PERMITTED BORROWING BASE
LIENS, THE PRIORITY OF SUCH LIENS PERMITTED UNDER SECTION 8.3;

 

(III)     CAUSE AN ACCOUNT CONTROL AGREEMENT FOR EACH DEPOSIT ACCOUNT, SECURITY
ACCOUNT AND COMMODITY ACCOUNT OF SUCH SUBSIDIARY TO BE EXECUTED AND DELIVERED BY
SUCH SUBSIDIARY AND THE BANK, BROKER OR OTHER PERSON MAINTAINING SUCH DEPOSIT
ACCOUNT, SECURITY ACCOUNT OR COMMODITY ACCOUNT TO THE EXTENT REQUIRED BY THE
SECURITY AGREEMENT;

 

(IV)    CAUSE EACH SUCH SUBSIDIARY (AND SUBSIDIARIES OF SUCH SUBSIDIARY) (EACH,
A “NEW SUBSIDIARY”, AND COLLECTIVELY, THE “NEW SUBSIDIARIES”) TO PROMPTLY
(I) EXECUTE AND DELIVER TO THE COLLATERAL AGENT THE ADDENDA REQUIRED BY
SECTION 24 OF  THE PLEDGE AGREEMENT TO GRANT TO THE COLLATERAL AGENT, FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE LIEN IN
THE CAPITAL STOCK OWNED OR TO BE OWNED BY SUCH NEW SUBSIDIARY AND CAUSE SUCH
LIEN TO BE A PERFECTED FIRST LIEN, (II) DELIVER, PURSUANT TO SECTION 6(E) OF THE
PLEDGE AGREEMENT, UPDATED SCHEDULES TO THE PLEDGE AGREEMENT REFLECTING THE
CAPITAL STOCK OF EACH SUCH NEW SUBSIDIARY THAT IS OWNED, DIRECTLY OR INDIRECTLY,
BY SUCH LOAN PARTY AND (III) DELIVER TO THE COLLATERAL AGENT THE CERTIFICATES
REPRESENTING SUCH CAPITAL STOCK, IF ANY, TOGETHER WITH UNDATED STOCK POWERS, IN
BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH SUCH NEW
SUBSIDIARY; AND

 

(V)     FOR COLLATERAL OF SUCH SUBSIDIARY LOCATED OUTSIDE OF THE UNITED STATES
AND INCLUDED IN THE BORROWING BASE AND IF OTHERWISE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.

 


7.14         USE OF PROCEEDS.  USE THE ENTIRE AMOUNT OF THE PROCEEDS OF THE
LOANS AND THE LETTERS OF CREDIT AS SET FORTH IN SECTION 5.21.

 


7.15         CASH MANAGEMENT.  MAINTAIN THE INTERMEDIATE INVESTMENT ACCOUNT AND
ALL OF THE PLEDGED ACCOUNTS OF THE LOAN PARTIES AT A CASH MANAGEMENT BANK.

 


7.16         WIND-UP ACCOUNTS.  CLOSE THE WIND-UP ACCOUNTS WITHIN THIRTY (30)
DAYS OF THE CLOSING DATE.

 

 

80

--------------------------------------------------------------------------------


 

 


7.17         LEGACY ACCOUNTS. CAUSE, WITHIN SIXTY (60) DAYS OF THE CLOSING DATE,
EITHER (I) EACH LEGACY ACCOUNT TO BE CLOSED OR (II) AN ACCOUNT CONTROL AGREEMENT
FOR EACH LEGACY ACCOUNT TO BE EXECUTED AND DELIVERED BY THE APPLICABLE LOAN
PARTY AND THE BANK, BROKER OR OTHER PERSON MAINTAINING SUCH LEGACY ACCOUNT;
PROVIDED THAT, THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, MAY EXTEND SUCH
DEADLINE TO A DATE NO LATER THAN 90 DAYS FOLLOWING THE CLOSING DATE.  UPON THE
EXECUTION AND DELIVERY OF AN ACCOUNT CONTROL AGREEMENT BY THE APPLICABLE LOAN
PARTY, CASH MANAGEMENT BANK AND THE COLLATERAL AGENT, SUCH LEGACY ACCOUNT SHALL
BECOME A “CONTROLLED ACCOUNT” FOR PURPOSES OF THIS AGREEMENT AND OTHER LOAN
DOCUMENTS.

 


SECTION 8.                                NEGATIVE COVENANTS

 

The Borrowers hereby jointly and severally agree that, so long as any of the
Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document (except
contingent indemnification and expense reimbursement obligations for which no
claim has been made), the Borrowers shall not, and shall not permit any
Subsidiary to, directly or indirectly:

 

8.1           Financial Condition Covenants.

 

(a)           Minimum Consolidated Net Working Capital.  Permit, as of the last
day of any calendar month, the Consolidated Net Working Capital to be less than
the Minimum Consolidated Net Working Capital Amount elected as of such day in
accordance with the definitions thereof.

 

(b)           Minimum Consolidated Tangible Net Worth.  Permit, as of the last
day of any calendar month, Consolidated Tangible Net Worth to be less than the
Minimum Consolidated Tangible Net Worth Amount elected as of such day in
accordance with the definitions thereof.

 

(c)           Maximum Consolidated Leverage Ratio. Permit, as of the last day of
any calendar month, the Consolidated Leverage Ratio to exceed the Maximum
Consolidated Leverage Ratio elected as of such day in accordance with the
definition thereof.

 

8.2           Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, or permit any preferred stock to be issued or
outstanding, except:

 

(a)           Indebtedness of the Borrowers arising under the Loan Documents, or
any other guaranty of, or suretyship arrangement for, the foregoing;

 

(b)           Subordinated Indebtedness;

 

(c)           Indebtedness of the Borrowers and their Subsidiaries not exceeding
$5,000,000 in an aggregate principal amount at any one time outstanding;

 

(d)           Indebtedness of the Borrowers and their Subsidiaries for equipment
acquired in the ordinary course of business secured by purchase money Liens not
exceeding $1,000,000 in an aggregate principal amount at any one time
outstanding;


 

(e)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that, such Indebtedness
(other than credit or purchase cards) is extinguished within one (1) Business
Day after notification to the applicable Borrower of its incurrence; provided,
further, that such Indebtedness is (i) provided for by a


 


 


81

--------------------------------------------------------------------------------



 


 


BANK OR FINANCIAL INSTITUTION UNDER AN ACCOUNT CONTROL AGREEMENT OR (II) WITH
RESPECT TO AN EXCLUDED ACCOUNT OR LEGACY ACCOUNT;

 

(f)            Indebtedness incurred in the ordinary course of business in
connection with workers’ compensation claims, surety or similar bonds or surety
obligations required by Law or third parties in connection with the operation of
the Loan Parties’ properties in an aggregate amount not to exceed $500,000 at
any time outstanding; provided that, full reserves in conformity with GAAP for
all such obligations have been provided on the books of the relevant Loan Party;

 

(g)           Indebtedness incurred in the ordinary course of business in
connection with unsecured performance and bid bonds in an aggregate amount not
to exceed $50,000,000 at any time outstanding;

 

(h)           Indebtedness incurred in the ordinary course of business
consisting of a guarantee by a Loan Party of trade credit obligations of any
Loan Party;

 

(i)            Intermediate Investment Advances;

 

(j)            secured Indebtedness, the proceeds of which are concurrently used
to repay in full, and permanently reduce in full the Commitments with respect
to, the Indebtedness arising under the Loan Documents; and

 

(k)           Indebtedness outstanding on the date hereof and listed on Schedule
8.2.

 

8.3           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

 

(a)           Liens for taxes, assessments or governmental charges or levies not
yet due and payable or which are being contested in good faith by appropriate
proceedings, provided that, adequate reserves with respect thereto are
maintained on the books of such Loan Party, in conformity with GAAP;


 

(b)           carriers’, operators’, vendors’, suppliers’, workers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s Liens,
construction or other similar Liens arising in the ordinary course of business
or incident to the development, operation and maintenance of property, each of
which is in respect of obligations that are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings or which have been bonded over or otherwise adequately secured
against;

 

(c)           Liens in connection with workers’ compensation, unemployment
insurance, social security and old age pension legislation;

 

(d)           Liens on cash or securities pledged to secure the performance of
tenders, bids, government contracts, trade contracts (other than for borrowed
money), leases, statutory obligations, regulatory obligations, surety and appeal
bonds, performance and return of money bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(e)           Permitted Cash Management Liens;

 

(f)            easements, rights-of-way, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of the Loan
Parties for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines for the removal of gas, oil, coal or other minerals

 

 

82

--------------------------------------------------------------------------------


 

 


OR TIMBER, AND OTHER LIKE PURPOSES, OR FOR THE JOINT OR COMMON USE OF REAL
ESTATE, RIGHTS OF WAY, FACILITIES AND EQUIPMENT, THAT SECURE OBLIGATIONS THAT DO
NOT CONSTITUTE INDEBTEDNESS, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT
FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE LOAN PARTIES;

 

(g)           Liens created pursuant to the Security Documents;

 

(h)           First Purchaser Liens;

 

(i)            Liens and netting and other offset rights granted by any Loan
Party to counterparties under Commodity Contracts and Financial Hedging
Agreements on or with respect to payment and other obligations owed by such Loan
Party to such counterparties;

 

(j)            Liens on cash and short-term investments deposited as collateral
by the Borrowers under any Commodity Contract or Financial Hedging Agreement
with the counterparty (or counterparties) thereto;

 


(K)           LIENS SECURING JUDGMENTS OR OTHER COURT-ORDERED AWARDS OR
SETTLEMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING AN EVENT OF DEFAULT UNDER
SECTION 9.1(H) OR SECURING APPEAL OR OTHER SURETY BONDS RELATED TO SUCH
JUDGMENTS;

 

(l)            Liens securing Indebtedness permitted under Sections 8.2(b),
8.2(d) and  8.2(j); provided that, (i) other than with respect of Liens
permitted under Section 8.2(j), such Liens do not at any time encumber any
Collateral included in the Borrowing Base and (ii) such Liens do not encumber
any property other than the property financed by such Indebtedness;

 


(M)          WITHDRAWAL AND ACCESS RIGHTS HELD BY OIL COMPANIES WITH RESPECT TO
THE INTERMEDIATE INVESTMENT ACCOUNT; AND

 

(n)           Liens in existence on the Closing Date that are listed on Schedule
8.3; provided that, the Liens granted under the contracts listed on Schedule 8.3
(A) shall not encumber any Collateral and (B) shall not secure obligations in an
aggregate amount exceeding $5,000,000 at any one time outstanding.

 

8.4           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets of such Loan Party, except for the following, in each case so long as, at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing:

 

(a)           the merger, consolidation, amalgamation or liquidation of any
Subsidiary into a Borrower in a transaction in which such Borrower is the
surviving or resulting entity;

 

(b)           the merger, consolidation, amalgamation or liquidation of any
Subsidiary into or with a Subsidiary or the merger, consolidation, amalgamation
or liquidation of any Person into a Subsidiary or pursuant to which such Person
will become a Subsidiary in a transaction in which the resulting or surviving
entity is a Subsidiary;

 

(c)           the merger, consolidation, amalgamation or liquidation of a
Borrower into a Borrower; and

 

 

83

--------------------------------------------------------------------------------


 

 


(D)           THE CONVEYANCE, SALE, LEASE, ASSIGNMENT, TRANSFER OR DISPOSAL OF
ALL, OR SUBSTANTIALLY ALL, OF THE PROPERTY, BUSINESS OR ASSETS OF A LOAN PARTY
TO ANOTHER LOAN PARTY.


 


8.5           RESTRICTED PAYMENTS.  DECLARE OR PAY ANY DIVIDEND OR MAKE ANY
OTHER DISTRIBUTION (BY REDUCTION OF CAPITAL OR OTHERWISE) TO ANY DIRECT OR
INDIRECT OWNER OF THE CAPITAL STOCK OF THE BORROWERS, WHETHER IN CASH, PROPERTY,
SECURITIES OR A COMBINATION THEREOF, WITH RESPECT TO ANY OF THE BORROWERS’
CAPITAL STOCK, OR DIRECTLY OR INDIRECTLY REDEEM, PURCHASE, RETIRE OR OTHERWISE
ACQUIRE FOR VALUE ANY OF THE BORROWERS’ CAPITAL STOCK OR SET ASIDE ANY AMOUNT
FOR ANY SUCH PURPOSE; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE
BORROWERS MAY PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; PROVIDED, FURTHER THAT, AFTER
GIVING EFFECT TO ANY SUCH PAYMENT OF DIVIDENDS OR MAKING OF OTHER DISTRIBUTIONS,
THE BORROWERS SHALL BE IN COMPLIANCE WITH THE TERMS OF SECTION 8.1; PROVIDED
FURTHER THAT, PRIOR TO THE PAYING OF DIVIDENDS OR MAKING OF OTHER DISTRIBUTIONS
PURSUANT TO THIS SECTION 8.5, THE BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE
AGENT A WRITTEN CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT M (SUCH A
CERTIFICATE, A “DIVIDEND COMPLIANCE CERTIFICATE”) DESCRIBING SUCH PAYMENT OR
DISTRIBUTION, CERTIFYING THAT THE BORROWERS SHALL BE COMPLIANCE WITH SECTIONS
8.1(A), (B) AND (C) FOLLOWING SUCH PAYMENT OR DISTRIBUTION AND SHOWING IN DETAIL
THE CALCULATIONS SUPPORTING THE BORROWERS’ COMPLIANCE WITH THE REQUIREMENTS OF
SECTIONS 8.1(A), (B) AND (C).


 

8.6           Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than a Borrower or any wholly
owned Subsidiary, except:

 


(A)           THE SALE OR OTHER DISPOSITION OF OBSOLETE OR WORN OUT PROPERTY IN
THE ORDINARY COURSE OF BUSINESS OR THE REPLACEMENT OF SUCH PROPERTY WITH
EQUIPMENT OF COMPARABLE VALUE AND USE;


 


(B)           THE SALE OR OTHER DISPOSITION FROM ONE LOAN PARTY TO ANOTHER OF
ANY OR ALL OF THE ASSETS OF A LOAN PARTY;


 


(C)           THE SALE OR OTHER DISPOSITION OF ANY PROPERTY IN THE ORDINARY
COURSE OF BUSINESS, PROVIDED THAT (OTHER THAN INVENTORY) THE AGGREGATE BOOK
VALUE OF ALL ASSETS SO SOLD OR DISPOSED OF IN ANY PERIOD OF TWELVE CONSECUTIVE
MONTHS SHALL NOT EXCEED 10% OF CONSOLIDATED TOTAL ASSETS OF THE BORROWERS AND
THEIR RESPECTIVE SUBSIDIARIES AS AT THE BEGINNING OF SUCH TWELVE MONTH PERIOD;


 


(D)           THE SALE OF ELIGIBLE COMMODITIES IN THE ORDINARY COURSE OF
BUSINESS;


 


(E)           SALES OR OTHER DISPOSITIONS OF INVESTMENTS PERMITTED UNDER
SECTION 8.7 IN THE ORDINARY COURSE OF BUSINESS;


 


(F)            ANY OF THE TRANSACTIONS DESCRIBED IN SECTION 8.4; AND


 


(G)           THE SALE OR DISCOUNT WITHOUT RECOURSE OF ACCOUNTS RECEIVABLE
ARISING IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR
COLLECTION THEREOF.


 

8.7           Limitation on Investments.  Make any Investment in any Person,
except:

 


(A)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ORDINARY COURSE EXTENSIONS OF CREDIT
UNDER COMMODITY CONTRACTS AND FINANCIAL HEDGING AGREEMENTS MADE IN ACCORDANCE
WITH THE RISK MANAGEMENT POLICY);


 


(B)           INVESTMENTS IN CASH EQUIVALENTS;

 

 

84

--------------------------------------------------------------------------------


 

 


(C)           INVESTMENTS BY ANY LOAN PARTY IN ANY OTHER LOAN PARTY;


 


(D)           INVESTMENTS CONSISTING OF CASH AND CASH EQUIVALENTS POSTED AS
COLLATERAL TO SATISFY MARGIN REQUIREMENTS WITH COUNTERPARTIES OF COMMODITY
CONTRACTS OR FINANCIAL HEDGING AGREEMENTS OF THE BORROWERS OR THE SUBSIDIARIES;


 


(E)           INVESTMENTS CONSISTING OF LOANS AND ADVANCES TO EMPLOYEES (X) FOR
MOVING, ENTERTAINMENT, TRAVEL AND OTHER SIMILAR EXPENSES IN THE ORDINARY COURSE
OF BUSINESS AND (Y) FOR THE PURCHASE OF COMMON STOCK AND OPTIONS; PROVIDED THAT,
NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE
MAKING OF SUCH LOANS AND ADVANCES SHALL NOT RESULT IN A DEFAULT OR EVENT OF
DEFAULT;


 


(F)            INVESTMENTS (INCLUDING DEBT OBLIGATIONS AND EQUITY SECURITIES)
RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND
CUSTOMERS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES
WITH, CUSTOMER AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(G)           ANY INTERMEDIATE INVESTMENTS;


 


(H)           INVESTMENTS IN AN AGGREGATE AMOUNT NOT IN EXCESS OF $5,000,000 AT
ANY ONE TIME OUTSTANDING VALUED ON AN OUT-OF-POCKET COST BASIS;


 


(I)            INVESTMENTS IN EXISTENCE ON THE CLOSING DATE AND LISTED ON
SCHEDULE 8.7, TOGETHER WITH ANY RENEWALS AND EXTENSIONS THEREOF SO LONG AS THE
PRINCIPAL AMOUNT OF SUCH RENEWAL OR EXTENSION DOES NOT EXCEED THE ORIGINAL
PRINCIPAL AMOUNT OF SUCH INVESTMENT; AND


 


(J)            INVESTMENTS CONSISTING OF THE REINVESTMENT OF PROCEEDS OF ANY
PROPERTY OR CASUALTY INSURANCE RECEIVED BY THE BORROWERS AND THEIR SUBSIDIARIES
RESULTING FROM ANY CASUALTY EVENT AFFECTING THE PROPERTY OF THE LOAN PARTIES
OTHER THAN THE COLLATERAL.


 

8.8           Limitation on Optional Payments and Modifications of Subordinated
Debt Instruments.  (a) Make any optional payment or prepayment on or redemption
or purchase of any Subordinated Indebtedness; provided that, the Borrowers and
their Subsidiaries may make scheduled principal payments (whether by virtue of
scheduled amortization or required prepayment or redemption) with respect to
Parent Subordinated Indebtedness, so long as immediately prior to and after
giving effect to such payment, no Default or Event of Default shall have
occurred and be continuing and, after giving effect to any such payment of
principal, the Borrowers shall be in compliance with the terms of Section 8.1;
provided further that, prior to the payment of principal pursuant to this
Section 8.8, the Borrowers shall deliver to the Administrative Agent a written
certificate substantially in the form of Exhibit Q (such a certificate, a
“Subordinated Debt Compliance Certificate”) describing such payment, certifying
that the Borrowers shall be in compliance with Sections 8.1(a), (b) and
(c) following such payment and showing in detail the calculations supporting the
Borrowers’ compliance with the requirements of Sections 8.1(a), (b) and (c), 
(b) except as provided in clause (c) of this Section 8.8, amend, modify or
change, or consent or agree to any material amendment, modification or change to
any of the terms of, or rescind, terminate or waive of the terms of, any such
Subordinated Indebtedness (other than any such amendment, modification or change
which would extend the maturity or reduce the amount of any payment of principal
thereof or which would reduce the rate or extend the date for payment of
interest thereon or that would relax or waive any covenant, representation, or
warranty therein) or (c) amend the subordination or related provisions of any
Subordinated Indebtedness, without the consent of the Required Lenders.

 

 

85

--------------------------------------------------------------------------------


 

 

8.9           Limitation on Transactions with Affiliates.  Engage in any
transaction with any Affiliate (other than a Loan Party) unless such transaction
is (a) otherwise permitted under this Agreement and (b) on terms no less
favorable in all material respects to such Loan Party than it would obtain in a
comparable arm’s-length transaction with a Person which is not an Affiliate or,
if no comparable arm’s length transaction with a Person that is not an Affiliate
is available, then on terms that are determined in good faith by the Board of
Directors of the Parent Borrower to be fair in light of customary practice and
pricing in the related industry and consistent with the prior practice of such
Borrower or Subsidiary.

 

8.10         Accounting Changes.  Make any significant change in its accounting
treatment or reporting practices, except as required by GAAP, or change its
Fiscal Year without providing the Administrative Agent with ten (10) days’ prior
written notice of such change.  At the end of any calendar year during which any
such change has occurred, the affected Loan Party shall prepare and deliver to
the Administrative Agent (for distribution to the Lenders through posting on
Intralinks or other web site in use to distribute information to the Lenders) an
explanatory statement, in form and substance reasonably satisfactory to the
Administrative Agent, reconciling the previous treatment or practice with the
new treatment or practice.

 

8.11         Limitation on Negative Pledge Clauses.  Enter into any agreement
with any Person which agreement effectively prohibits or limits the ability of a
Loan Party to create, incur, assume or suffer to exist any Lien upon or
otherwise transfer any interest in any of its property, assets or revenues as
Collateral, whether now owned or hereafter acquired, other than:

 


(A)           THIS AGREEMENT;


 


(B)           THE LOAN DOCUMENTS;


 


(C)           ANY INDUSTRIAL REVENUE BONDS, PURCHASE MONEY MORTGAGES OR
FINANCING LEASES PERMITTED BY THIS AGREEMENT (IN WHICH CASES, ANY PROHIBITION OR
LIMITATION SHALL ONLY BE EFFECTIVE AGAINST THE ASSETS FINANCED THEREBY);


 


(D)           LEASES OR OTHER DOCUMENTS CONTAINING RESTRICTIONS ON ASSIGNMENT
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;


 


(E)           LICENSING AGREEMENTS OR MANAGEMENT AGREEMENTS WITH CUSTOMARY
PROVISIONS RESTRICTING ASSIGNMENT, ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;


 


(F)            JOINT VENTURE AGREEMENTS CONTAINING CUSTOMARY AND STANDARD
PROVISIONS REGARDING OWNERSHIP AND DISTRIBUTION OF THE ASSETS OR EQUITY
INTERESTS OF SUCH JOINT VENTURE;


 


(G)           AGREEMENTS THAT NEITHER RESTRICT THE AGENTS’ AND LENDERS’ ABILITY
TO OBTAIN FIRST PRIORITY LIENS ON COLLATERAL INCLUDED IN A BORROWING BASE NOR
RESTRICT THE AGENTS’ AND LENDERS’ ABILITY TO EXERCISE THE REMEDIES AVAILABLE TO
THEM UNDER APPLICABLE LAW AND THE SECURITY DOCUMENTS, SUBJECT TO LIENS PERMITTED
HEREUNDER; PROVIDED THAT, IN NO EVENT SHALL SUCH AGREEMENTS RESTRICT THE PAYMENT
OF THE LOANS AND OTHER OBLIGATIONS;


 


(H)           AGREEMENTS ENTERED INTO BY A LOAN PARTY WITH A THIRD PARTY
CUSTOMER OR SUPPLIER OF SUCH LOAN PARTY IN THE ORDINARY COURSE OF BUSINESS WITH
RESPECT TO A TRANSACTION THAT PLACES RESTRICTIONS ON A PORTION OF THE CASH OF
SUCH LOAN PARTY IN AN AMOUNT REASONABLY RELATED TO THE AMOUNT OF SUCH
TRANSACTION ON TERMS CONSISTENT WITH THE PAST PRACTICE OF SUCH LOAN PARTY;

 

 


86

--------------------------------------------------------------------------------


 

 


(I)            AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS WITH
COMMODITY STORAGE, TRANSPORTATION AND/OR PROCESSING FACILITIES THAT PROHIBIT
LIENS ON THE COMMODITIES THAT ARE THE SUBJECT THEREOF AND WHICH SHALL NOT BE
INCLUDED IN ANY BORROWING BASE; AND


 


(J)            AGREEMENTS PURPORTING TO PROHIBIT THE EXISTENCE OF ANY LIENS
UPON, OR TRANSFERRING OF ANY INTEREST IN, ANY EXCLUDED ASSET (AS SUCH TERM IS
DEFINED IN THE SECURITY AGREEMENT).


 

8.12         Limitation on Lines of Business.  Enter into any material line of
business except for those lines of business in which the Loan Parties are
engaged on the Closing Date and activities reasonably related or incidental
thereto.

 

8.13         Governing Documents.  Amend its Governing Documents, in any manner
that could reasonably be expected to be materially adverse to the interests of
the Lenders and the Agents, without the prior written consent of the Required
Lenders, which shall not be unreasonably withheld or delayed.

 

8.14         Limitation on Modification of Risk Management Policy.  Modify or
fail to adhere with the terms of the Risk Management Policy except as permitted
by Section 7.10(a).

 


SECTION 9.                                EVENTS OF DEFAULT

 

9.1           Events of Default.  If any of the following events shall occur and
be continuing:

 


(A)           (I) ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY REVOLVING
CREDIT LOAN OR REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS
THEREOF OR HEREOF; OR (II) ANY BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY
LOAN OR REIMBURSEMENT OBLIGATION, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS, WITHIN FIVE (5) CALENDAR DAYS AFTER SUCH INTEREST OR
OTHER AMOUNT BECOMES DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS THEREOF OR
HEREOF; OR


 


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN
PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR WHICH IS CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY
TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT
SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE
MADE OR DEEMED MADE; OR


 


(C)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY COVENANT CONTAINED IN SECTIONS 7.4(A), 7.7(A), 7.7(F), 7.7(G) OR 8 OF THIS
AGREEMENT, OR SECTION 5 OF THE SECURITY AGREEMENT (OTHER THAN SECTIONS 5(B)(I),
(C), (D), (F)(I), (F)(II) AND (G)); OR


 


(D)           ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF
ANY OTHER OBLIGATION CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN AS PROVIDED IN PARAGRAPHS (A), (B) AND (C) OF THIS SECTION 9.1), AND
SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE EARLIER
OF (X) SUCH LOAN PARTY HAVING ACTUAL KNOWLEDGE OF SUCH DEFAULT OR (Y) NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT TO THE BORROWERS; OR


 


(E)           ANY LOAN PARTY SHALL (A) DEFAULT IN ANY PAYMENT OF PRINCIPAL OF OR
INTEREST ON ANY INDEBTEDNESS (OTHER THAN THE LOANS OR REIMBURSEMENT OBLIGATIONS)
OR IN THE PAYMENT OF ANY GUARANTEE OBLIGATION, BEYOND THE APPLICABLE PERIOD OF
GRACE (NOT TO EXCEED 30 DAYS), IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS OR GUARANTEE OBLIGATION WAS CREATED, IF THE
AGGREGATE AMOUNT OF THE INDEBTEDNESS AND/OR GUARANTEE OBLIGATIONS OF ANY LOAN
PARTY IN RESPECT OF WHICH SUCH DEFAULT OR DEFAULTS SHALL HAVE OCCURRED IS AT
LEAST $5,000,000; (B) DEFAULT IN THE OBSERVANCE OR

 

 

87

--------------------------------------------------------------------------------


 

 


PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH
INDEBTEDNESS OR SUCH GUARANTEE OBLIGATION (IN EACH CASE INVOLVING THE AMOUNTS
SPECIFIED IN CLAUSE (A) ABOVE) OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR
CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO
CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR
BENEFICIARIES OF SUCH GUARANTEE OBLIGATION (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY OR SUCH GUARANTEE OBLIGATION TO BECOME PAYABLE; OR (C) DEFAULT
IN THE OBSERVANCE OR PERFORMANCE OF ANY OBLIGATION (PAYMENT OR OTHERWISE) UNDER
A FINANCIAL HEDGING AGREEMENT OR A COMMODITY HEDGING AGREEMENT IF THE
COUNTERPARTY THEREOF EXERCISES ITS RIGHT TO TERMINATE ITS POSITION UNDER SUCH
FINANCIAL HEDGING AGREEMENT OR COMMODITY HEDGING AGREEMENT AND SUCH LOAN PARTY
FAILS TO PAY SUCH AMOUNT WHEN DUE, IF IN EXCESS OF $5,000,000, UNLESS DISPUTED
IN GOOD FAITH BY SUCH LOAN PARTY; OR


 


(F)            (I) ANY BORROWER OR ANY OF THEIR SUBSIDIARIES SHALL COMMENCE ANY
CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, ARRANGEMENT, LIQUIDATION, WINDING-UP OR RELIEF OF DEBTORS,
SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO
ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF
WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR
ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY BORROWER OR ANY OF THEIR SUBSIDIARIES
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE
SHALL BE COMMENCED AGAINST ANY BORROWER OR ANY OF THEIR SUBSIDIARIES ANY CASE,
PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH
(A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR
APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF
SIXTY (60) DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST ANY BORROWER OR ANY
OF THEIR SUBSIDIARIES ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A
WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR
ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN ORDER FOR
ANY SUCH RELIEF WITH REGARD TO ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, WHICH
SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED PENDING APPEAL
WITHIN 30 DAYS FROM THE ENTRY THEREOF; OR (IV)  ANY BORROWER OR ANY OF THEIR
SUBSIDIARIES SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT
TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I),
(II), OR (III) ABOVE; OR (V) ANY BORROWER OR ANY OF THEIR SUBSIDIARIES SHALL
GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY
TO, PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(G)           (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF ANY LOAN PARTY OR ANY
COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT
TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE
SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN,
WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY
SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) THE
LOAN PARTIES OR ANY COMMONLY CONTROLLED ENTITY INCUR, OR IN THE REASONABLE
OPINION OF THE REQUIRED LENDERS ARE LIKELY TO INCUR, ANY LIABILITY IN CONNECTION
WITH A COMPLETE OR PARTIAL WITHDRAWAL FROM, OR THE INSOLVENCY, REORGANIZATION OR
TERMINATION OF, A MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION SHALL
OCCUR OR EXIST WITH RESPECT TO A PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH
(VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR
CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; OR

 

 

88

--------------------------------------------------------------------------------



 


(H)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY LOAN
PARTY INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED BY
INSURANCE) IN EXCESS OF $5,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN
60 DAYS FROM THE ENTRY THEREOF; OR


 


(I)            (I) ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO
BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY SHALL SO ASSERT OR (II) THE LIEN
CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO BE ENFORCEABLE AND OF
THE SAME EFFECT AND PRIORITY PURPORTED TO BE CREATED THEREBY; OR


 


(J)            THE GUARANTEE SHALL CEASE, FOR ANY REASON (OTHER THAN BY REASON
OF THE EXPRESS RELEASE THEREOF PURSUANT TO SECTION 11.5), TO BE IN FULL FORCE
AND EFFECT OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT;
OR


 


(K)           ANY AGREEMENT OR PROVISION PERTAINING TO THE SUBORDINATION OF ANY
SUBORDINATED INDEBTEDNESS (OR ANY RELATED PROVISION) UNDER A SUBORDINATION
AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT; OR


 


(L)            ANY CHANGE OF CONTROL SHALL OCCUR; OR


 


(M)          ANY BORROWER SHALL FAIL TO DELIVER (A) A BORROWING BASE REPORT WHEN
DUE IN ACCORDANCE WITH THE TERMS OF SECTION 7.2(C) AND THE SAME SHALL REMAIN
UNREMEDIED FOR A PERIOD OF TWO (2) BUSINESS DAYS OR (B) ANY OF THE ITEMS
SPECIFIED IN CLAUSES (I) THROUGH (XI), AS APPLICABLE, OF THE DEFINITION OF
“BORROWING BASE REPORT” IN SECTION 1 HEREOF WHEN DUE IN ACCORDANCE WITH THE
TERMS HEREOF AND THE SAME SHALL REMAIN UNREMEDIED FOR A PERIOD OF FIVE
(5) BUSINESS DAYS;


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section 9.1 with respect to any
Borrower, the Commitments shall immediately and automatically terminate and the
Loans and Reimbursement Obligations (except as provided in the following
paragraph) hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the reasonable request of the Required Lenders, the Administrative
Agent shall, by notice to the Borrowers declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
reasonable request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrowers, declare the Loans and, except as provided in the
following paragraph, Reimbursement Obligations hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.

 

With respect to all outstanding Letters of Credit with respect to which demand
for payment shall not have occurred at the time of an acceleration pursuant to
the preceding paragraph, each Borrower shall at such time Cash Collateralize an
amount equal to 103% of the aggregate then undrawn and unexpired amount of such
Letters of Credit.  Each Borrower hereby grants to the Collateral Agent, for the
benefit of the Issuing Lenders and the L/C Participants, a security interest in
such Cash Collateral to secure all obligations of such Borrower under this
Agreement and the other Loan Documents.  Cash Collateralized amounts shall be
applied by the Collateral Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of such Borrower hereunder and


 


 


89

--------------------------------------------------------------------------------



 


 

under the Notes.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of each Borrower hereunder and under the Notes shall have
been paid in full, the balance, if any, in such cash collateral account shall be
returned to each Borrower.  Each Borrower shall execute and deliver to the
Collateral Agent, for the account of the Issuing Lenders and the L/C
Participants, such further documents and instruments as the Collateral Agent may
reasonably request to evidence the creation and perfection of the within
security interest in such Cash Collateral account.

 

9.2           Right to Cure.  Notwithstanding anything to the contrary contained
in Section 9.1, upon the occurrence of any Event of Default under the covenants
set forth in Section 8.1 by an amount not exceeding 20% of the then-required
applicable covenant level for any calendar month, (i) Buckeye Energy Holdings
LLC may make a Permitted Equity Contribution (and the issuer of the Capital
Stock so purchased may invest the cash proceeds thereof as permitted under
Section 8.7(c)) after the last day of such month or (ii) the Borrowers may incur
Indebtedness pursuant to Section 8.2(b) after the last day of such month, and in
each case, the proceeds so contributed or lent shall be deemed to increase
Consolidated Net Working Capital and Consolidated Tangible Net Worth, as
applicable, with respect to and as of the end of the applicable calendar month
for the purposes of calculating Consolidated Tangible Net Worth, Consolidated
Net Working Capital and the Consolidated Leverage Ratio in order to determine
compliance with Sections 8.1(a), (b) and (c); provided that, such proceeds
applied to the cure right in this Section 9.2 (A) shall be received by the
Borrowers no later than the applicable Cure Deadline and (B) shall not exceed
the aggregate amount necessary to cure such Event of Default under Section 8.1
for such applicable month.  The parties hereby acknowledge that this Section 9.2
may not be relied on for purposes of calculating any financial ratios other than
as applicable to Section 8.1 and shall not result in any adjustment to any ratio
other than the Consolidated Leverage Ratio or any amount other than the
Consolidated Net Working Capital and Consolidated Tangible Net Worth, as
applicable, referred to in the immediately preceding sentence.  Such cure right
under this Section 9.2 may be exercised no more than twice during any period of
twelve consecutive months and no more than three times during the term of this
Agreement.

 


SECTION 10.                          THE AGENTS


 

10.1         Appointment.  Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

10.2         Delegation of Duties.  Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

10.3         Exculpatory Provisions.  Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates (each an
“Agent-Related Person”) shall be (i) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Person’s own gross
negligence or willful

 

 

90

--------------------------------------------------------------------------------


 

 

misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document (including in any audit prepared by the
Administrative Agent’s internal auditor pursuant to Section 6.1(l)) or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure of any Loan Party
to perform its obligations hereunder or thereunder.  The Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

10.4         Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrowers), independent accountants and other
experts selected by such Agent with reasonable care.  The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
notice of assignment, negotiation or transfer thereof shall have been filed with
such Agent.  Each Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or as otherwise required by Section 11.1 or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or as otherwise required by
Section 11.1 and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders and all future holders of the
Loans and all other Obligations.

 

10.5         Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender, or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

10.6         Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by any Agent hereinafter
taken, including any review of the affairs of the Borrowers or any audit
performed by the Administrative Agent’s internal auditor pursuant to
Section 6.1(l), shall be deemed to constitute any representation or warranty by
any Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and the
other Loan Parties and made its own decision to extend credit to the Borrowers
hereunder and enter

 

 

91

--------------------------------------------------------------------------------


 

 

into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder or under the
other Loan Documents, no Agent shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrowers which may come into the possession of such
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.  Without limiting the generality of the foregoing, no Agent shall
have any duty to monitor the Collateral used to calculate any Borrowing Base or
the reporting requirements or the contents of reports delivered by the
Borrowers.  Each Lender assumes the responsibility of keeping itself informed at
all times.

 

10.7         Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans and Reimbursement Obligations and
the cash collateralization of the L/C Obligations) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that, no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from such Agent’s gross negligence or willful
misconduct.  The agreements in this Section 10.7 shall survive the payment of
the Loans, Reimbursement Obligations and all amounts payable hereunder and the
cash collateralization of the L/C Obligations.

 

10.8         Agent in Its Individual Capacity. Each Agent and its Affiliates may
make loans and other extensions of credit to, accept deposits from and generally
engage in any kind of business with the Borrowers and the other Loan Parties as
though such Agent were not an Agent hereunder and under the other Loan
Documents.  With respect to the Loans and other Extensions of Credit made by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

10.9         Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders.  If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor Administrative Agent for the Lenders, which successor
Administrative Agent shall be approved by the Borrowers, whereupon such
successor Administrative Agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor Administrative Agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans or other Obligations.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken  or omitted
to be taken by it

 

 

92

--------------------------------------------------------------------------------


 

 

while it was Administrative Agent under this Agreement and the other Loan
Documents.  If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of such Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.  The Collateral Agent may, at any time, by notice to the
Lenders and the Administrative Agent, resign as Collateral Agent hereunder,
whereupon the duties, rights, obligations and responsibilities of the Collateral
Agent hereunder shall automatically be assumed by, and inure to the benefit of,
the Administrative Agent, without any further act by the Collateral Agent, the
Administrative Agent or any Lender.  After any retiring Collateral Agent’s
resignation as Collateral Agent, the provisions of this Section 10 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement and the other Loan Documents.


 


10.10       COLLATERAL MATTERS.


 


(A)           THE COLLATERAL AGENT IS AUTHORIZED ON BEHALF OF ALL OF THE
LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM THE
LENDERS, FROM TIME-TO-TIME TO TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL OR
THE LOAN DOCUMENTS WHICH MAY BE NECESSARY TO PERFECT AND MAINTAIN PERFECTED THE
SECURITY INTEREST IN AND LIENS UPON THE COLLATERAL GRANTED PURSUANT TO THE LOAN
DOCUMENTS.


 


(B)           THE LENDERS IRREVOCABLY AUTHORIZE THE COLLATERAL AGENT, AT ITS
OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR HELD BY THE
COLLATERAL AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS,
AND PAYMENT IN FULL OF ALL LOANS AND ALL OTHER OBLIGATIONS KNOWN TO THE
COLLATERAL AGENT AND PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;
(II) CONSTITUTING PROPERTY SOLD OR TO BE SOLD OR DISPOSED OF AS PART OF OR IN
CONNECTION WITH ANY DISPOSITION PERMITTED HEREUNDER; (III) CONSTITUTING PROPERTY
IN WHICH THE BORROWERS OWNED NO INTEREST AT THE TIME THE LIEN WAS GRANTED OR AT
ANY TIME THEREAFTER; (IV) CONSTITUTING PROPERTY LEASED TO A BORROWER UNDER A
LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A TRANSACTION PERMITTED UNDER THIS
AGREEMENT OR IS ABOUT TO EXPIRE AND WHICH HAS NOT BEEN, AND IS NOT INTENDED BY
THE BORROWERS TO BE, RENEWED OR EXTENDED; (V) CONSISTING OF AN INSTRUMENT
EVIDENCING INDEBTEDNESS OR OTHER DEBT INSTRUMENT, IF THE INDEBTEDNESS EVIDENCED
THEREBY HAS BEEN PAID IN FULL; OR (VI) IF APPROVED, AUTHORIZED OR RATIFIED IN
WRITING BY ALL OF THE LENDERS.  UPON REQUEST BY THE COLLATERAL AGENT AT ANY
TIME, THE LENDERS WILL CONFIRM IN WRITING THE COLLATERAL AGENT’S AUTHORITY TO
RELEASE PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 10.10;
PROVIDED THAT, THE ABSENCE OF ANY SUCH CONFIRMATION FOR WHATEVER REASON SHALL
NOT AFFECT THE COLLATERAL AGENT’S RIGHTS UNDER THIS SECTION 10.10.


 


(C)           THE COLLATERAL AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR ATTORNEYS IN FACT
AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO
SUCH DUTIES.  THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE
OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS IN FACT SELECTED BY IT WITH REASONABLE
CARE.


 

10.11       The Lead Arranger.  The Lead Arranger, in its capacity as such,
shall not have any duties or responsibilities, nor shall it incur any liability
in such capacity, under this Agreement and the other Loan Documents.


 


SECTION 11.                          MISCELLANEOUS


 

11.1         Amendments and Waivers.   Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. 
Amendments, supplements and modifications to the Loan Documents that expressly
require the consent of the Administrative Agent and do not require the

 

 

93

--------------------------------------------------------------------------------


 

 

consent of the Lenders may be entered into by the Administrative Agent and the
Borrowers without the consent of the Lenders.  Otherwise, the Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time-to-time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents with the Borrowers for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Borrowers
hereunder or thereunder or (b) waive or consent to any departure from, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver or consent and no such
amendment, supplement or modification shall:

 

(I)       REDUCE THE AMOUNT OR EXTEND THE SCHEDULED DATE OF MATURITY OF ANY LOAN
OR REIMBURSEMENT OBLIGATION HEREUNDER OR ANY INSTALLMENT THEREOF, OR REDUCE THE
STATED RATE OF ANY INTEREST OR FEE PAYABLE HEREUNDER OR EXTEND THE SCHEDULED
DATE OF ANY PAYMENT THEREOF OR INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE
OF ANY LENDER’S COMMITMENT, IN EACH CASE WITHOUT THE CONSENT OF EACH LENDER
AFFECTED THEREBY, OR

 

(II)      AMEND OR MODIFY THE DEFINITION OF “TERMINATION DATE” OR SECTION 4.9,
WITHOUT THE WRITTEN CONSENT OF ALL OF THE LENDERS, OR

 

(III)     AMEND OR MODIFY THE DEFINITION OF “APPLICABLE MARGIN” OR THE
DEFINITION OF ANY COMPONENT THEREOF, OR REDUCE THE STATED RATE OF ANY INTEREST
OR FEE PAYABLE UNDER THIS AGREEMENT, WITHOUT THE WRITTEN CONSENT OF ALL OF THE
LENDERS, OR

 

(IV)    AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SECTION 11.1 OR CHANGE THE
PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS OR SUPERMAJORITY
LENDERS, OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY THE BORROWERS OF ANY OF
THEIR RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL OF THE LENDERS, OR

 

(V)     AMEND OR MODIFY THE DEFINITION OF “BORROWING BASE” OR THE DEFINITION OF
ANY COMPONENT THEREOF, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF THE
SUPERMAJORITY LENDERS, OR

 

(VI)    CONSENT TO THE RELEASE BY THE COLLATERAL AGENT OF ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL OR RELEASE ANY GUARANTOR FROM THEIR GUARANTEE OBLIGATIONS
UNDER THE GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, OR

 

(VII)   AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 10, OR ANY OTHER
PROVISION AFFECTING THE RIGHTS, DUTIES OR OBLIGATIONS OF ANY AGENT, WITHOUT THE
WRITTEN CONSENT OF ANY AGENT DIRECTLY AFFECTED THEREBY, OR

 

(VIII)  AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 3, OR ANY PROVISION OF
SECTION  11.7(C) AFFECTING THE RIGHT OF THE ISSUING LENDERS TO CONSENT TO
CERTAIN ASSIGNMENTS THEREUNDER, WITHOUT THE WRITTEN CONSENT OF THE ISSUING
LENDERS.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and other Obligations. 
In the case of any waiver, the Borrowers, the Lenders and the Agents shall be
restored to their former positions and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default or impair any right consequent thereon.


 


 


94

--------------------------------------------------------------------------------



 


 

11.2         Notices.

 


(A)           GENERAL.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING (INCLUDING BY
FACSIMILE TRANSMISSION) AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE (A) IN THE CASE OF DELIVERY BY HAND,
WHEN DELIVERED, (B) IN THE CASE OF DELIVERY BY MAIL, THREE (3) BUSINESS DAYS
AFTER BEING DEPOSITED IN THE MAILS, POSTAGE PREPAID, OR (C) IN THE CASE OF
DELIVERY BY FACSIMILE TRANSMISSION, WHEN SENT AND RECEIPT HAS BEEN
ELECTRONICALLY CONFIRMED, ADDRESSED AS FOLLOWS IN THE CASE OF BORROWERS AND THE
ADMINISTRATIVE AGENT, AND AS SET FORTH IN SCHEDULE 1.0 IN THE CASE OF THE OTHER
PARTIES HERETO, OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE
RESPECTIVE PARTIES HERETO:


 

The Borrowers:

Buckeye Energy Services LLC

 

Five TEK Park

 

9999 Hamilton Boulevard

 

Breinigsville, PA 18031

 

Attention: Mr. Vance E. Powers

 

Fax: 484-232-4543

 

 

with a copy to:

Buckeye Energy Holdings LLC

 

Five TEK Park

 

9999 Hamilton Boulevard

 

Breinigsville, PA 18031

 

Attention: Mr. William H. Schmidt, Jr.

 

Fax: 610-904-4006

 

 

 

and

 

 

 

Farm & Home Oil Company LLC

 

3115 State Road

 

Telford, PA 18969

 

Attention: Mr. Jim Boyd

 

Fax: 215-257-2088

 

 

with a copy to:

Buckeye Energy Holdings LLC

 

Five TEK Park

 

9999 Hamilton Boulevard

 

Breinigsville, PA 18031

 

Attention: Mr. William H. Schmidt, Jr.

 

Fax: 610-904-4006

 

 

The Administrative Agent:

For purposes of payments only,

 

 

 

BNP Paribas RCC, Inc., as agent for BNP Paribas

 

525 Washington Blvd.

 

Jersey City, New Jersey 07301

 

Attention: Lisa Ali, Loan Servicing

 

Fax: 201-850-4022

 

Attention: Yuri Latorre, Loan Servicing

 

Fax: 201-850-4022

 

 

95

--------------------------------------------------------------------------------


 

 

 

For all other purposes,

 

 

 

BNP Paribas

 

787 Seventh Avenue, 9th Floor

 

New York, New York 10019

 

Attention: Keith Cox

 

Fax: 212-841-2536

 

 

 

and

 

 

 

BNP Paribas RCC, Inc., as agent for BNP Paribas

 

525 Washington Blvd.

 

Jersey City, New Jersey 07301

 

Attention: Lisa Ali, Loan Servicing

 

Fax: 201-850-4022

 

Attention: Chering Kenawy/Mohammed Haque, Trade Finance

 

Fax: 201-850-4024

 

 

with a copy to:

Cadwalader, Wickersham & Taft LLP

 

227 W. Trade Street, Suite 2400

 

Charlotte, North Carolina 28202

 

Attention: Steven N. Cohen, Esq.

 

Fax: 704-348-5200

 

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lenders or the Lenders pursuant to Section 2.4, 3.1, 3.3, 4.3, 4.6,
4.7, or 4.9 shall not be effective until received.

 


(B)           LIMITED USE OF ELECTRONIC MAIL.  ELECTRONIC MAIL AND INTERNET AND
INTRANET WEBSITES MAY BE USED ONLY TO DISTRIBUTE ROUTINE COMMUNICATIONS, SUCH AS
FINANCIAL STATEMENTS AND OTHER INFORMATION, AND TO DISTRIBUTE LOAN DOCUMENTS FOR
EXECUTION BY THE PARTIES THERETO, AND MAY NOT BE USED TO DELIVER ANY NOTICE
HEREUNDER.


 


(C)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE
BORROWERS EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN,
WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE
SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT,
VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWERS JOINTLY AND SEVERALLY SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS.  ALL TELEPHONIC
NOTICES TO AND OTHER COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


 

11.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

 

96

--------------------------------------------------------------------------------


 

 

11.4         Survival of Representations and Warranties.  All representations
and warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other Extensions of Credit hereunder.

 

11.5         Release of Collateral and Guarantee Obligations.

 


(A)           UPON ANY SALE OR OTHER TRANSFER OF ANY COLLATERAL THAT IS
PERMITTED UNDER THE LOAN DOCUMENTS BY ANY LOAN PARTY OR A SALE OF ALL OF THE
ASSETS OF, OR ALL OF THE CAPITAL STOCK OF, A SUBSIDIARY IN A TRANSACTION THAT IS
PERMITTED UNDER THE LOAN DOCUMENTS, OR UPON THE EFFECTIVENESS OF ANY WRITTEN
CONSENT TO THE RELEASE OF THE SECURITY INTEREST GRANTED HEREBY IN ANY COLLATERAL
PURSUANT TO SECTION 10.10 HEREOF, THE SECURITY INTEREST IN SUCH COLLATERAL SHALL
AUTOMATICALLY TERMINATE AND ANY GUARANTEE OBLIGATIONS UNDER ANY LOAN DOCUMENT OF
ANY PERSON BEING DISPOSED OF IN SUCH DISPOSITION SHALL AUTOMATICALLY TERMINATE,
IN EACH CASE, TO THE EXTENT NECESSARY TO PERMIT CONSUMMATION OF SUCH DISPOSITION
IN ACCORDANCE WITH THE LOAN DOCUMENTS.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR ANY
OTHER LOAN DOCUMENT, WHEN ALL OBLIGATIONS HAVE BEEN PAID IN FULL (EXCEPT
INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN MADE AND OF WHICH NO
RESPONSIBLE PERSON OF ANY LOAN PARTY HAS ACTUAL KNOWLEDGE), THE COMMITMENTS HAVE
TERMINATED AND NO LETTER OF CREDIT SHALL BE OUTSTANDING, THE PLEDGE AND SECURITY
INTEREST GRANTED PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
AUTOMATICALLY TERMINATE, ALL OBLIGATIONS OF ANY LOAN PARTY UNDER THE GUARANTEE
OR ANY OTHER LOAN DOCUMENT SHALL BE AUTOMATICALLY RELEASED, ALL RIGHTS TO THE
COLLATERAL SHALL REVERT TO THE RESPECTIVE OWNERS THEREOF, AND UPON REQUEST OF
THE BORROWERS, THE COLLATERAL AGENT SHALL (WITHOUT NOTICE TO, OR VOTE OR CONSENT
OF, ANY LENDER OR QUALIFIED COUNTERPARTY TO ANY COMMODITY HEDGING AGREEMENT OR
ANY FINANCIAL HEDGING AGREEMENT) TAKE SUCH ACTIONS AS SHALL BE REQUIRED TO
EVIDENCE THE RELEASE OF ITS SECURITY INTEREST IN ALL COLLATERAL, AND TO EVIDENCE
THE RELEASE OF ALL GUARANTEE OBLIGATIONS UNDER ANY LOAN DOCUMENT.  ANY SUCH
RELEASE OF GUARANTEE OBLIGATIONS SHALL BE DEEMED SUBJECT TO THE PROVISION THAT
SUCH GUARANTEE OBLIGATIONS SHALL BE REINSTATED IF AFTER SUCH RELEASE ANY PORTION
OF ANY PAYMENT IN RESPECT OF THE OBLIGATIONS GUARANTEED THEREBY SHALL BE
RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED UPON THE INSOLVENCY,
BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF ANY BORROWER OR ANY
GUARANTOR, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A RECEIVER, INTERVENOR
OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, ANY BORROWER OR ANY
GUARANTOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR OTHERWISE, ALL AS THOUGH
SUCH PAYMENT HAD NOT BEEN MADE.


 

11.6         Payment of Expenses and Taxes.  The Borrowers jointly and severally
agree (a) to pay or reimburse each Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, execution, delivery and administration of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of counsel to the Administrative Agent (which shall be limited
to one counsel per country), (c) to pay or reimburse each Lender and each Agent
for all its documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including, without limitation, the
documented fees and disbursements of counsel (excluding the allocated fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent (including the fees and expenses of Cadwalader,
Wickersham & Taft LLP), (d) to pay or reimburse the Administrative Agent for its
documented costs and expenses incurred in connection with inspections performed
pursuant to Section 7.9 and audits performed pursuant to Section 6.1(l), and any
other due diligence performed in connection with the Credit Agreement and the
other Loan Documents, including the documented fees and disbursements of counsel
to the Administrative Agent

 

 

97

--------------------------------------------------------------------------------


 

 

(including the fees and expenses of Cadwalader, Wickersham & Taft LLP), (e) to
pay, indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent (including the determination of whether or not any such
waiver or consent is required) under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (f) to pay, indemnify, and hold
each Lender, the Issuing Lenders and the Agents, and each of their respective
officers, employees, directors, trustees, agents, advisors, affiliates and
controlling persons (each, an “Indemnitee”), harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents, and any such other
documents, including, without limitation, any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrowers, any of their Subsidiaries, or any
of the Properties (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that, the Borrowers shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
(i) to the extent such Indemnified Liabilities are found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee, or
(ii) legal proceedings commenced against an Indemnitee by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such.  The agreements in this
Section 11.6 shall survive repayment of the Loans, Reimbursement Obligations and
all other amounts payable hereunder.

 

11.7         Successors and Assigns; Participations and Assignments.

 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE BORROWERS, THE LENDERS, THE AGENTS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT THAT NO BORROWER MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER (AND ANY PURPORTED SUCH ASSIGNMENT OR TRANSFER BY A BORROWER WITHOUT SUCH
CONSENT OF EACH LENDER SHALL BE NULL AND VOID), UNLESS SUCH ASSIGNMENT OR
TRANSFER IS FROM ONE BORROWER TO ANOTHER BORROWER.

 


(B)           ANY LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME
SELL TO ONE OR MORE BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES
(INDIVIDUALLY A “PARTICIPANT” AND, COLLECTIVELY, THE “PARTICIPANTS”) (SO LONG AS
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ONLY TO A PERSON
OTHER THAN AN INELIGIBLE TRANSFEREE) PARTICIPATING INTERESTS IN ANY LOAN OR
REIMBURSEMENT OBLIGATION OWING TO SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR
ANY OTHER INTEREST OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
(A “PARTICIPATION”).  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF A
PARTICIPATING INTEREST TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, SUCH LENDER
SHALL REMAIN THE HOLDER OF ANY SUCH LOAN, REIMBURSEMENT OBLIGATION OR OTHER
INTEREST FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
THE BORROWERS AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. IN NO EVENT SHALL
ANY PARTICIPANT UNDER ANY SUCH PARTICIPATION HAVE ANY RIGHT TO APPROVE ANY
AMENDMENT TO OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO
ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH
AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR THE STATED RATE
OF INTEREST ON, THE LOANS, REIMBURSEMENT OBLIGATION OR ANY FEES PAYABLE TO THE
LENDER HEREUNDER, OR POSTPONE THE DATE OF THE FINAL MATURITY OF THE LOANS OR
REIMBURSEMENT OBLIGATIONS, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH
PARTICIPATION.  THE BORROWERS AGREE THAT IF AMOUNTS OUTSTANDING UNDER


 


 


98

--------------------------------------------------------------------------------



 


 


THIS AGREEMENT ARE DUE OR UNPAID DURING AN EVENT OF DEFAULT, OR SHALL HAVE BEEN
DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF THE
AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER
THIS AGREEMENT; PROVIDED THAT, IN PURCHASING SUCH PARTICIPATING INTEREST, SUCH
PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE WITH THE LENDERS THE
PROCEEDS THEREOF AS PROVIDED IN SECTION 11.8(A) AS FULLY AS IF IT WERE A LENDER
HEREUNDER.  THE BORROWERS ALSO AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO
THE BENEFITS OF, AND BOUND BY THE OBLIGATIONS IMPOSED ON THE LENDERS IN,
SECTIONS 4.10, 4.11, AND 4.14 WITH RESPECT TO ITS PARTICIPATION IN THE
COMMITMENTS AND THE REVOLVING CREDIT LOANS AND OTHER EXTENSIONS OF CREDIT
OUTSTANDING FROM TIME-TO-TIME AS IF IT WERE A LENDER; PROVIDED THAT, A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT IN THE CASE OF
SECTIONS 4.10, 4.11, AND 4.14 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION IS MADE WITH THE BORROWERS’ PRIOR WRITTEN
CONSENT EXPRESSLY ACKNOWLEDGING SUCH PARTICIPANT MAY RECEIVE A GREATER BENEFIT;
PROVIDED FURTHER THAT, A PARTICIPANT THAT WOULD BE A NON-EXEMPT LENDER IF IT
WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 4.11 TO THE
EXTENT SUCH PARTICIPANT FAILS TO COMPLY WITH SECTION 4.11(E) AS THOUGH IT WERE A
LENDER.


 


(C)           ANY LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME AND
FROM TIME-TO-TIME ASSIGN TO ANY LENDER OR ANY AFFILIATE OR APPROVED FUND
THEREOF, OR, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS
AND, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THE BORROWERS (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), TO
ANY OTHER PERSON (THE “ASSIGNEE”), ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PURSUANT TO AN ASSIGNMENT AND
ACCEPTANCE, SUBSTANTIALLY IN THE FORM OF EXHIBIT F, APPROPRIATELY COMPLETED (AN
“ASSIGNMENT AND ACCEPTANCE”), EXECUTED BY SUCH ASSIGNEE, SUCH ASSIGNING LENDERS
(AND, IN THE CASE OF AN ASSIGNEE THAT IS NOT THEN A LENDER OR ANY AFFILIATE OR
APPROVED FUND THEREOF, BY THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS, AND, SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
BORROWERS) AND ATTACHING THE ASSIGNEE’S RELEVANT TAX FORMS, ADMINISTRATIVE
DETAILS AND WIRING INSTRUCTIONS, AND DELIVERED TO THE ADMINISTRATIVE AGENT FOR
ITS ACCEPTANCE AND RECORDING IN THE REGISTER; PROVIDED THAT (I) EACH SUCH
ASSIGNMENT TO AN ASSIGNEE (OTHER THAN ANY LENDER) SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF (OTHER THAN IN THE CASE OF (A) AN ASSIGNMENT OF ALL OF A LENDER’S
INTERESTS UNDER THIS AGREEMENT OR (B) AN ASSIGNMENT TO AN AFFILIATE OR APPROVED
FUND OF THE ASSIGNOR), UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND,
SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
BORROWERS (SUCH AMOUNT TO BE AGGREGATED IN RESPECT OF ASSIGNMENTS BY TO ANY
LENDER AND THE AFFILIATES OR APPROVED FUNDS THEREOF), (II) IN THE CASE OF AN
ASSIGNMENT BY A LENDER TO A BANK CLO MANAGED BY SUCH LENDER OR AN AFFILIATE OF
SUCH LENDER, UNLESS SUCH ASSIGNMENT TO SUCH BANK CLO HAS BEEN CONSENTED TO BY
THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE BORROWERS (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED), THE ASSIGNING LENDER SHALL RETAIN
THE SOLE RIGHT TO APPROVE ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED THAT, THE ASSIGNMENT AND
ACCEPTANCE BETWEEN SUCH LENDER AND SUCH BANK CLO MAY PROVIDE THAT SUCH LENDER
WILL NOT, WITHOUT THE CONSENT OF SUCH BANK CLO, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER THAT REQUIRES THE CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY PURSUANT TO SECTION 11.1, AND (III) EACH ASSIGNEE SHALL COMPLY
WITH THE PROVISIONS OF SECTION 4.11(C), (IV) SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, NO SUCH ASSIGNMENT SHALL BE MADE TO AN
INELIGIBLE TRANSFEREE.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING,
FROM AND AFTER THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER HEREUNDER WITH COMMITMENTS AS SET FORTH THEREIN, AND
(Y) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING
PORTION OF AN


 


 


99

--------------------------------------------------------------------------------



 


 


ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH ASSIGNING
LENDER SHALL CEASE TO BE A PARTY HERETO).  NOTWITHSTANDING ANY PROVISION OF THIS
PARAGRAPH (C) AND PARAGRAPH (E) OF THIS SECTION 11.7, THE CONSENT OF THE
BORROWERS SHALL NOT BE REQUIRED, AND, UNLESS REQUESTED BY THE ASSIGNEE AND/OR
THE ASSIGNING LENDER, NEW NOTES SHALL NOT BE REQUIRED TO BE EXECUTED AND
DELIVERED BY THE BORROWERS, FOR ANY ASSIGNMENT WHICH OCCURS AT ANY TIME WHEN ANY
OF THE EVENTS DESCRIBED IN SECTION 9.1(F) SHALL HAVE OCCURRED AND BE
CONTINUING.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 11.7 SHALL BE
TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH CLAUSE (B) OF
THIS SECTION 11.7.


 


(D)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWERS, SHALL
MAINTAIN AT THE ADDRESS OF THE ADMINISTRATIVE AGENT REFERRED TO IN SECTION 11.2
A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A RECORD OF EACH
PARTICIPATION AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS (INCLUDING ALL ASSIGNEES, SUCCESSORS AND
PARTICIPANTS) AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND
OTHER OBLIGATIONS OWING TO, EACH LENDER FROM TIME-TO-TIME.  THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY (AND, IN THE CASE OF ANY
LOAN OR OTHER OBLIGATION HEREUNDER NOT EVIDENCED BY A NOTE, SHALL) TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF A LOAN OR OTHER
OBLIGATION HEREUNDER AS THE OWNER THEREOF FOR ALL PURPOSES OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.  ANY
ASSIGNMENT OF ANY LOAN OR OTHER OBLIGATION HEREUNDER, WHETHER OR NOT EVIDENCED
BY A NOTE, SHALL BE EFFECTIVE ONLY UPON APPROPRIATE ENTRIES WITH RESPECT THERETO
BEING MADE IN THE REGISTER.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY
THE BORROWERS OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME-TO-TIME UPON
REASONABLE PRIOR NOTICE.  IF ANY LENDER SELLS A PARTICIPATION AS DESCRIBED IN
SECTION 11.7(B), IT SHALL PROVIDE TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE
BORROWERS, OR MAINTAIN AS AGENT OF THE BORROWERS, THE INFORMATION DESCRIBED IN
THIS PARAGRAPH AND PERMIT THE ADMINISTRATIVE AGENT AND THE BORROWERS TO REVIEW
SUCH INFORMATION AS REASONABLY NEEDED FOR THE ADMINISTRATIVE AGENT AND THE
BORROWERS, AS APPLICABLE, TO COMPLY WITH THEIR OBLIGATIONS UNDER THIS AGREEMENT
OR UNDER ANY APPLICABLE LAW OR GOVERNMENTAL REGULATION OR PROCEDURE.


 


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER AND AN ASSIGNEE (AND, IN THE CASE OF AN ASSIGNEE THAT IS NOT
THEN A LENDER, BY THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND, SO LONG AS
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWERS),
TOGETHER WITH PAYMENT TO THE ADMINISTRATIVE AGENT BY THE ASSIGNING LENDER OF A
REGISTRATION AND PROCESSING FEE OF $3,500 (OTHER THAN IN THE CASE OF AN
ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR ANY PLEDGE OR ASSIGNMENT
BY A LENDER OF ANY LOAN OR NOTE TO ANY FEDERAL RESERVE BANK), THE ADMINISTRATIVE
AGENT SHALL (I) PROMPTLY ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) ON THE
EFFECTIVE DATE DETERMINED PURSUANT THERETO RECORD THE INFORMATION CONTAINED
THEREIN IN THE APPLICABLE REGISTER AND GIVE NOTICE OF SUCH ACCEPTANCE AND
RECORDATION TO THE LENDERS AND THE BORROWERS.


 


(F)            THE BORROWERS AUTHORIZE EACH LENDER TO DISCLOSE TO ANY
PARTICIPANT OR ASSIGNEE (EACH, A “TRANSFEREE”) AND, SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ONLY TO A PERSON OTHER THAN AN
INELIGIBLE TRANSFEREE AND ONLY WITH THE CONSENT OF THE BORROWERS (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) ANY PROSPECTIVE TRANSFEREE IN
EACH CASE, ANY AND ALL FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION
CONCERNING THE BORROWERS AND THEIR AFFILIATES WHICH HAS BEEN DELIVERED TO SUCH
LENDER BY OR ON BEHALF OF THE BORROWERS PURSUANT TO THIS AGREEMENT OR WHICH HAS
BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWERS IN CONNECTION
WITH SUCH LENDER’S CREDIT EVALUATION OF THE BORROWERS AND THEIR AFFILIATES PRIOR
TO BECOMING A PARTY TO THIS AGREEMENT; PROVIDED THAT SUCH TRANSFEREE SHALL HAVE
AGREED TO BE BOUND BY THE PROVISIONS OF SECTION 11.15 HEREOF.


 


 


100

--------------------------------------------------------------------------------



 


 


(G)           FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE
THAT THE PROVISIONS OF THIS SECTION 11.7 CONCERNING ASSIGNMENTS OF LOANS AND
OTHER EXTENSIONS OF CREDIT AND NOTES RELATE ONLY TO ABSOLUTE ASSIGNMENTS AND
THAT SUCH PROVISIONS DO NOT PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS,
INCLUDING, WITHOUT LIMITATION, (I) ANY PLEDGE OR ASSIGNMENT BY A LENDER OF ANY
LOAN OR NOTE TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW AND
(II) ANY PLEDGE OR ASSIGNMENT BY A LENDER WHICH IS A FUND TO ITS TRUSTEE FOR THE
BENEFIT OF SUCH TRUSTEE AND/OR ITS INVESTORS TO SECURE ITS OBLIGATIONS UNDER ANY
INDENTURE OR GOVERNING DOCUMENTS TO WHICH IT IS A PARTY; PROVIDED THAT NO SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


 


(H)           NOTWITHSTANDING THE FOREGOING, ANY LENDER MAY, WITH NOTICE TO, BUT
WITHOUT CONSENT OF, THE BORROWERS AND THE ADMINISTRATIVE AGENT, AND IN
ACCORDANCE WITH THE DEFINITION OF “CONDUIT LENDER” SET FORTH IN SECTION 1.1
HEREOF AND THE TERMS OF THIS SECTION 11.7(H), DESIGNATE A CONDUIT LENDER AND
FUND ANY OF THE LOANS OR UNREIMBURSED AMOUNTS WHICH SUCH LENDER IS OBLIGATED TO
MAKE OR PAY HEREUNDER BY CAUSING SUCH CONDUIT LENDER TO FUND SUCH LOANS OR
UNREIMBURSED AMOUNTS ON BEHALF OF SUCH LENDER.  ANY CONDUIT LENDER MAY ASSIGN
ANY OR ALL OF THE LOANS OR UNREIMBURSED AMOUNTS IT MAY HAVE FUNDED HEREUNDER TO
ITS DESIGNATING LENDER WITHOUT THE CONSENT OF THE BORROWERS OR THE
ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE LIMITATIONS SET FORTH IN
SECTION 11.7(C).  EACH OF THE BORROWERS, EACH LENDER AND EACH AGENT HEREBY
CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR
SIMILAR LAW IN CONNECTION WITH ANY OBLIGATION OF SUCH CONDUIT LENDER UNDER THE
LOAN DOCUMENTS, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST
MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER,
THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE
AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE
ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT
LENDER DURING SUCH PERIOD OF FORBEARANCE. IN ADDITION, NOTWITHSTANDING THE
FOREGOING, ANY CONDUIT LENDER MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR
WRITTEN CONSENT OF, THE BORROWERS AND THE ADMINISTRATIVE AGENT AND WITHOUT
PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN
ANY LOANS OR REIMBURSEMENT OBLIGATIONS TO ANY FINANCIAL INSTITUTIONS (CONSENTED
TO BY THE BORROWERS AND THE ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR
CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH CONDUIT LENDER TO SUPPORT THE
FUNDING OR MAINTENANCE OF LOANS OR REIMBURSEMENT OBLIGATIONS BY SUCH CONDUIT
LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION
RELATING TO ITS LOANS AND ITS REIMBURSEMENT OBLIGATIONS TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR
LIQUIDITY ENHANCEMENT TO SUCH CONDUIT LENDER. THIS CLAUSE (H) MAY NOT BE AMENDED
WITHOUT THE WRITTEN CONSENT OF ANY CONDUIT LENDER DIRECTLY AFFECTED THEREBY.


 


11.8         ADJUSTMENTS; SET-OFF.


 


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF ITS LOANS OR REIMBURSEMENT OBLIGATIONS, OR INTEREST
THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR
INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE
REFERRED TO IN SECTION 9.1(F), OR OTHERWISE), IN A GREATER PROPORTION THAN ANY
SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT
OF SUCH OTHER LENDER’S LOANS OR REIMBURSEMENT OBLIGATIONS, OR INTEREST THEREON,
SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS A
PARTICIPATING INTEREST IN SUCH PORTION OF EACH SUCH OTHER LENDER’S LOAN, OR
SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR
THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO
SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH
EACH OF THE LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH
EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER,
SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED,
TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.  THE BORROWERS AGREE THAT
EACH


 


 


101

--------------------------------------------------------------------------------



 


 


LENDER SO PURCHASING A PORTION OF ANOTHER LENDER’S LOAN MAY EXERCISE ALL RIGHTS
OF PAYMENT (INCLUDING, WITHOUT LIMITATION, RIGHTS OF SET-OFF) WITH RESPECT TO
SUCH PORTION AS FULLY AS IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


 


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWERS,
ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWERS TO THE EXTENT PERMITTED
BY APPLICABLE LAW, DURING THE EXISTENCE OF AN EVENT OF DEFAULT, UPON ANY AMOUNT
BECOMING DUE AND PAYABLE BY A BORROWER HEREUNDER (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY
AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR
CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR
ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF A BORROWER. 
EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWERS AND THE ADMINISTRATIVE AGENT
AFTER ANY SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER; PROVIDED THAT, THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION.


 

11.9         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission or electronic mail transmission in portable document
format of signature pages hereto), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed signature page of this Agreement by facsimile transmission or by
electronic mail in portable document format shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrowers and the
Administrative Agent.

 

11.10       Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.11       Integration.  This Agreement and the other Loan Documents represent
the agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

11.12       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.13       Submission to Jurisdiction.  Each party to this Agreement
irrevocably and unconditionally:

 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN


 


 


102

--------------------------------------------------------------------------------



 


 


ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE LOAN PARTIES AS
THE CASE MAY BE, AT THEIR ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO;


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION 11.13 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 

11.14       Acknowledgements.  Each Loan Party hereby acknowledges that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)           NONE OF THE AGENTS NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP
WITH OR DUTY TO THE LOAN PARTIES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE
BORROWERS AND THE OTHER LOAN PARTIES, ON ONE HAND, AND THE AGENTS AND LENDERS,
ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR
AND CREDITOR; AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE LOAN PARTIES AND THE LENDERS.


 

11.15       WAIVERS OF JURY TRIAL.  EACH OF THE LOAN PARTIES, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

11.16       Confidentiality.

 


(A)           EACH AGENT AND LENDER SHALL (I) KEEP CONFIDENTIAL (AND SHALL CAUSE
ITS DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, AGENTS OR AUDITORS
(COLLECTIVELY, “REPRESENTATIVES”) TO KEEP CONFIDENTIAL) ALL INFORMATION THAT
SUCH LENDER RECEIVES FROM OR ON BEHALF OF THE LOAN PARTIES OTHER THAN
INFORMATION THAT IS IDENTIFIED BY THE LOAN PARTIES AS BEING NON-CONFIDENTIAL
INFORMATION (ALL SUCH INFORMATION THAT IS NOT SO IDENTIFIED BEING “CONFIDENTIAL
INFORMATION”); PROVIDED THAT, NOTHING IN THIS SECTION 11.16(D) SHALL PREVENT THE
ADMINISTRATIVE AGENT OR ANY LENDER FROM DISCLOSING, SUBJECT TO THE TERMS AND
REQUIREMENTS OF THIS SECTION 11.16(D), SUCH INFORMATION TO AN AFFILIATE OR ITS
REPRESENTATIVES, (II) USE CONFIDENTIAL INFORMATION SOLELY FOR PURPOSES OF
EVALUATING AND ADMINISTERING THE LOANS AND THE LOAN DOCUMENTS AND (III) SUBJECT
TO SECTION 11.16(D), NOT DISCLOSE CONFIDENTIAL INFORMATION TO REPRESENTATIVES OF
ITS TRADING BUSINESS.  NOTWITHSTANDING ANYTHING IN THIS SECTION 11.16 TO THE
CONTRARY, ANY CONFIDENTIAL INFORMATION MAY BE DISCLOSED BY ANY LENDER (THE
AFFECTED LENDER BEING, THE “DISCLOSING PARTY”) IF THE DISCLOSING PARTY IS
COMPELLED BY JUDICIAL PROCESS OR IS REQUIRED BY LAW OR REGULATION OR IS
REQUESTED TO DO SO BY ANY EXAMINER OR ANY OTHER REGULATORY AUTHORITY OR
RECOGNIZED SELF-REGULATORY


 


 


103

--------------------------------------------------------------------------------



 


 


ORGANIZATION INCLUDING, WITHOUT LIMITATION, THE NEW YORK STOCK EXCHANGE, THE
FEDERAL RESERVE BOARD, THE NEW YORK STATE BANKING DEPARTMENT AND THE
SECURITIES & EXCHANGE COMMISSION, IN EACH CASE HAVING OR ASSERTING JURISDICTION
OVER THE DISCLOSING PARTY.


 


(C)           THE OBLIGATIONS OF EACH LENDER AND ITS REPRESENTATIVES UNDER THIS
SECTION 11.16 WITH RESPECT TO CONFIDENTIAL INFORMATION SHALL NOT APPLY TO ANY
CONFIDENTIAL INFORMATION WHICH, AS OF THE DATE OF DISCLOSURE TO SUCH LENDER OR
ITS REPRESENTATIVES IS IN THE PUBLIC DOMAIN OR SUBSEQUENTLY COMES INTO THE
PUBLIC DOMAIN OTHER THAN AS A RESULT OF A BREACH OF THE OBLIGATIONS OF ANY
LENDER OR ITS REPRESENTATIVES HEREUNDER, OR ANY INFORMATION THAT WAS OR BECOMES
AVAILABLE TO SUCH LENDER OR ITS REPRESENTATIVES FROM A PERSON OR SOURCE THAT IS
NOT, TO THE KNOWLEDGE OF SUCH LENDER OR ITS REPRESENTATIVES, BOUND BY A
CONFIDENTIALITY AGREEMENT WITH THE LOAN PARTIES OR OTHERWISE PROHIBITED FROM
TRANSFERRING SUCH INFORMATION TO SUCH LENDER OR ITS REPRESENTATIVES, OR ANY
INFORMATION WHICH WAS OR BECOMES AVAILABLE TO SUCH LENDER OR ITS REPRESENTATIVES
WITHOUT ANY OBLIGATION OF CONFIDENTIALITY PRIOR TO ITS DISCLOSURE BY OR ON
BEHALF OF THE LOAN PARTIES.


 


(D)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EACH LENDER MAY
DISCLOSE CONFIDENTIAL INFORMATION TO THOSE REPRESENTATIVES OF ITS TRADING
BUSINESS, SOLELY TO THE EXTENT (I) SUCH DISCLOSURE IS (A) ADVISABLE, IN THE GOOD
FAITH DISCRETION OF SUCH LENDER, TO ASSIST SUCH LENDER IN PROTECTING AND
ENFORCING ITS RIGHTS UNDER THE LOAN DOCUMENTS AND OTHER CREDIT FACILITIES WITH
WHICH SUCH LENDER OR ITS AFFILIATES HAS WITH THE BORROWERS (OR THEIR AFFILIATES)
AND (B) RELEVANT TO SUCH ASSISTANCE,  (II) SUCH REPRESENTATIVES HAVE BEEN
ADVISED OF, AND AGREE TO, THE CONFIDENTIAL NATURE, AND RESTRICTIONS ON USE, OF
SUCH CONFIDENTIAL INFORMATION AND NEED TO KNOW SAME IN CONNECTION WITH PROVIDING
SUCH ASSISTANCE, AND (III) SUCH CONFIDENTIAL INFORMATION IS NOT USED FOR ANY
PURPOSE OTHER THAN THAT SET FORTH IN THIS SECTION 11.16.


 

11.17       Specified Laws.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Specified Laws, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow such Lender or Administrative Agent, as applicable, to identify the
Borrowers in accordance with the Specified Laws.

 

[Signature Pages Follow]

 

 

104

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BUCKEYE ENERGY SERVICES LLC

 

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

FARM & HOME OIL COMPANY LLC

 

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

 

105

--------------------------------------------------------------------------------


 

 

 

AGENTS AND LENDERS:

 

 

 

 

 

 

 

 

 

 

BNP PARIBAS,

 

 

as Administrative Agent, Collateral Agent and Lead Arranger

 

 

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

BNP PARIBAS,

 

 

as Issuing Lender

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

BNP PARIBAS,

 

 

as Swing Line Lender

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

 

106

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS,

 

 

as Daylight Overdraft Lender

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

BNP PARIBAS,

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

 

 

 

By:

/s/

 

 

Title:

 

 

 

107

--------------------------------------------------------------------------------